UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 F ORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 DECEMBER 31, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 GasLog Ltd. (Exact name of Company as specified in its charter) Not Applicable (Translation of Companys name into English) Bermuda (Jurisdiction of incorporation or organization) c/o GasLog Monaco S.A.M.Gildo Pastor Center7 Rue du GabianMC 98000, Monaco (Address of principal executive offices) Nicola Lloyd, General Counselc/o GasLog Monaco S.A.M.Gildo Pastor Center7 Rue du GabianMC 98000, Monaco Monaco Telephone: +acsimile: + (Name, Address, Telephone Number and Facsimile Number of Company contact person) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered Common Shares, $0.01 par value per share New York Stock Exchange Series A Preference Shares, $0.01 par value per share New York Stock Exchange SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None SECURITIES FOR WHICH THERE IS A REPORTING OBLIGATION PURSUANT TO SECTION 15(d) OF THE ACT: None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report. As of December 31, 2016, there were 80,561,353 common shares of the Companys common stock outstanding and 4,600,000 Series A Preference shares. Indicate by check mark if the Company is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the Company is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Company has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Company was required to submit and post such files). Yes x No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the Company has used to prepare the financial statements included in this filing. U.S. GAAP o International Financial Reporting Standards as issuedby the International Accounting Standards Board x Other o If Other has been checked in response to the previous question, indicate by check mark which financial statement item the Company has elected to follow. Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the Company is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x TABLE OF CONTENTS Page ABOUT THIS REPORT ii FORWARD-LOOKING STATEMENTS ii PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 ITEM 4. INFORMATION ON THE COMPANY 34 ITEM 4.A. UNRESOLVED STAFF COMMENTS 55 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 56 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 83 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 91 ITEM 8. FINANCIAL INFORMATION 100 ITEM 9. THE OFFER AND LISTING 102 ITEM 10. ADDITIONAL INFORMATION 103 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 118 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 118 PART II 119 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 119 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 119 ITEM 15. CONTROLS AND PROCEDURES 119 ITEM 16. [RESERVED] 121 ITEM 16.A. AUDIT COMMITTEE FINANCIAL EXPERT 121 ITEM 16.B. CODE OF ETHICS 121 ITEM 16.C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 121 ITEM 16.D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 122 ITEM 16.E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 122 ITEM 16.F. CHANGE IN COMPANYS CERTIFYING ACCOUNTANT 122 ITEM 16.G. CORPORATE GOVERNANCE 122 ITEM 16.H. MINE SAFETY DISCLOSURE 123 PART III 124 ITEM 17. FINANCIAL STATEMENTS 124 ITEM 18. FINANCIAL STATEMENTS 124 ITEM 19. EXHIBITS 124 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 i ABOUT THIS REPORT In this annual report, unless otherwise indicated:  GasLog, the Company, the Group, we, our, us or similar terms refer to GasLog Ltd. or any one or more of its subsidiaries (including GasLog Partners LP) or their predecessors, or to such entities collectively, except that when such terms are used in this annual report in reference to the common shares or the 8.75% Series A Cumulative Redeemable Perpetual Preference Shares (the Preference Shares), they refer to GasLog Ltd.;  GasLog Partners or the Partnership, refers to GasLog Partners LP, a master limited partnership formed by GasLog to own, operate and acquire liquefied natural gas, or LNG, carriers under long-term charters, or any one or more of GasLog Partners subsidiaries;  the general partner refers to GasLog Partners GP LLC, the general partner of GasLog Partners;  GasLog LNG Services refers to GasLog LNG Services Ltd., our wholly owned subsidiary;  our vessels or our ships refers to the LNG carriers owned or controlled by the Company and its subsidiaries, including the LNG carriers owned by GasLog Partners; our wholly owned vessels or our wholly owned ships refers to the LNG carriers owned by the Company and its subsidiaries, excluding any LNG carriers owned by GasLog Partners (in which we hold the controlling general partner interest as well as limited partner interests) and its subsidiaries and Egypt LNG Shipping Ltd. (in which we hold a 25.0% equity interest);  Shell refers to Royal Dutch Shell plc or any one or more of its subsidiaries;  BG Group refers to BG Group plc. BG Group was acquired by Shell on February 15, 2016;  MSL refers to Methane Services Limited, a subsidiary of BG Group and a subsidiary of Shell;  Samsung refers to Samsung Heavy Industries Co. Ltd. or any one or more of its subsidiaries;  Hyundai refers to Hyundai Heavy Industries Co., Ltd. or any one or more of its subsidiaries;  Total refers to Total Gas & Power Chartering Limited, a wholly owned subsidiary of Total plc;  Centrica refers to Pioneer Shipping Limited, a wholly owned subsidiary of Centrica plc;  Egypt LNG refers to Egypt LNG Shipping Ltd;  the Cool Pool refers to The Cool Pool Limited;  Ceres Shipping refers to Ceres Shipping Ltd.;  NYSE refers to the New York Stock Exchange; and SEC refers to the U.S. Securities and Exchange Commission;  dollars and $ refers to, and amounts are presented in, U.S. dollars;  cbm refers to cubic meters;  Dynagas refers to Dynagas Ltd. and Golar refers to Golar LNG Ltd.; and  Mitsui refers to Mitsui Co., Ltd. and Lepta Shipping refers to Lepta Shipping Co., Ltd., a subsidiary of Mitsui. FORWARD-LOOKING STATEMENTS All statements in this annual report that are not statements of historical fact are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements that address activities, events or developments that the Company expects, projects, believes or anticipates will or may occur in the future, particularly in ii relation to our operations, cash flows, financial position, liquidity and cash available for dividends or distributions, plans, strategies, business prospects and changes and trends in our business and the markets in which we operate. In some cases, predictive, future-tense or forward-looking words such as believe, intend, anticipate, estimate, project, forecast, plan, potential, may, should, could and expect and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. In addition, we and our representatives may from time to time make other oral or written statements which are forward-looking statements, including in our periodic reports that we file with the SEC, other information sent to our security holders, and other written materials. We caution that these forward-looking statements represent our estimates and assumptions only as of the date of this annual report or the date on which such oral or written statements are made, as applicable, about factors that are beyond our ability to control or predict, and are not intended to give any assurance as to future results. Any of these factors or a combination of these factors could materially affect future results of operations and the ultimate accuracy of the forward-looking statements. Accordingly, you should not unduly rely on any forward-looking statements. Factors that might cause future results and outcomes to differ include, but are not limited to, the following:  general LNG shipping market conditions and trends, including spot and long-term charter rates, ship values, factors affecting supply and demand of LNG and LNG shipping, technological advancements and opportunities for the profitable operation of LNG carriers;  continued low prices for crude oil and petroleum products and volatility in gas prices;  our ability to enter into time charters with new and existing customers;  increased exposure to spot market and fluctuations in spot charter rates;  changes in the ownership of our charterers;  our customers performance of their obligations under our time charters and other contracts;  our future operating performance, financial condition, liquidity and cash available for dividends and distributions;  our ability to obtain financing to fund capital expenditures, acquisitions and other corporate activities, funding by banks of their financial commitments, and our ability to meet our restrictive covenants and other obligations under our credit facilities;  future, pending or recent acquisitions of or orders for ships or other assets, business strategy, areas of possible expansion and expected capital spending or operating expenses;  the time that it may take to construct and deliver newbuildings and the useful lives of our ships;  number of off-hire days, dry-docking requirements and insurance costs;  fluctuations in currencies and interest rates;  our ability to maintain long-term relationships with major energy companies;  our ability to maximize the use of our ships, including the re-employment or disposal of ships no longer under time charter commitments, including the risk that our vessels may no longer have the latest technology at such time;  environmental and regulatory conditions, including changes in laws and regulations or actions taken by regulatory authorities;  the expected cost of, and our ability to comply with, governmental regulations and maritime self-regulatory organization standards, requirements imposed by classification societies and standards imposed by our charterers applicable to our business;  risks inherent in ship operation, including the discharge of pollutants;  our ability to retain key employees and the availability of skilled labor, ship crews and management; iii  potential disruption of shipping routes due to accidents, political events, piracy or acts by terrorists;  potential liability from future litigation;  our business strategy and other plans and objectives for future operations;  any malfunction or disruption of information technology systems and networks that our operations rely on or any impact of a possible cybersecurity breach; and  other factors discussed in Item 3. Key InformationD. Risk Factors of this annual report. We undertake no obligation to update or revise any forward-looking statements contained in this annual report, whether as a result of new information, future events, a change in our views or expectations or otherwise, except as required by applicable law. New factors emerge from time to time, and it is not possible for us to predict all of these factors. Further, we cannot assess the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to be materially different from those contained in any forward-looking statement. iv PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The following table presents summary consolidated financial and other data of GasLog for each of the five years in the five-year period ended December 31, 2016. The summary consolidated financial data of GasLog as of December 31, 2015 and 2016, and for each of the years in the three-year period ended December 31, 2016, is derived from our audited consolidated financial statements included in Item 18. Financial Statements. The selected consolidated financial data as of December 31, 2012, 2013 and 2014, and for the years ended December 31, 2012 and 2013, is derived from our audited consolidated financial statements which are not included in this annual report. Our consolidated financial statements are prepared and presented in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or the IASB. This information should be read together with, and is qualified in its entirety by, our consolidated financial statements and the notes thereto included in Item 18. Financial Statements. You should also read Item 5. Operating and Financial Review and Prospects. 1 Year Ended December 31, 2012 2013 2014 2015 2016 (in thousands of U.S. dollars, except share and per share data) CONSOLIDATED STATEMENT OF PROFIT OR LOSS Revenues $ 68,542 $ 157,240 $ 328,679 $ 415,078 $ 466,059 Vessel operating and supervision costs (14,354 ) (32,058 ) (70,732 ) (98,552 ) (112,632 ) Voyage expenses andcommissions (292 ) (2,861 ) (7,738 ) (14,290 ) (15,184 ) Depreciation (13,065 ) (29,322 ) (70,695 ) (106,641 ) (122,957 ) General and administrative expenses (20,380 ) (21,598 ) (34,154 ) (41,282 ) (38,642 ) Profit from operations 20,451 71,401 145,360 154,313 176,644 Financial costs (11,670 ) (27,851 ) (71,579 ) (91,956 ) (137,316 ) Financial income 1,174 411 274 427 720 (Loss)/gain on swaps (6,783 ) 11,498 (24,787 ) (10,332 ) (13,419 ) Share of profit of associate 1,078 1,470 1,497 1,216 1,422 Total other expenses, net (16,201 ) (14,472 ) (94,595 ) (100,645 ) (148,593 ) Profit for the year $ 4,250 $ 56,929 $ 50,765 $ 53,668 $ 28,051 Profit/(loss) attributable to owners of the Group $ 4,250 $ 56,929 $ 42,161 $ 10,829 $ (21,486 ) Profit attributable to non-controlling interest $  $  $ 8,604 $ 42,839 $ 49,537 Earnings/(loss) per share, basic and diluted $ 0.07 $ 0.91 $ 0.54 $ 0.04 $ (0.39 ) Weighted average number of shares, basic 56,093,775 62,863,665 78,633,820 80,496,314 80,534,702 Weighted average number of shares, diluted 56,695,519 62,863,665 78,800,192 80,610,420 80,534,702 Dividends declared per common share $ 0.11 $ 0.45 $ 0.50 $ 0.56 $ 0.56 Dividends declared per preference share $  $  $  $ 1.60 $ 2.19 2 As of December 31, 2012 2013 2014 2015 2016 (in thousands of U.S. dollars) CONSOLIDATED STATEMENT OF FINANCIAL POSITION DATA Cash and cash equivalents $ 110,978 $ 103,798 $ 211,974 $ 302,988 $ 227,024 Short-term investments 104,674 4,500 28,103 6,000 18,000 Restricted cash   22,826 62,718 42 Investment in associate and joint venture 6,856 6,326 6,603 6,274 6,265 Tangible fixed assets 426,880 1,529,720 2,809,517 3,400,270 3,889,047 Vessels under construction 217,322 120,295 142,776 178,405 96,356 Vessel held under finance lease     222,004 Total assets 908,768 1,816,679 3,269,971 4,039,621 4,515,164 Borrowings, current portion 25,753 100,320 116,431 636,987 147,448 Borrowings, non-current portion 228,515 1,014,754 1,778,845 1,737,500 2,504,578 Finance lease liability, current portion     5,946 Finance lease liability, non-current portion     214,455 Share capital 629 629 810 810 810 Preference shares    46 46 Equity attributable to owners of the Group 603,271 639,533 929,391 1,001,674 945,643 Non-controlling interest   323,646 506,246 564,039 Total equity 603,271 639,533 1,253,037 1,507,920 1,509,682 Year Ended December 31, 2012 2013 2014 2015 2016 (in thousands of U.S. dollars) CONSOLIDATED CASH FLOW DATA Net cash provided by operating activities $ 24,918 $ 86,745 $ 148,288 $ 161,579 $ 256,532 Net cash used in investing activities (212,621 ) (935,516 ) (1,386,656 ) (704,052 ) (771,242 ) Net cash provided by financing activities 278,811 840,481 1,346,762 634,317 439,766 Year Ended December 31, 2012 2013 2014 2015 2016 FLEET DATA Number of managed ships at end of period 14 20 21 22 25 Average number of managed ships during period 14.0 16.9 20.0 21.7 23.6 Number of owned ships at end of period 2 8 16 19 22 Average number of owned ships during period 2.0 5.0 12.4 18.2 19.8 Average age of owned ships (years) 2.5 1.7 4.4 5.2 5.1 Total calendar days for owned and bareboat fleet 732 1,832 4,520 6,638 7,568 Total operating days for owned and bareboat fleet 732 1,808 4,392 6,097 7,439 3 Year Ended December 31, 2012 2013 2014 2015 2016 (in thousands of U.S. dollars) OTHER FINANCIAL DATA EBITDA $ 34,594 $ 102,193 $ 217,552 $ 262,170 $ 301,023 Adjusted EBITDA 34,047 101,617 217,172 262,969 302,386 Capital expenditures: Payments for fixed assets 110,765 1,038,153 1,364,283 728,446 761,513 Common share dividend declared 6,915 28,288 39,840 45,078 45,101 Preference share dividend declared    7,379 10,063 (1) Gives effect to the 238-for-1 share split effected on March 13, 2012. (2) Consists of our 25.0% ownership interest in Egypt LNG and our 33.33% ownership interest in the Cool Pool. On October1, 2015, GasLog, Dynagas and Golar signed a LNG carrier pooling agreement to establish the Cool Pool to market their vessels, which are currently operating in the LNG shipping spot market. The Cool Pool allows the participating owners to optimize the operation of the pool vessels through improved scheduling ability, cost efficiencies and common marketing. The objective of the Cool Pool is to serve the transportation requirements of a rapidly growing LNG shipping market by providing customers with reliable, yet flexible, and innovative solutions to meet their increasingly complex shipping requirements. The Cool Pool was incorporated in September 2015. (3) Includes delivered ships (including dry-docking component of vessel cost) as well as office property and other tangible assets, less accumulated depreciation. See Note 6 to our consolidated financial statements included elsewhere in this annual report. (4) Presentation of fleet data does not include newbuildings on order during the relevant periods. The data presented regarding our owned fleet includes only our owned ships delivered prior to December 31, 2016 including the ships owned by GasLog Partners. The data presented regarding our managed fleet includes our wholly owned vessels as well as ships owned by GasLog Partners, Shell, Egypt LNG and Lepta Shipping that are operating under our management. (5) The operating days for our owned and bareboat fleet are the total number of days in a given period that the vessels (including the Methane Julia Louise , our vessel on a bareboat charter) were in our possession less the total number of days off-hire not recoverable from the insurers. In 2016, operating days include 1,185 days for our vessels operating in the Cool Pool. We define days off-hire as days lost to, among other things, operational deficiencies, dry-docking for repairs, maintenance or inspection, equipment breakdowns, special surveys and vessel upgrades, delays due to accidents, crew strikes, certain vessel detentions or similar problems, our failure to maintain the vessel in compliance with its specifications and contractual standards or to provide the required crew, or periods of commercial waiting time during which we do not earn charter hire. (6) Non-GAAP Financial Measures: EBITDA is defined as earnings before depreciation, amortization, interest income and expense, gain/loss on swaps and taxes. Adjusted EBITDA is defined as EBITDA before foreign exchange gains/losses. EBITDA and Adjusted EBITDA are non-GAAP financial measures that are used as supplemental financial measures by management and external users of financial statements, such as investors, to assess our financial and operating performance. We believe that these non-GAAP financial measures assist our management and investors by increasing the comparability of our performance from period to period. We believe that including EBITDA and Adjusted EBITDA assists our management and investors in (i) understanding and analyzing the results of our operating and business performance, (ii) selecting between investing in us and other investment alternatives and (iii) monitoring our ongoing financial and operational strength in assessing whether to continue to hold our common shares. This is achieved by excluding the potentially disparate effects between periods of interest, gain/loss on swaps, taxes, depreciation and amortization, and, in the case of Adjusted EBITDA, foreign exchange gains/losses, which items are affected by various and possibly changing financing methods, capital structure and historical cost basis and which items may significantly affect results of operations between periods. EBITDA and Adjusted EBITDA have limitations as analytical tools and should not be considered as alternatives to, or as substitutes for, or superior to profit, profit from operations or any other measure of financial performance presented in accordance with IFRS. Some of these limitations include the fact that they do not reflect (i) our cash expenditures or future requirements for capital expenditures or contractual commitments, (ii) changes in, or cash requirements for our working capital needs and (iii) the significant interest expense, or the cash requirements necessary to service interest or principal payments, on our debt. Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will have to be replaced in the future, and EBITDA and Adjusted EBITDA do not reflect any cash requirements for such replacements. EBITDA and Adjusted EBITDA are not adjusted for all non-cash income or expense items that are reflected in our statements of cash flows and other companies in our industry may calculate these measures differently than we do, limiting their usefulness as a comparative measure. In evaluating Adjusted EBITDA, you should be aware that in the future we may incur expenses that are the same as or similar to some of the adjustments in this presentation. Our presentation of Adjusted EBITDA should not be construed as an inference that our future results will be unaffected by the excluded items. Therefore, the non-GAAP financial measures 4 as presented below may not be comparable to similarly titled measures of other companies in the shipping or other industries. Reconciliation of EBITDA and Adjusted EBITDA to Profit: Year Ended December 31, 2012 2013 2014 2015 2016 (in thousands of U.S. dollars) Profit for the year $ 4,250 $ 56,929 $ 50,765 $ 53,668 $ 28,051 Depreciation 13,065 29,322 70,695 106,641 122,957 Financial costs 11,670 27,851 71,579 91,956 137,316 Financial income (1,174 ) (411 ) (274 ) (427 ) (720 ) Loss/(gain) on swaps 6,783 (11,498 ) 24,787 10,332 13,419 EBITDA 34,594 102,193 217,552 262,170 301,023 Foreign exchange (gains)/losses, net (547 ) (576 ) (380 ) 799 1,363 Adjusted EBITDA $ 34,047 $ 101,617 $ 217,172 $ 262,969 $ 302,386 B. Capitalization and Indebtedness The following table sets forth our capitalization as of December 31, 2016: This information should be read in conjunction with Item 5. Operating and Financial Review and Prospects, and our consolidated financial statements and the related notes thereto included elsewhere in this annual report. As ofDecember 31, 2016 (in thousandsof U.S. dollars) Debt: Borrowings, current portion $ 147,448 Borrowings, non-current portion 2,504,578 Finance lease liability, current portion 5,946 Finance lease liability, non-current portion 214,455 Total debt 2,872,427 Equity: Preference shares 46 Share capital 810 Contributed surplus 966,974 Reserves 10,160 Treasury shares (10,861 ) Accumulated deficit (21,486 ) Non-controlling interest 564,039 Total equity 1,509,682 Total capitalization $ 4,382,109 (1) Our indebtedness, other than our NOK bonds, or the Bonds, is secured by mortgages on our owned ships and is guaranteed by the Company or a combination of the Company and GasLog Partners, in the case of the Partnerships indebtedness. The Bonds (the carrying amount of which, net of unamortized financing costs and unamortized premium as of December 31, 2016, is $133.53 million) are unsecured. Borrowings presented do not include our scheduled debt payments since December 31, 2016 totaling $40.95 million. See Item 5. Operating and Financial Review and Prospects B.Liquidity and Capital ResourcesCredit Facilities for more information about our credit facilities. (2) Borrowings presented at December 31, 2016, are shown net of $47.98 million of loan issuance costs and premium that are being amortized over the term of the respective borrowings. (3) Does not include any shares that may be issued under the Companys 2013 Omnibus Incentive Compensation Plan. At December 31, 2016, our share capital consisted of 80,561,353 issued and outstanding common shares, 431,773 treasury shares issued and 4,600,000 Preference Shares issued and outstanding. 5 C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Risks Inherent to Our Business Our future performance and ability to secure future time charters depends on continued growth in LNG production and demand for LNG and LNG shipping. Our future performance, including our ability to profitably expand our fleet, will depend on continued growth in LNG production and the demand for LNG and LNG shipping. A complete LNG project includes production, liquefaction, storage, regasification and distribution facilities, in addition to the marine transportation of LNG. Increased infrastructure investment has led to an expansion of LNG production capacity in recent years, but material delays in the construction of new liquefaction facilities could constrain the amount of LNG available for shipping, reducing ship utilization. The rate of growth of the LNG industry has fluctuated due to several factors, including the global economic crisis and continued economic uncertainty, fluctuations in global commodity prices, including natural gas, oil and coal as well as other sources of energy. Continued growth in LNG production and demand for LNG and LNG shipping could be negatively affected by a number of factors, including:  continued low prices for crude oil and petroleum products and volatility in gas prices;  increases in interest rates or other events that may affect the availability of sufficient financing for LNG projects on commercially reasonable terms;  increases in the cost of natural gas derived from LNG relative to the cost of natural gas generally;  increases in the production levels of low-cost natural gas in domestic natural gas consuming markets, which could further depress prices for natural gas in those markets and make LNG uneconomical;  increases in the production of natural gas in areas linked by pipelines to consuming areas, the extension of existing, or the development of new pipeline systems in markets we may serve, or the conversion of existing non-natural gas pipelines to natural gas pipelines in those markets;  decreases in the consumption of natural gas due to increases in its price, decreases in the price of alternative energy sources, including coal, or other factors making consumption of natural gas less attractive;  any significant explosion, spill or other incident involving a LNG facility or carrier;  infrastructure constraints such as delays in the construction of liquefaction facilities, the inability of project owners or operators to obtain governmental approvals to construct or operate LNG facilities, as well as community or political action group resistance to new LNG infrastructure due to concerns about the environment, safety and terrorism;  labor or political unrest or military conflicts affecting existing or proposed areas of LNG production or regasification;  decreases in the price of LNG, which might decrease the expected returns relating to investments in LNG projects;  new taxes or regulations affecting LNG production or liquefaction that make LNG production less attractive; or  negative global or regional economic or political conditions, particularly in LNG consuming regions, which could reduce energy consumption or its growth. In recent years, global crude oil prices were very volatile. Any decline in oil prices can depress natural gas prices and lead to a narrowing of the gap in pricing in different geographic regions, 6 which can adversely affect the length of voyages in the spot LNG shipping market and the spot rates and medium term charter rates for charters which commence in the near future. Any continued period of low oil prices could adversely affect both the competitiveness of gas as a fuel for power generation and the market price of gas, to the extent that gas prices are benchmarked to the price of crude oil. Some production companies have announced delays or cancellations of certain previously announced LNG projects, which, unless offset by new projects coming on stream, could adversely affect demand for LNG charters over the next few years, while the amount of tonnage available for charter is expected to increase. If the anticipated improvement of charter market conditions does not materialise, we may have difficulty in securing charters at attractive rates and durations on our ships when we are seeking a new charter. Such a failure may adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders, as well as our ability to meet certain of our debt covenants. A sustained decline in charter rates could also adversely affect the market value of our ships, on which certain of the ratios and financial covenants we are required to comply with are based. See Risks Related to Our BusinessOur credit facilities are secured by our ships and contain payment obligations and restrictive covenants that may restrict our business and financing activities as well as our ability to pay dividends. A failure by us to meet our obligations under our credit facilities could result in an event of default under such credit facilities and foreclosure on our ships. A continuation of the recent volatility in natural gas and oil prices may adversely affect our growth prospects, results of operations and cash flows. Natural gas prices are volatile and are affected by numerous factors beyond our control, including but not limited to the following:  price and availability of crude oil and petroleum products;  worldwide demand for natural gas and oil;  the cost of exploration, development, production, transportation and distribution of natural gas;  expectations regarding future energy prices for both natural gas and other sources of energy;  the level of worldwide LNG production and exports;  government laws and regulations, including but not limited to environmental protection laws and regulations;  local and international political, economic and weather conditions;  political and military conflicts; and  the availability and cost of alternative energy sources, including alternate sources of natural gas in gas importing and consuming countries. Natural gas prices have historically varied substantially between regions. This price disparity between producing and consuming regions supports demand for LNG shipping and any convergence of natural gas prices could adversely affect demand or price for LNG shipping. In recent years, global crude oil prices were very volatile. Any decline in oil prices can depress natural gas prices and lead to a narrowing of the gap in pricing in different geographic regions. Given the significant global natural gas and crude oil price volatility as referenced above, a continuation of volatility in natural gas or oil prices may adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders, as a result of, among other things:  a reduction in exploration for or development of new natural gas reserves or projects, or the delay or cancelation of existing projects as energy companies lower their capital expenditures budgets, which may reduce our growth opportunities; 7  low oil prices negatively affecting both the competitiveness of natural gas as a fuel for power generation and the market price of natural gas, to the extent that natural gas prices are benchmarked to the price of crude oil;  lower demand for vessels of the types we own and operate, which may reduce available charter rates and revenue to us upon redeployment of our vessels following expiration or termination of existing contracts or upon the initial chartering of vessels;  customers potentially seeking to renegotiate or terminate existing vessel contracts, or failing to extend or renew contracts upon expiration;  the inability or refusal of customers to make charter payments to us due to financial constraints or otherwise; or  declines in vessel values, which may result in losses to us upon vessel sales or impairment charges against our earnings. Our future growth depends on our ability to expand relationships with existing customers, establish relationships with new customers and obtain new time charter contracts, for which we will face substantial competition from established companies with significant resources and potential new entrants. We are seeking to enter into time charter contracts for, (i) the GasLog Singapore , the GasLog Chelsea , the GasLog Savannah , the GasLog Saratoga and the GasLog Salem, which operate in the Cool Pool, and (ii) the GasLog Skagen, which operates on a seasonal contract (i.e., employed for seven months and available to accept other charters for five months per year). We will also seek to enter into new time charter contracts upon the expiration or early termination of our existing charter arrangements, and upon any expansion of our fleet of owned ships beyond our contracted newbuildings. One of our principal objectives is to enter into additional long-term, fixed-rate charters. In addition, we may seek to expand the customer base for our ship management services. The process of obtaining charters for LNG carriers is highly competitive and generally involves an intensive screening procedure and competitive bids, which often extends for several months. We believe LNG carrier time charters are awarded based upon a variety of factors relating to the ship and the ship operator, including:  size, age, technical specifications and condition of the ship;  efficiency of ship operation;  LNG shipping experience and quality of ship operations;  shipping industry relationships and reputation for customer service;  technical ability and reputation for operation of highly specialized ships;  quality and experience of officers and crew;  safety record;  the ability to finance ships at competitive rates and financial stability generally;  relationships with shipyards and the ability to get suitable berths;  construction management experience, including the ability to obtain on-time delivery of new ships according to customer specifications; and  competitiveness of the bid in terms of overall price. We expect substantial competition for providing marine transportation services for potential LNG projects from a number of experienced companies, including other independent ship owners as well as state-sponsored entities and major energy companies that own and operate LNG carriers and may compete with independent owners by using their fleets to carry LNG for third parties. Some of these competitors have significantly greater financial resources and larger fleets than we have. A number of marine transportation companiesincluding companies with strong reputations and extensive resources and experiencehave entered the LNG transportation market in recent years, and there are other ship owners and managers who may also attempt to participate in the LNG 8 market in the future. This increased competition may cause greater price competition for time charters. As a result of these factors, we may be unable to expand our relationships with existing customers or to obtain new customers on a profitable basis, if at all, which could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. Hire rates for LNG carriers may fluctuate substantially and are currently below historical average rates. If rates are lower when we are seeking a new charter, our revenues and cash flows may decline. Our ability from time to time to charter or re-charter any ship at attractive rates will depend on, among other things, the prevailing economic conditions in the LNG industry. Hire rates for LNG carriers may fluctuate over time as a result of changes in the supply-demand balance relating to current and future ship capacity. This supply-demand relationship largely depends on a number of factors outside our control. The LNG charter market is connected to world natural gas prices and energy markets, which we cannot predict. A substantial or extended decline in demand for natural gas or LNG could adversely affect our ability to charter or re-charter our ships at acceptable rates or to acquire and profitably operate new ships. Hire rates for newbuildings are correlated with the price of newbuildings. Hire rates at a time when we may be seeking new charters may be lower than the hire rates at which our ships are currently chartered. If hire rates are lower when we are seeking a new charter, or at the time option extensions are due to be declared, our revenues and cash flows, including cash available for dividends to our shareholders, may decline, as we may only be able to enter into new charters at reduced or unprofitable rates or may not be able to re-charter our ship, or we may have to secure a charter in the spot market, where hire rates are more volatile. Prolonged periods of low charter hire rates or low ship utilization could also have a material adverse effect on the value of our assets. These factors, among others, have in turn led to a significant shortening of the average duration of spot charters fixed during 2016, as well as a significant decline in average rates for new spot and shorter-term LNG charters commencing promptly. Unless LNG charter market conditions improve, we may have difficulty in securing new charters at attractive rates and durations for those vessels in the Cool Pool. As of December 31, 2016, we had a total of 1,978 open vessel days during 2017, including 1,825 days for the five vessels operating in the Cool Pool. An oversupply of LNG carriers may lead to a reduction in the charter hire rates we are able to obtain when seeking charters in the future which could adversely affect our results of operations and cash flows. Driven in part by an increase in LNG production capacity, the market supply of LNG carriers has been increasing as a result of the construction of new ships. The development of liquefaction projects in the United States and the anticipated exports beginning in early 2016 have driven significant ordering activity. As of December 31, 2016, the LNG carrier order book totalled 115vessels, and the delivered fleet stood at 417 vessels. This and any future expansion of the global LNG carrier fleet may have a negative impact on charter hire rates, ship utilization and ship values, which impact could be amplified if the expansion of LNG production capacity does not keep pace with fleet growth. If charter hire rates are lower when we are seeking new time charters, our revenues and cash flows, including cash available for dividends to our shareholders, may decline. If an active short-term or spot LNG carrier charter market continues to develop, our revenues and cash flows may become more volatile and may decline following expiration or early termination of our current charter arrangements. Most shipping requirements for new LNG projects continue to be provided on a multi-year basis, though the level of spot voyages and short-term time charters of less than 12 months in duration has grown in the past few years. If an active short-term or spot charter market continues to 9 develop, we may enter into short-term time charters upon expiration or early termination of our current charters, for any ships for which we have not secured charters, or for any new ships we acquire beyond our contracted newbuildings. As a result, our revenues and cash flows may become more volatile. In addition, an active short-term or spot charter market may require us to enter into charters based on changing market prices, as opposed to contracts based on fixed rates, which could result in a decrease in our revenues and cash flows, including cash available for dividends to our shareholders, if we enter into charters during periods when the market price for shipping LNG is depressed. Further technological advancements and other innovations affecting LNG carriers could reduce the charter hire rates we are able to obtain when seeking new employment, and this could adversely impact the value of our assets and our results of operations and cash flows. The charter rates, asset value and operational life of a LNG carrier are determined by a number of factors, including the ships efficiency, operational flexibility and physical life. Efficiency includes speed and fuel economy. Flexibility includes the ability to enter harbors, utilize related docking facilities and pass through canals and straits. Physical life is related to the original design and construction, the ongoing maintenance and the impact of operational stresses on the asset. Ship and engine designs are continually evolving. At such time as newer designs are developed and accepted in the market, these newer vessels may be found to be more efficient or more flexible or have longer physical lives than our ships. Competition from these more technologically advanced LNG carriers and the older technology of our steam-powered (Steam) vessels, as well as any vessels with older technology which we acquire, could adversely affect our ability to charter or re-charter our ships and the charter hire rates we will be able to secure when we seek to charter or re-charter our ships, and could also reduce the resale value of our ships. This could adversely affect our revenues and cash flows, including cash available for dividends to our shareholders. Risks associated with operating and managing ocean-going ships could affect our business and reputation. The operation and management of ocean-going ships carries inherent risks. These risks include the possibility of:  marine disaster;  piracy;  environmental accidents;  adverse weather conditions;  grounding, fire, explosions and collisions;  cargo and property loss or damage;  business interruptions caused by mechanical failure, human error, war, terrorism, disease and quarantine, or political action in various countries; and  work stoppages or other labor problems with crew members serving on our ships. An accident involving any of our owned or managed ships could result in any of the following:  death or injury to persons, loss of property or environmental damage;  delays in the delivery of cargo;  loss of revenues from termination of charter contracts or ship management agreements;  governmental fines, penalties or restrictions on conducting business;  litigation with our employees, customers or third parties;  higher insurance rates; and  damage to our reputation and customer relationships generally. 10 Any of these results could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. Our insurance may be insufficient to cover losses that may occur to our property or result from our operations which could adversely affect our results of operations and cash flows. The operation of any ship includes risks such as mechanical failure, personal injury, collision, fire, contact with floating objects, property loss or damage, cargo loss or damage and business interruption due to a number of reasons, including political circumstances in foreign countries, hostilities and labor strikes. In addition, there is always an inherent possibility of a marine disaster, including explosion, spills and other environmental mishaps, and other liabilities arising from owning, operating or managing ships in international trade. Although we carry protection and indemnity, hull and machinery and loss of hire and delay insurance covering our owned ships consistent with industry standards, we can give no assurance that we are adequately insured against all risks or that our insurers will pay a particular claim. We also may be unable to procure adequate insurance coverage at commercially reasonable rates in the future. Even if our insurance coverage is adequate to cover our losses, we may not be able to obtain a timely replacement ship in the event of a loss of a ship. Any uninsured or underinsured loss could harm our business, financial condition, results of operations and cash flows, including cash available for dividends to shareholders. Similarly, although we carry ship manager insurance in connection with our management of third-party ships, we can give no assurance that such insurance will adequately insure us against all risks associated with our ship management services, that our insurers will pay a particular claim or that we will be able to procure adequate insurance coverage at commercially reasonable rates in the future. In addition, some of our insurance coverage is maintained through mutual protection and indemnity associations, and as a member of such associations we may be required to make additional payments over and above budgeted premiums if member claims exceed association reserves. The required dry-docking of our ships could be more expensive and time consuming than we anticipate, which could adversely affect our results of operations and cash flows. Dry-dockings of our owned ships require significant capital expenditures and result in loss of revenue while our ships are off-hire. Any significant increase in either the number of off-hire days due to such dry-dockings or in the costs of any repairs carried out during the dry-dockings could have a material adverse effect on our profitability and our cash flows. We may not be able to accurately predict the time required to dry-dock any of our ships or any unanticipated problems that may arise. If more than one of our ships is required to be out of service at the same time, or if a ship is dry-docked longer than expected or if the cost of repairs during the dry-docking is greater than budgeted, our results of operations and our cash flows, including cash available for dividends to our shareholders, could be adversely affected. During the year ended December 31, 2016, the dry-dockings of the Methane Rita Andrea and the Methane Jane Elizabeth (ships owned by GasLog Partners) were completed. The dry-dockings of the remainder of our vessels are expected to be carried out between 2018 and 2021. We may experience operational problems with vessels that reduce revenue and increase costs. LNG carriers are complex and their operations are technically challenging. Marine transportation operations are subject to mechanical risks and problems. Operational problems may lead to loss of revenue or higher than anticipated operating expenses or require additional capital expenditures. Any of these results could harm our business, financial condition, results of operations and ability to make cash distributions to our shareholders. 11 Changes in global and regional economic conditions could adversely impact our business, financial condition, results of operations and cash flows. Weak global or regional economic conditions may negatively impact our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders in ways that we cannot predict. Our ability to expand our fleet beyond our contracted newbuildings will be dependent on our ability to obtain financing to fund the acquisition of additional ships. In addition, uncertainty about current and future global economic conditions may cause our customers to defer projects in response to tighter credit, decreased capital availability and declining customer confidence, which may negatively impact the demand for our ships and services and could also result in defaults under our current charters or termination of our ship management contracts. Global financial markets and economic conditions have been volatile in recent years and remain subject to significant vulnerabilities. In particular, despite recent measures taken by the European Union, concerns persist regarding the debt burden of certain Eurozone countries, including Greece, and their ability to meet future financial obligations, and the overall stability of the euro. Furthermore, a tightening of the credit markets may further negatively impact our operations by affecting the solvency of our suppliers or customers which could lead to disruptions in delivery of supplies such as equipment for conversions, cost increases for supplies, accelerated payments to suppliers, customer bad debts or reduced revenues. Similarly, such market conditions could affect lenders participating in our financing agreements, making them unable to fulfill their commitments and obligations to us. Any reductions in activity owing to such conditions or failure by our customers, suppliers or lenders to meet their contractual obligations to us could adversely affect our business, financial position, results of operations and cash flows, including cash available for dividends to our shareholders. GasLog LNG Services, our vessels management company, and a substantial number of its staff are located in Greece. The current economic instability in Greece could disrupt our operations and have an adverse effect on our business. We have sought to minimize this risk and preserve operational stability by carefully developing staff deployment plans, an information technology recovery site, an alternative ship to shore communications plan and funding mechanisms. While we believe these plans, combined with the international nature of our operations, will mitigate the impact of any disruption of operations in Greece, there can be no assurance that these plans will be effective in all circumstances. Disruptions in world financial markets could limit our ability to obtain future debt financing or refinance existing debt. Global financial markets and economic conditions have been disrupted and volatile in recent years. Credit markets as well as the debt and equity capital markets were exceedingly distressed and at certain times in recent years it was difficult to obtain financing and the cost of any available financing increased significantly. If global financial markets and economic conditions significantly deteriorate in the future, we may experience difficulties obtaining financing commitments, including commitments to refinance our existing debt as substantial balloon payments come due under our credit facilities, in the future if lenders are unwilling to extend financing to us or unable to meet their funding obligations due to their own liquidity, capital or solvency issues. As a result, financing may not be available on acceptable terms or at all. If financing is not available when needed, or is available only on unfavorable terms, we may be unable to meet our future obligations as they come due. Our failure to obtain the funds for these capital expenditures could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In the absence of available financing, we also may be unable to take advantage of further business opportunities or respond to competitive pressures. Compliance with safety and other requirements imposed by classification societies may be very costly and may adversely affect our business. The hull and machinery of every commercial LNG carrier must be classed by a classification society. The classification society certifies that the ship has been built and subsequently maintained 12 in accordance with the applicable rules and regulations of that classification society. Moreover, every ship must comply with all applicable international conventions and the regulations of the ships flag state as verified by a classification society. Finally, each ship must successfully undergo periodic surveys, including annual, intermediate and special surveys performed under the classification societys rules. If any ship does not maintain its class, it will lose its insurance coverage and be unable to trade, and the ships owner will be in breach of relevant covenants under its financing arrangements. Failure to maintain the class of one or more of our ships could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. If we cannot meet our charterers quality and compliance requirements we may not be able to operate our vessels profitably which could have an adverse effect on our future performance, results of operations, cash flows and financial position. Customers, and in particular those in the LNG industry, have a high and increasing focus on quality and compliance standards with their suppliers across the entire value chain, including the shipping and transportation segment. Our continuous compliance with these standards and quality requirements is vital for our operations. Related risks could materialize in multiple ways, including a sudden and unexpected breach in quality and/or compliance concerning one or more vessels, or a continuous decrease in the quality concerning one or more LNG carriers occurring over time. Moreover, continuous increasing requirements from LNG industry constituents can further complicate our ability to meet the standards. Any noncompliance by us, either suddenly or over a period of time, on one or more LNG carriers, or an increase in requirements by our charterers above and beyond what we deliver, may have a material adverse effect on our future performance, results of operations, cash flows and financial position. The LNG shipping industry is subject to substantial environmental and other regulations, which may significantly limit our operations or increase our expenses. Our operations are materially affected by extensive and changing international, national, state and local environmental laws, regulations, treaties, conventions and standards which are in force in international waters, or in the jurisdictional waters of the countries in which our ships operate and in the countries in which our ships are registered. These requirements include those relating to equipping and operating ships, providing security and minimizing or addressing impacts on the environment from ship operations. We may incur substantial costs in complying with these requirements, including costs for ship modifications and changes in operating procedures. We also could incur substantial costs, including cleanup costs, civil and criminal penalties and sanctions, the suspension or termination of operations and third-party claims as a result of violations of, or liabilities under, such laws and regulations. In addition, these requirements can affect the resale value or useful lives of our ships, require a reduction in cargo capacity, necessitate ship modifications or operational changes or restrictions or lead to decreased availability of insurance coverage for environmental matters. They could further result in the denial of access to certain jurisdictional waters or ports or detention in certain ports. We are required to obtain governmental approvals and permits to operate our ships. Delays in obtaining such governmental approvals may increase our expenses, and the terms and conditions of such approvals could materially and adversely affect our operations. Additional laws and regulations may be adopted that could limit our ability to do business or increase our operating costs, which could materially and adversely affect our business. For example, new or amended legislation relating to ship recycling, sewage systems, emission control (including emissions of greenhouse gases) as well as ballast water treatment and ballast water handling may be adopted. The United States has recently enacted ballast water management system legislation and regulations that require more stringent controls of air and water emissions from ocean-going ships. Such legislation or regulations may require additional capital expenditures or operating expenses (such as increased costs for low-sulfur fuel) in order for us to maintain our ships compliance with 13 international and/or national regulations. We also may become subject to additional laws and regulations if we enter new markets or trades. We also believe that the heightened environmental, quality and security concerns of insurance underwriters, regulators and charterers will generally lead to additional regulatory requirements, including enhanced risk assessment and security requirements, as well as greater inspection and safety requirements on all LNG carriers in the marine transportation market. These requirements are likely to add incremental costs to our operations, and the failure to comply with these requirements may affect the ability of our ships to obtain and, possibly, recover from, insurance or to obtain the required certificates for entry into the different ports where we operate. Some environmental laws and regulations, such as the U.S. Oil Pollution Act of 1990, or OPA, provide for potentially unlimited joint, several and/or strict liability for owners, operators and demise or bareboat charterers for oil pollution and related damages. OPA applies to discharges of any oil from a ship in U.S. waters, including discharges of fuel and lubricants from a LNG carrier, even if the ships do not carry oil as cargo. In addition, many states in the United States bordering a navigable waterway have enacted legislation providing for potentially unlimited strict liability without regard to fault for the discharge of pollutants within their waters. We also are subject to other laws and conventions outside the United States that provide for an owner or operator of LNG carriers to bear strict liability for pollution, such as the Convention on Limitation of Liability for Maritime Claims of 1976, or the London Convention. Some of these laws and conventions, including OPA and the London Convention, may include limitations on liability. However, the limitations may not be applicable in certain circumstances, such as where a spill is caused by a ship owners or operators intentional or reckless conduct. These limitations are also subject to periodic updates and may otherwise be amended in the future. Compliance with OPA and other environmental laws and regulations also may result in ship owners and operators incurring increased costs for additional maintenance and inspection requirements, the development of contingency arrangements for potential spills, obtaining mandated insurance coverage and meeting financial responsibility requirements. Climate change and greenhouse gas restrictions may adversely impact our operations and markets. Due to concern over the risks of climate change, a number of countries and the International Maritime Organization, or IMO, have adopted, or are considering the adoption of, regulatory frameworks to reduce greenhouse gas emission from ships. These regulatory measures may include adoption of cap and trade regimes, carbon taxes, increased efficiency standards and incentives or mandates for renewable energy. Although emissions of greenhouse gases from international shipping currently are not subject to agreements under the United Nations Framework Convention on Climate Change, such as the Kyoto Protocol and the Paris Agreement, a new treaty may be adopted in the future that includes additional restrictions on shipping emissions to those already adopted under the International Convention for the Prevention of Marine Pollution from Ships, or the MARPOL Convention. Compliance with future changes in laws and regulations relating to climate change could increase the costs of operating and maintaining our ships and could require us to install new emission controls, as well as acquire allowances, pay taxes related to our greenhouse gas emissions or administer and manage a greenhouse gas emissions program. Revenue generation and strategic growth opportunities may also be adversely affected. Adverse effects upon the oil and gas industry relating to climate change, including growing public concern about the environmental impact of climate change, may also have an effect on demand for our services. For example, increased regulation of greenhouse gases or other concerns relating to climate change may reduce the demand for oil and natural gas in the future or create greater incentives for use of alternative energy sources. Any long-term material adverse effect on the oil and gas industry could have significant financial and operational adverse impacts on our business that we cannot predict with certainty at this time. 14 We operate our ships worldwide, which could expose us to political, governmental and economic instability that could harm our business. Because we operate our ships in the geographic areas where our customers do business, our operations may be affected by political, governmental and economic conditions in the countries where our ships operate or where they are registered. Any disruption caused by these factors could harm our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In particular, our ships frequent LNG terminals in countries including Egypt, Equatorial Guinea and Trinidad as well as transit through the Gulf of Aden and the Strait of Malacca. Economic, political and governmental conditions in these and other regions have from time to time resulted in military conflicts, terrorism, attacks on ships, mining of waterways, piracy and other efforts to disrupt shipping. Future hostilities or other political instability in the geographic regions where we operate or may operate could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In addition, our business could also be harmed by tariffs, trade embargoes and other economic sanctions by the United States or other countries against countries in the Middle East, Southeast Asia or elsewhere as a result of terrorist attacks, hostilities or diplomatic or political pressures that limit trading activities with those countries. Terrorist attacks, international hostilities, political change and piracy could adversely affect our business, financial condition, results of operations and cash flows. Terrorist attacks, piracy and the current conflicts in the Middle East and elsewhere, as well as other current and future conflicts and political change, may adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. The continuing hostilities in the Middle East may lead to additional acts of terrorism, further regional conflicts, other armed actions around the world and civil disturbance in the United States or elsewhere, which may contribute to further instability in the global financial markets. These uncertainties could also adversely affect our ability to obtain additional financing on terms acceptable to us, or at all. In the past, political conflicts have also resulted in attacks on ships, mining of waterways and other efforts to disrupt international shipping, particularly in the Arabian Gulf region. Acts of terrorism and piracy have also affected ships trading in regions such as the South China Sea and the Gulf of Aden. Any terrorist attacks targeted at ships may in the future negatively materially affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders and could directly impact our ships or our customers. We currently employ armed guards onboard certain vessels operating in areas that may be prone to hijacking or terrorist attacks. The presence of armed guards may increase the risk of damage, injury or loss of life in connection with any attacks on our vessels, in addition to increasing crew costs. We may not be adequately insured to cover losses from acts of terrorism, piracy, regional conflicts and other armed actions, including losses relating to the employment of armed guards. LNG facilities, shipyards, ships, pipelines and gas fields could be targets of future terrorist attacks or piracy. Any such attacks could lead to, among other things, bodily injury or loss of life, as well as damage to the ships or other property, increased ship operating costs, including insurance costs, reductions in the supply of LNG and the inability to transport LNG to or from certain locations. Terrorist attacks, war or other events beyond our control that adversely affect the production, storage or transportation of LNG to be shipped by us could entitle our customers to terminate our charter contracts in certain circumstances, which would harm our cash flows and our business. Terrorist attacks, or the perception that LNG facilities and LNG carriers are potential terrorist targets, could materially and adversely affect expansion of LNG infrastructure and the continued supply of LNG. Concern that LNG facilities may be targeted for attack by terrorists has contributed significantly to local community and environmental group resistance to the construction of a number 15 of LNG facilities, primarily in North America. If a terrorist incident involving a LNG facility or LNG carrier did occur, in addition to the possible effects identified in the previous paragraph, the incident may adversely affect the construction of additional LNG facilities and could lead to the temporary or permanent closing of various LNG facilities currently in operation. A cyber-attack could materially disrupt GasLogs business. GasLogs business operations could be targeted by individuals or groups seeking to sabotage or disrupt GasLogs information technology systems and networks, or to steal data. A successful cyber-attack could materially disrupt GasLogs operations, including the safety of its operations, or lead to unauthorized release of information or alteration of information on its systems. Any such attack or other breach of GasLogs information technology systems could have a material adverse effect on GasLogs business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In the future, the ships we own or manage could be required to call on ports located in countries that are subject to restrictions imposed by the United States and other governments. The United States and other governments and their agencies impose sanctions and embargoes on certain countries and maintain lists of countries they consider to be state sponsors of terrorism. For example, in 2010, the United States enacted the Comprehensive Iran Sanctions Accountability and Divestment Act, or CISADA, which expanded the scope of the former Iran Sanctions Act. Among other things, CISADA expanded the application of the prohibitions imposed by the U.S. government to non-U.S. companies, such as us, and limits the ability of companies and persons to do business or trade with Iran when such activities relate to the investment, supply or export of refined petroleum or petroleum products, as well as LNG. In 2012, President Obama signed Executive Order 13608, which prohibits foreign persons from violating or attempting to violate, or causing a violation of, any sanctions in effect against Iran, or facilitating any deceptive transactions for or on behalf of any person subject to U.S. sanctions. The Secretary of the Treasury may prohibit any transactions or dealings, including any U.S. capital markets financing, involving any person found to be in violation of Executive Order 13608. Also in 2012, the U.S. enacted the Iran Threat Reduction and Syria Human Rights Act of 2012, or the ITRA, which created new sanctions and strengthened existing sanctions. Among other things, the ITRA intensifies existing sanctions regarding the provision of goods, services, infrastructure or technology to Irans petroleum or petrochemical sector. The ITRA also includes a provision requiring the President of the United States to impose five or more sanctions from Section 6(a) of the Iran Sanctions Act, as amended, on a person the President determines is a controlling beneficial owner of, or otherwise owns, operates, or controls or insures a vessel that was used to transport crude oil from Iran to another country and (1) if the person is a controlling beneficial owner of the vessel, the person had actual knowledge the vessel was so used or (2) if the person otherwise owns, operates, or controls, or insures the vessel, the person knew or should have known the vessel was so used. Such a person could be subject to a variety of sanctions, including exclusion from U.S. capital markets, exclusion from financial transactions subject to U.S. jurisdiction, and exclusion of such persons vessels from U.S. ports for up to two years. The ITRA also includes a requirement that issuers of securities must disclose to the SEC in their annual and quarterly reports filed after February 6, 2013 whether the issuer or any affiliate has knowingly engaged in certain sanctioned activities involving Iran during the timeframe covered by the report. Finally, in January 2013, the U.S. enacted the Iran Freedom and Counter-Proliferation Act of 2012 or the IFCA, which expanded the scope of U.S. sanctions on any person that is part of Irans energy, shipping or shipbuilding sector and operators of ports in Iran, and imposes penalties on any person who facilitates or otherwise knowingly provides significant financial, material or other support to these entities. On January 16, 2016, the United States suspended certain sanctions against Iran applicable to non-U.S. companies, such as us, pursuant to the nuclear agreement reached between Iran, China, France, Germany, Russia, the United Kingdom, the United States and the European Union. To 16 implement these changes, beginning on January 16, 2016, the United States waived enforcement of many of the sanctions against Irans energy and petrochemical sectors described above, including, among other things, certain provisions of CISADA, ITRA, and IFCA. While non-U.S. companies may now engage in certain business or trade with Iran that was previously prohibited, the U.S. has the ability to reimpose sanctions against Iran if, in the future, Iran does not comply with its obligations under the nuclear agreement. Although the ships we own and those we manage have not called on ports in countries subject to sanctions or embargoes or in countries identified as state sponsors of terrorism, including Iran, North Korea and Syria, we cannot assure you that these ships will not call on ports in these countries in the future. While we intend to maintain compliance with all sanctions and embargoes applicable to us, U.S. and international sanctions and embargo laws and regulations do not necessarily apply to the same countries or proscribe the same activities, which may make compliance difficult. Additionally, the scope of certain laws may be unclear, and these laws may be subject to changing interpretations and application and may be amended or strengthened from time to time, including by adding or removing countries from the proscribed lists. Violations of sanctions and embargo laws and regulations could result in fines or other penalties and could result in some investors deciding, or being required, to divest their investment, or not to invest, in us. Failure to comply with the U.S. Foreign Corrupt Practices Act, the UK Bribery Act and other anti-bribery legislation in other jurisdictions could result in fines, criminal penalties, contract terminations and an adverse effect on our business. We operate our ships worldwide, requiring our ships to trade in countries known to have a reputation for corruption. We are committed to doing business in accordance with applicable anti-corruption laws and have adopted a code of business conduct and ethics which is consistent and in full compliance with the U.S. Foreign Corrupt Practices Act of 1977, or the FCPA, and the Bribery Act 2010 of the United Kingdom or the UK Bribery Act. We are subject, however, to the risk that we, our affiliated entities or our or their respective officers, directors, employees and agents may take actions determined to be in violation of such anti-corruption laws, including the FCPA and the UK Bribery Act. Any such violation could result in substantial fines, sanctions, civil and/or criminal penalties, or curtailment of operations in certain jurisdictions, and might adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In addition, actual or alleged violations could damage our reputation and ability to do business. Furthermore, detecting, investigating, and resolving actual or alleged violations is expensive and can consume significant time and attention of our senior management. Changing laws and evolving reporting requirements could have an adverse effect on our business. Changing laws, regulations and standards relating to reporting requirements, including the UK Modern Slavery Act 2015, may create additional compliance requirements for us. To maintain high standards of corporate governance and public disclosure, GasLog has invested in, and intends to continue to invest in, reasonably necessary resources to comply with evolving standards. The Modern Slavery Act 2015 requires any commercial organization that carries on a business or part of a business in the UK which both (i) supplies goods or services, and (ii) has an annual worldwide turnover of £36 million to prepare a slavery and human trafficking statement for each financial year ending on or after March 31, 2016. In this statement, the commercial organization must set out the steps it has taken to ensure there is no modern slavery in its own business and its supply chain, or state that it has taken no such steps. The UK Secretary of State may enforce the duty to prepare a slavery and human trafficking statement by means of civil proceedings against the organization concerned. To the extent that we are found to be non-compliant, whether with or without our knowledge, we may face governmental or other regulatory claims that could have an adverse effect on our business, financial conditions, results of operations, cash flows and ability to pay distributions. 17 Reliability of suppliers may limit our ability to obtain supplies and services when needed. We rely, and will in the future rely, on a significant supply of consumables, spare parts and equipment to operate, maintain, repair and upgrade our fleet of ships. Delays in delivery or unavailability of supplies could result in off-hire days due to consequent delays in the repair and maintenance of our fleet. This would negatively impact our revenues and cash flows. Cost increases could also negatively impact our future operations, although the impact of significant cost increases may be mitigated to some extent with respect to the vessels that are employed under charter contracts with automatic periodic adjustment provisions or cost review provisions. Governments could requisition our ships during a period of war or emergency, resulting in loss of earnings. The government of a jurisdiction where one or more of our ships are registered could requisition for title or seize our ships. Requisition for title occurs when a government takes control of a ship and becomes its owner. Also, a government could requisition our ships for hire. Requisition for hire occurs when a government takes control of a ship and effectively becomes the charterer at dictated charter rates. Generally, requisitions occur during a period of war or emergency, although governments may elect to requisition ships in other circumstances. Although we would expect to be entitled to government compensation in the event of a requisition of one or more of our ships, the amount and timing of payments, if any, would be uncertain. A government requisition of one or more of our ships would result in off-hire days under our time charters and may cause us to breach covenants in certain of our credit facilities, and could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. Maritime claimants could arrest our ships, which could interrupt our cash flows. Crew members, suppliers of goods and services to a ship, shippers or receivers of cargo and other parties may be entitled to a maritime lien against a ship for unsatisfied debts, claims or damages. In many jurisdictions, a maritime lienholder may enforce its lien by arresting a ship. The arrest or attachment of one or more of our ships which is not timely discharged could cause us to default on a charter or breach covenants in certain of our credit facilities and, to the extent such arrest or attachment is not covered by our protection and indemnity insurance, could require us to pay large sums of money to have the arrest or attachment lifted. Any of these occurrences could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. Additionally, in some jurisdictions, such as the Republic of South Africa, under the sister ship theory of liability, a claimant may arrest both the ship that is subject to the claimants maritime lien and any associated ship, which is any ship owned or controlled by the same owner. Claimants could try to assert sister ship liability against one ship in our fleet for claims relating to another of our ships. We may be subject to litigation that could have an adverse effect on us. We may in the future be involved from time to time in litigation matters. These matters may include, among other things, contract disputes, personal injury claims, environmental claims or proceedings, toxic tort claims, employment matters and governmental claims for taxes or duties, as well as other litigation that arises in the ordinary course of our business. We cannot predict with certainty the outcome of any claim or other litigation matter. The ultimate outcome of any litigation matter and the potential costs associated with prosecuting or defending such lawsuits, including the diversion of managements attention to these matters, could have an adverse effect on us and, in the event of litigation that could reasonably be expected to have a material adverse effect on us, could lead to an event of default under certain of our credit facilities. 18 Risks Inherent in an Investment in Us Any limitation in the availability or operation of our ships could have a material adverse effect on our business, financial condition, results of operations and cash flows. Our owned fleet consists of 22 LNG carriers that are in operation (including the nine LNG carriers owned by GasLog Partners) and five newbuildings on order. If any of our vessels is unable to generate revenues for any significant period of time for any reason, including unexpected periods of off-hire, early charter termination (which could result from damage to our vessels) or failure to secure employment for any vessels for which we have not secured charters, our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders, could be materially and adversely affected. The impact of any limitation in the operation of our vessels or any early charter termination would be amplified during the period prior to delivery of our newbuildings, as a substantial portion of our cash flows and income are dependent on the revenues earned by the chartering of our 22 LNG carriers in operation. In addition, the costs of vessel repairs are unpredictable and can be substantial. In the event of repair costs that are not covered by our insurance policies, we may have to pay for such repair costs, which would decrease our earnings and cash flows, including cash available for dividends to our shareholders. We depend upon one customer for nearly all of our revenues. This customer was recently acquired by another energy company which could impact our ability to maintain our relationship with this customer. The loss of this customer would result in a significant loss of revenues and could have a material adverse effect on our business, financial condition, results of operations and cash flows. We have historically derived nearly all of our revenues from one customer, MSL, a subsidiary of BG Group and a subsidiary of Shell. For the year ended December 31, 2016, MSL and other subsidiaries of Shell accounted for 84.30% and 10.66% of our revenues, respectively. Following the delivery of our five new LNG carriers on order, MSL will continue to be a key customer, as three of our newbuildings will be chartered to MSL upon delivery for a total of 19 owned vessels chartered to MSL. Although MSLs contractual obligations under the charter agreements are not impacted by the acquisition, we cannot provide assurance that we will be able to maintain the same business relationship with MSL following its integration into Shell. In addition, the combination of BG Group and Shell has increased our customer concentration because all of our on the water vessels that are on multi-year contracts are now chartered to subsidiaries of Shell. Furthermore, we could lose a customer or the benefits of our time charter or ship management arrangements for many different reasons, including if the customer is unable or unwilling to make charter hire or other payments to us because of a deterioration in its financial condition, disagreements with us or otherwise. If our customer terminates its charters, chooses not to re-charter our ships after the initial charter terms or is unable to perform under its charters and we are not able to find replacement charters on similar terms, we will suffer a loss of revenues that could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. Our revenues would also be impacted if MSL terminates or is unable to perform under our ship management contracts. Any charter termination could have a material adverse effect on our business, financial condition, results of operations and cash flows. Our charterers have the right to terminate a ships time charter in certain circumstances, such as:  loss of the ship or damage to it beyond repair;  if the ship is off-hire for any reason other than scheduled dry-docking for a period exceeding 90 consecutive days, or for more than 90 days or 110 days, depending on the charter, in any one-year period;  defaults by us in our obligations under the charter; or 19  the outbreak of war or hostilities involving two or more major nations, such as the United States or the Peoples Republic of China, that would materially and adversely affect the trading of the ship for a period of at least 30 days. A termination right under one ships time charter would not automatically give the charterer the right to terminate its other charter contracts with us. However, a charter termination could materially affect our relationship with the customer and our reputation in the LNG shipping industry, and in some circumstances the event giving rise to the termination right could potentially impact multiple charters. Accordingly, the existence of any right of termination could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. If we lose a charter, we may be unable to obtain a new time charter on terms as favorable to us or with a charterer of comparable standing, particularly if we are seeking new time charters at a time when charter rates in the LNG industry are depressed. Consequently, we may have an increased exposure to the volatile spot market, which is highly competitive and subject to significant price fluctuations. In the event that we are unable to re-deploy a ship for which a charter has been terminated, we will not receive any revenues from that ship, and we may be required to pay expenses necessary to maintain the ship in proper operating condition. In addition, in the event of a charter termination we could be required under certain of our credit facilities to deposit cash in an account held with the applicable lender until we have obtained a new time charter on terms acceptable to such lender, or under some other of our credit facilities repay the outstanding loan amount, which could restrict our cash available for dividends to our shareholders. Our ship management agreements may be terminated with limited advance notice. Unlike our time charters, our ship management agreements with MSL and Egypt LNG may be terminated at any time by either party with a short period of advance notice. In the event that a ship management agreement is terminated by MSL other than in connection with the sale of a ship, MSL would generally be entitled to immediately terminate the ship management agreements for the other ships we manage on its behalf. If a customer were to terminate our ship management agreements, we may be unable to find new customers for our ship management services or we may choose not to continue providing ship management services to third-party customers, which could adversely impact our revenues and cash flows, including cash available for dividends to our shareholders. Due to our lack of diversification, adverse developments in the LNG transportation industry could adversely affect our business, particularly if such developments occur at a time when we are seeking a new charter. We rely exclusively on cash flow generated from charters for our LNG vessels and management of third party LNG vessels. Due to our lack of diversification, an adverse development in the LNG transportation industry could have a significantly greater impact on our business, particularly if such developments occur at a time when our ships are not under charter or nearing the end of their charters, than if we maintained more diverse assets or lines of businesses. Our contracts for the five newbuildings we have on order are subject to risks that could cause delays in the delivery of the ships, which could adversely affect our results of operations and cash flows. Our five contracted newbuildings are scheduled to be delivered to us on various dates between 2018 and 2019. Significant delays in the delivery of one or more of these ships, which are expected to generate a substantial portion of our contracted revenue in future years, would delay our receipt of revenues under the related time charters. For prolonged delays, the customer may terminate the charter and, in addition to the resulting loss of revenues, we may be responsible for additional substantial liquidated damages, which could adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In addition, 20 the delivery of any of these ships with substantial defects or unexpected operational problems could have similar consequences. The completion of newbuildings could be delayed because of:  shortages of equipment, materials or skilled labor;  delays in the receipt of necessary construction materials, such as steel, or equipment, such as engines or generators;  failure of equipment to meet quality and/or performance standards;  the shipyards over-committing to new ships to be constructed;  changes in governmental regulations or maritime self-regulatory organization standards;  political or economic disturbances;  financial or operating difficulties experienced by equipment vendors or the shipyards;  requests for changes to the original vessel specifications;  inability to obtain required permits or approvals;  disputes with the shipyards;  inability to finance the construction or conversion of the vessels;  work stoppages and other labor disputes; and  adverse weather conditions or any other events of force majeure, including war or hostilities between South Korea, where we have ships on order at Samsung and Hyundai, and North Korea. If delivery of a vessel is materially delayed, it could adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. As we take delivery of our newbuildings or any secondhand ships we acquire in the future, we will need to expand our staff and crew. If we cannot recruit and retain employees and provide adequate compensation, our business, financial condition, results of operations and cash flows may be adversely affected. Our ability to acquire and retain customers depends on a number of factors, including our ability to man our vessels with masters, officers and crews of suitable experience in operating LNG carriers. As we take delivery of our newbuildings or any secondhand ships we acquire in the future, we expect to hire a significant number of seafarers qualified to man and operate our new vessels, as well as additional shoreside personnel. As the global LNG carrier fleet continues to grow, we expect the demand for technically skilled and experienced officers and crew to increase. This could lead to an industry-wide shortfall of qualified personnel, resulting in increased crew costs, which could constrain our ability to recruit suitable employees to operate our LNG carriers within our budget parameters. Material increases in crew costs could adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In addition, if we cannot recruit and retain sufficient numbers of quality on-board seafaring personnel, we may not be able to fully utilize our expanded fleet, which could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. We must make substantial capital expenditures to acquire the five newbuildings we have on order and any additional ships we may acquire in the future. We are obligated to make substantial capital expenditures to fund our commitments for the five newbuildings we have on order. We are scheduled to take delivery of the vessels on various dates between 2018 and 2019. As of December 31, 2016, the total remaining balance of the contract prices 21 for the five vessels was $0.95 billion, which amounts are payable under each shipbuilding contract in installments upon the attainment of certain specified milestones. The largest portion of the purchase price for each vessel will come due upon its delivery to us from the shipyard. We intend to fund these commitments with the undrawn $664.03 million under the financing agreement we entered into on October 16, 2015 (the October 2015 Facility), available cash and cash from operations. To the extent that we are unable to draw down the amounts committed under our credit facilities, whether due to our failure to comply with the terms of such facilities or the lenders failure to fund the committed amounts, we will need to find alternative financing. If we are unable to find alternative financing, we will not be capable of funding all of our commitments for capital expenditures relating to our five contracted newbuildings. In the event that we fail to meet our payment obligations under a shipbuilding contract, we would be in default under the applicable contract and the shipbuilder would have the option of cancelling the contract and retaining any previously funded installment payments, which could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In addition, we may choose to make substantial capital expenditures to expand the size of our fleet in the future. We expect to finance the cost of any new vessels through available cash, cash from operations and debt or equity financings. Our ability to obtain bank financing or to access the capital markets may be limited by our financial condition at the time of any such financing or offering, as well as by adverse market conditions resulting from, among other things, general economic conditions, changes in the LNG industry and further contingencies and uncertainties that are beyond our control. Even if we are successful in obtaining necessary funds, the terms of any debt financings could limit our ability to further expand our fleet and to pay dividends to our shareholders. We may have difficulty further expanding our fleet in the future. We may expand our fleet beyond our contracted newbuildings by ordering additional newbuildings or by making selective acquisitions of high-quality secondhand vessels to the extent that they are available in the same way that we acquired the GasLog Chelsea and the eight vessels acquired from MSL in 2014 and 2015. Our future growth will depend on numerous factors, some of which are beyond our control, including our ability to:  identify attractive ship acquisition opportunities and consummate such acquisitions;  obtain newbuilding contracts at acceptable prices;  obtain required equity and debt financing on acceptable terms;  secure charter arrangements on terms acceptable to our lenders;  expand our relationships with existing customers and establish new customer relationships;  recruit and retain additional suitably qualified and experienced seafarers and shore-based employees;  continue to meet technical and safety performance standards;  manage joint ventures; and  manage the expansion of our operations to integrate the new ships into our fleet. We may not be successful in executing any future growth plans, and we cannot give any assurances that we will not incur significant expenses and losses in connection with such growth efforts. Our credit facilities are secured by our ships and contain payment obligations and restrictive covenants that may restrict our business and financing activities as well as our ability to pay 22 dividends. A failure by us to meet our obligations under our credit facilities could result in an event of default under such credit facilities and foreclosure on our ships. Our credit facilities impose, and any future credit facility we enter into will impose, operating and financial restrictions on us and our subsidiaries. These restrictions in our credit facilities generally limit our shipowning subsidiaries ability to, among other things:  incur additional indebtedness, create liens or provide guarantees;  provide any form of credit or financial assistance to, or enter into any non-arms length transactions with, us or any of our affiliates;  sell or otherwise dispose of assets, including our ships;  engage in merger transactions;  enter into, terminate or amend any charter;  amend our shipbuilding contracts;  change the manager of our ships;  undergo a change in ownership; or  acquire assets, make investments or enter into any joint venture arrangements outside of the ordinary course of business. Our credit facilities also impose certain restrictions relating to us and our other subsidiaries, including restrictions that limit our ability to make any substantial change in the nature of our business or to engage in transactions that would constitute a change of control, as defined in the relevant credit facility, without repaying all of our indebtedness in full. Our credit facilities also impose specified financial covenants that apply to us and our subsidiaries on a consolidated basis or, in the case of the GasLog Partners $450.0 million credit facility, or the GasLog Partners Credit Facility, to GasLog Partners and its subsidiaries on a consolidated basis, or in the case of the credit facility provided under the credit agreement entered into on February 18, 2016 to refinance the existing indebtedness on five of our contracted vessels of up to $576.50 million, or the Five Vessel Refinancing, to us and our subsidiaries on a consolidated basis and to GasLog Partners and its subsidiaries on a consolidated basis. These financial covenants generally include the following:  net working capital (excluding the current portion of long-term debt) must be not less than $0 (not included in the GasLog Partners financial covenants);  total indebtedness divided by our total assets must not exceed 75.0% (in the case of the GasLog Partners financial covenants, must be less than 60.0%);  the ratio of EBITDA over our debt service obligations (including interest and debt repayments) on a trailing 12 months basis must be not less than 110.0%;  the aggregate amount of all unencumbered cash and cash equivalents must be not less than the higher of 3.0% of total indebtedness and $50.0 million ($15.0 million under the GasLog Partners financial covenants);  being permitted to pay dividends, provided that unencumbered cash and cash equivalents equal to at least 4.0% of total indebtedness, subject to no event of default having occurred or occurring as a consequence of the payment of such dividends (in the case of the GasLog Partners financial covenants, being permitted to pay dividends subject to no event of default having occurred or resulting from such payment); and  market value adjusted net worth must be not less than $350.0 million (not included in the GasLog Partners financial covenants). In addition, our credit facilities contain covenants requiring us and certain of our subsidiaries to maintain the aggregate of (i) the market value, on a charter exclusive basis, of the mortgaged vessel or vessels and (ii) the market value of any additional security provided to the lenders, not less than 120.0% (in the case of the October 2015 Facility, 115.0% for the first two years after each drawdown and 120.0% at any time thereafter and in the case of the Five Vessel Refinancing, 23 115.0% until the maturity of the junior tranche and 120.0% at any time thereafter) of the then outstanding amount under the applicable facility. If we fail to comply with these covenants and are not able to obtain covenant waivers or modifications, our lenders could require us to make prepayments or provide additional collateral sufficient to bring us into compliance with such covenants, and if we fail to do so our lenders could accelerate our indebtedness. Further, GasLog has two NOK denominated bonds which also impose specified financial covenants that apply to it and its subsidiaries on a consolidated basis. Under the NOK denominated bond agreement signed on June 25, 2013, between GasLog Ltd. and the bond trustee, as amended, or the 2018 Bond Agreement, GasLog is required to comply with the following financial covenants:  GasLogs total indebtedness divided by its total assets must not exceed 75.0%;  the ratio of EBITDA over GasLogs debt service obligations (including interest and debt repayments) on a trailing 12 months basis must be not less than 110.0%;  the aggregate amount of all unencumbered cash and cash equivalents must be not less than the higher of 3.0% of GasLogs total indebtedness and $20.0 million after the first drawdown; and  GasLogs market value adjusted net worth must at all times be not less than $350.0 million. The 2018 Bond Agreement also includes a dividend restriction according to which GasLog may not (i) declare or make any dividend payment or distribution, whether in cash or in kind, (ii)repurchase any of GasLogs shares or undertake other similar transactions (including, but not limited to, total return swaps related to GasLogs shares), or (iii) grant any loans or make other distributions or transactions constituting a transfer of value to GasLogs shareholders (items (i), (ii)and (iii) collectively referred to as the Distributions) that in aggregate exceed during any calendar year 50.0% of GasLogs consolidated net profit after taxes based on the audited annual accounts for the previous financial year (any unutilized portion of the permitted dividend pursuant to the above may not be carried forward). Notwithstanding the above, GasLog is permitted to make Distributions up to an aggregate maximum per share, for the years 2016, 2017 and 2018 of $1.10/share, $1.20/share and $1.30/share, respectively, provided that total indebtedness divided by total assets (giving pro forma effect for the distribution) does not exceed 67.5% immediately after the Distribution is made, the ratio of EBITDA over debt service obligations on a trailing 12 months basis ending the quarter immediately prior to that in which the Distribution is made is not less than 115.0% and no event of default would result from such distribution. The 2018 Bond Agreement also prohibits GasLog from providing any debt or committed debt availability to GasLog Partners in excess of $75.0 million. Under the NOK denominated bond agreement signed on June 22, 2016, between GasLog Ltd. and the bond trustee, as amended, or the 2021 Bond Agreement, GasLog is required to comply with the following financial covenants:  net working capital (excluding the current portion of long-term debt) must be not less than $0;  total indebtedness divided by total assets must not exceed 75.0%;  the ratio of EBITDA over debt service obligations (including interest and debt repayments) on a trailing 12 months basis must be not less than 110.0%;  the aggregate amount of all unencumbered cash and cash equivalents must be not less than the higher of 3.0% of total indebtedness and $50.0 million;  GasLog is permitted to pay dividends, provided that it holds unencumbered cash and cash equivalents equal to at least 4.0% of total indebtedness, subject to no event of default having occurred or occurring as a consequence of the payment of such dividends; and  GasLogs market value adjusted net worth must at all times be not less than $350.0 million. In addition, the 2021 Bond Agreement includes a dividend restriction according to which GasLog may not (i) declare or make any dividend payment or distribution, whether in cash or in kind, (ii) re-purchase any of GasLogs shares or undertake other similar transactions (including, but 24 not limited to, total return swaps related to GasLogs shares), or (iii) grant any loans or make other distributions or transactions constituting a transfer of value to GasLogs shareholders (items (i), (ii)and (iii) collectively referred to as the Distributions) that in aggregate exceed during any calendar year, 50% of GasLogs consolidated net profit after taxes based on the audited annual accounts for the previous financial year (any unutilized portion of the permitted Distributions pursuant to the above may not be carried forward). For the purposes of the above, the consolidated net profit after taxes of GasLog shall not include any profits related to the sale of assets (and consequently any such profits related to such profits shall not form the basis for Distributions). Under the 2021 Bond Agreement GasLog is permitted to make Distributions up to a maximum amount per share per annum for the years 2016, 2017, 2018, 2019, 2020 and 2021 of $1.00/share, $1.10/share, $1.10/share, $1.20/share, $1.20/share and $1.20/share, respectively, provided that GasLog can demonstrate by delivering a compliance certificate to the bond trustee that no event of default is continuing or would result from such Distributions. Certain of our credit facilities also contain vessel employment conditions, pursuant to which we could be required in the event of a charter termination or in certain other circumstances to deposit cash in an account held with the applicable lender until we have obtained a new time charter on terms acceptable to such lender, or under certain of our credit facilities repay the outstanding loan amount. Our ability to comply with covenants and restrictions contained in our financing arrangements may be affected by events beyond our control, including prevailing economic, financial and industry conditions. A failure to comply with covenants and restrictions or to meet our payment and other obligations could lead to defaults under our credit facilities which could cause our payment obligations to be accelerated. We may not have, or be able to obtain, sufficient funds to make these accelerated payments. Because obligations under our financing arrangements are secured by our ships and are guaranteed by our ship-owning subsidiaries, if we are unable to repay debt under our financing arrangements, the lenders could seek to foreclose on those assets, which would materially and adversely impact our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In addition, a default under one of our credit facilities could result in the cross-acceleration of our other indebtedness. For more information regarding our credit facilities, please read Item 5. Operating and Financial Review and ProspectsB. Liquidity and Capital ResourcesCredit Facilities. The significant global natural gas and crude oil price volatility, amongst other factors referenced above, have in turn led to a significant shortening of the average duration of spot charters fixed during 2016, as well as a significant decline in average rates for new spot and shorter-term LNG charters commencing promptly. Over the next 18 months, unless LNG charter market conditions improve, we may have difficulty in securing new charters at attractive rates and durations for the five vessels in the Cool Pool. As of December 31, 2016, we had a total of 1,978 open vessel days during 2017, including 1,825 days for the five vessels operating in the Cool Pool. A failure to obtain charters at acceptable rates on these vessels could adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders, as well as our ability to meet certain of our debt covenants later in 2017, particularly the required ratio of EBITDA to debt service and the minimum cash requirement. Ship values may fluctuate substantially, which could result in an impairment charge, could impact our compliance with the covenants in our loan agreements and, if the values are lower at a time when we are attempting to dispose of ships, could cause us to incur a loss. Values for ships can fluctuate substantially over time due to a number of different factors, including:  prevailing economic conditions in the natural gas and energy markets;  a substantial or extended decline in demand for LNG;  the level of worldwide LNG production and exports;  changes in the supply-demand balance of the global LNG carrier fleet; 25  changes in prevailing charter hire rates;  the physical condition of the ship;  the size, age and technical specifications of the ship;  demand for LNG carriers; and  the cost of retrofitting or modifying existing ships, as a result of technological advances in ship design or equipment, changes in applicable environmental or other regulations or standards, customer requirements or otherwise. If the market value of our ships declines, we may be required to record an impairment charge in our financial statements, which could adversely affect our results of operations. See Item 5. Operating and Financial Review and Prospects -B. Liquidity and Capital ResourcedCritical Accounting PoliciesImpairment of Vessels. In addition, any such deterioration in market value of our ships may trigger a breach of some of the covenants contained in our credit facilities. If we do breach such covenants and we are unable to remedy the relevant breach, our lenders could accelerate our indebtedness and seek to foreclose on the ships in our fleet securing those credit facilities. In addition, if a charter contract expires or is terminated by the customer, we may be unable to re-deploy the affected ships at attractive rates and, rather than continue to incur costs to maintain and finance them, we may seek to dispose of them. Any foreclosure on our ships, or any disposal by us of a ship at a time when ship prices have fallen, could result in a loss and could materially and adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. Our debt levels may limit our flexibility in obtaining additional financing, pursuing other business opportunities and paying dividends to our shareholders. As of December 31, 2016, we had an aggregate of $2.65 billion of indebtedness outstanding under our credit agreements and Bonds, of which $147.45 million was repayable within one year, and a $220.40 million finance lease liability related to the sale and leaseback of the Methane Julia Louise , of which $5.95 million was repayable within one year. As of December 31, 2016 there was an undrawn available capacity of $88.4 million under the revolving facility of the credit agreement we entered into on July 19, 2016 to refinance the existing indebtedness on eight of our on-the-water vessels of up to $1,050.0 million (the Legacy Facility Refinancing). In addition, there is one loan facility with an aggregate undrawn amount of $664.03 million available that will be used to finance a portion of the contract price of four of our five newbuildings on their delivery. We may incur additional indebtedness in the future as we grow our fleet. This level of debt could have important consequences to us, including the following:  our ability to obtain additional financing, if necessary, for working capital, capital expenditures, ship acquisitions or other purposes may be impaired or such financing may not be available on favorable terms;  our costs of borrowing could increase as we become more leveraged;  we will need a substantial portion of our cash flow to make principal and interest payments on our debt, reducing the funds that would otherwise be available for operations, future business opportunities and dividends to our shareholders;  our debt level may make us more vulnerable than our competitors with less debt to competitive pressures or a downturn in our industry or the economy generally; and  our debt level may limit our flexibility in responding to changing business and economic conditions. Our ability to service our debt depends upon, among other things, our future financial and operating performance, which will be affected by prevailing economic conditions and financial, business, regulatory and other factors, some of which are beyond our control. If our operating results are not sufficient to service our current or future indebtedness, we will be forced to take actions such as reducing or delaying our business activities, acquisitions, investments or capital expenditures, selling assets, restructuring or refinancing our debt or seeking additional equity capital 26 or bankruptcy protection. We may not be able to effect any of these remedies on satisfactory terms, or at all. Our ability to obtain additional debt financing for future acquisitions of ships or to refinance our existing debt may depend on the creditworthiness of our charterers and the terms of our future charters. Our ability to borrow against the ships in our existing fleet and any ships we may acquire in the future largely depends on the value of the ships, which in turn depends in part on charter hire rates and the ability of our charterers to comply with the terms of their charters. The actual or perceived credit quality of our charterers, and any defaults by them, may materially affect our ability to obtain the additional capital resources that we will require to purchase additional ships and to refinance our existing debt as balloon payments come due, or may significantly increase our costs of obtaining such capital. Our inability to obtain additional financing or committing to financing on unattractive terms could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. Our ability to pay dividends or to redeem our Preference Shares may be limited by the amount of cash we generate from operations, by restrictions in our credit facilities and by additional factors unrelated to our profitability. We intend to pay regular quarterly dividends. The declaration and payment of any dividend (including cumulative dividends payable with respect to our Preference Shares) is subject to the discretion of our board of directors and the requirements of Bermuda law. The timing and amount of any dividend or redemption payments will be dependent on our earnings, financial condition, cash requirements and availability, restrictions in our debt agreements, the provisions of Bermuda law and other factors. The amount of cash we generate from operations and the actual amount of cash we will have available for dividends or to redeem our Preference Shares will vary based upon, among other things:  general LNG shipping market conditions and trends, including charter rates, ship values, factors affecting supply and demand, technological advancements and opportunities for the profitable operations of LNG carriers;  our ability to comply with the specified financial covenants in our loan facilities and the Bonds and as corporate guarantor for certain loan facilities on a consolidated basis;  our ability to obtain new charters for our vessels at favourable rates;  the charter hire payments we obtain from our charters as well as our ability to re-charter the vessels and the rates obtained upon the expiration of our existing charters;  our fleet expansion and associated uses of our cash as well as any financing requirements;  the due performance by our charterers of their obligations;  delays in the delivery of newbuild vessels and the beginning of payments under charters relating to those vessels;  the level of our operating costs, such as the costs of crews, lubricants and insurance, as well as the costs of repairs, maintenance or modifications of our ships;  the number of unscheduled off-hire days for our fleet and the timing of, and number of days required for, scheduled dry-docking of our ships;  our ability to obtain financing to fund capital expenditures, acquisitions and other corporate activities, funding by banks of their financial commitments, and our ability to meet our obligations under our credit facilities;  prevailing global and regional economic or political conditions;  changes in interest rates; 27  the effect of governmental regulations and maritime self-regulatory organization standards on the conduct of our business;  changes in the basis of taxation of our activities in various jurisdictions;  modification or revocation of our dividend policy by our board of directors; and  the amount of any cash reserves established by our board of directors. For information regarding the dividend payment restrictions in our financing agreements, see Risks Related to Our BusinessOur credit facilities are secured by our ships and contain payment obligations and restrictive covenants that may restrict our business and financing activities as well as our ability to pay dividends. A failure by us to meet our obligations under our credit facilities could result in an event of default under such credit facilities and foreclosure on our ships. The amount of cash we generate from our operations may differ materially from our profit or loss for the period, which will be affected by non-cash items. We may incur other expenses or liabilities that could reduce or eliminate the cash available for dividends. Under Bermuda law, a company may not declare or pay dividends if there are reasonable grounds for believing that: (i) the company is, or would after the payment be, unable to pay its liabilities as they become due; or (ii) the realizable value of the companys assets would thereby be less than its liabilities. Under our bye-laws, each common share is entitled to dividends as and when any such dividends are declared by our board of directors. As a result of these and the other factors mentioned above, we may pay dividends during periods when we record losses and may not pay dividends during periods when we record a profit. We can give no assurance that dividends will be paid in the future. We are a holding company and we depend on the ability of our subsidiaries, including GasLog Partners, to distribute funds to us in order to satisfy our financial obligations and to make dividend payments. We are a holding company. Our subsidiaries conduct substantially all of our operations and own all of our operating assets, including our ships. As of February 27, 2017, we have no significant assets other than the equity interests in our subsidiaries, including GasLog Partners, in which we hold a 27.57% equity interest (including our 2.0% general partner interest) as well as all of the incentive distribution rights. As a result, our ability to pay our obligations and to make dividend payments depends entirely on our subsidiaries and their ability to distribute funds to us, including cash distributions and management and administrative services fees received from GasLog Partners. The ability of a subsidiary to make these distributions could be affected by a claim or other action by a third party, including a creditor, or by the law of its jurisdiction of incorporation which regulates the payment of dividends. Other factors which may impact the value of our equity interest in GasLog Partners and its ability to distribute funds to us are described in its public filings with the SEC. If we are unable to obtain funds from our subsidiaries, our board of directors may exercise its discretion not to declare or pay dividends. Fluctuations in exchange rates and interest rates could result in financial losses for us. Fluctuations in currency exchange rates and interest rates may have an impact on our financial performance. We receive virtually all of our revenues in dollars, while some of our operating expenses, including employee costs and certain crew costs, are denominated in euros. As a result, we are exposed to foreign exchange risk. However, we also maintain cash balances in euros, which amounted to approximately $14.08 million as of December 31, 2016. We monitor exchange rate fluctuations on a continuous basis and we also hedge movements in currency exchange rates. However, there is still a risk that currency fluctuations will have a negative effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. In addition, we are exposed to a market risk relating to fluctuations in interest rates because our credit facilities bear interest costs at a floating rate based on London Interbank Offered Rate, 28 or LIBOR. Significant increases in LIBOR could adversely affect our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders and ability to service our debt. We use interest rate swaps to reduce our exposure to interest rate risk, and hedge a portion of our outstanding indebtedness. There is no assurance that our derivative contracts will provide adequate protection against adverse changes in interest rates or that our bank counterparties will be able to perform their obligations. The derivative contracts used to hedge our exposure to fluctuations in interest rates could result in reductions in our shareholders equity as well as charges against our profit. We enter into interest rate swaps from time to time for purposes of managing our exposure to fluctuations in interest rates applicable to floating rate indebtedness. As of December 31, 2016, we had 15 interest rate swaps in place with a notional amount of $870.0 million. The changes in the fair value of the 15 derivative contracts that have not been designated as cash flow hedging instruments are recognized in our statement of profit or loss. Changes in the fair value of any derivative contracts that do not qualify for treatment as cash flow hedges for financial reporting purposes would affect, among other things, our profit, earnings per share and compliance with the market value adjusted net worth covenants in our credit facilities. As of December 31, 2016, we had six Cross Currency Swaps, or CCSs, to exchange interest payments and principal on maturity on the same terms as the Bonds, in order to hedge the variability of the functional currency equivalent cash flows on the Bonds. As of December 31, 2016, the six CCSs had a notional amount of $159.05 million and qualified as cash flow hedging instruments for accounting purposes. The effective portion of changes in the fair value of CCSs is recognized in other comprehensive income while the ineffective portion impacts the statement of profit or loss for the period. We enter into forward foreign exchange contracts from time to time for purposes of managing our exposure to fluctuations in foreign exchange rates applicable to payments in foreign currencies (mainly euros and British Pounds Sterling). As of December 31, 2016, we had 36 forward foreign exchange contracts in place with an aggregate notional amount of €43.2 million and 12 with an aggregate notional amount of £6.2 million. The changes in the fair value of these 48 contracts that have not been designated as cash flow hedging instruments are recognized in our statement of profit or loss. Changes in the fair value of any derivative contracts that do not qualify for treatment as cash flow hedges for financial reporting purposes would affect, among other things, our profit, earnings per share and compliance with the market value adjusted net worth covenants in our credit facilities. There is no assurance that our derivative contracts will provide adequate protection against adverse changes in interest rates or that our bank counterparties will be able to perform their obligations. In addition, as a result of the implementation of new regulation of the swaps markets in the United States, the European Union and elsewhere over the next few years, the cost and availability of interest rate and currency hedges may increase or suitable hedges may not be available. Our earnings and business are subject to the credit risk associated with our contractual counterparties. We enter into, among other things, time charters, ship management agreements and other contracts with our customers, shipbuilding contracts and refund guarantees relating to newbuildings, credit facilities and commitment letters with banks, insurance contracts and interest rate swaps. Such agreements subject us to counterparty credit risk. The ability and willingness of each of our counterparties to perform its obligations under a contract with us will depend upon a number of factors that are beyond our control and may include, among other things, general economic conditions, the condition of the natural gas and LNG markets and charter hire rates. Should a counterparty fail to honor its obligations under agreements with us, we could sustain significant losses which in turn could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for dividends to our shareholders. 29 Our business depends on certain of our senior executives who are subject to increasing demands as a result of our growth and who may not necessarily continue to work for us. Increasing demands are placed on our management as a result of our growth. As we expand operations, we must monitor our operations, control costs and maintain quality control. In addition, the provision of management services to our publicly traded subsidiary, GasLog Partners, has increased the complexity of our business and placed additional demands on our management. Our success depends to a significant extent upon the abilities and the efforts of our Chairman, Peter G. Livanos, and certain of our senior executives. Mr. Livanos has substantial experience in the shipping industry and has worked with us for many years. He and certain of our senior executives are important to the execution of our business strategies and to the growth and development of our business. If Mr. Livanos or one or more of our senior executives ceased to be affiliated with us, we may be unable to recruit other employees with equivalent talent and experience, and our business and financial condition could suffer. We are a partial owner of Egypt LNG. The dividends we receive on account of our ownership interest may decline in the future and we may have to write down the value of our investment. We currently own a 25.0% stake in Egypt LNG, an entity whose principal asset is the LNG carrier Methane Nile Eagle , which is currently operating under a 20-year time charter with MSL. On October 29, 2015, Egypt LNG and BG Group mutually agreed to lay up the Methane Nile Eagle for a period of approximately one year. The charterer continued to pay charter hire costs adjusted for net savings in operating expenses and insurance as a result of the vessel being laid up. The Methane Nile Eagle was re-activated on October 15, 2016. The declaration and payment of dividends by Egypt LNG is subject to the discretion of its board of directors, which we do not control, as well as other restrictions, including a minimum cash reserve requirement. As a result, the dividends we receive on account of our ownership interest may decline in the future, which would adversely impact our cash flows, including cash available for dividends to our shareholders. In the event of an adverse change in the operating results of Egypt LNG resulting from, among other things, unscheduled off-hire days, damage to or loss of the Methane Nile Eagle or early termination of the ships charter, we would expect the amount of dividends we receive to be reduced or eliminated, and we may be required to record an impairment of our investment. The loss may limit our ability to borrow against our assets for future credit and could also adversely affect our share price. In addition, we have entered into a shareholders agreement with the other shareholders of Egypt LNG that imposes restrictions, including preemption rights, on each partys ability to transfer, grant any security interest over or otherwise dispose of its ownership interest. Risks Related to Our Securities The price of our equity securities may be volatile. The price of our equity securities may be volatile and may fluctuate due to factors including:  actual or anticipated fluctuations in quarterly and annual results;  fluctuations in the seaborne transportation industry, including fluctuations in the LNG carrier market;  mergers and strategic alliances in the shipping industry;  changes in governmental regulations or maritime self-regulatory organizations standards;  shortfalls in our operating results from levels forecasted by securities analysts;  our payment of dividends;  announcements concerning us or our competitors;  the failure of securities analysts to publish research about us, or analysts making changes in their financial estimates; 30  general economic conditions;  terrorist acts;  future sales of our shares or other securities;  investors perceptions of us and the LNG shipping industry;  our payment of cash dividends to our shareholders;  the general state of the securities markets; and  other developments affecting us, our industry or our competitors. Securities markets worldwide are experiencing significant price and volume fluctuations. The market price for our common shares may also be volatile. This market volatility, as well as general economic, market or political conditions, could reduce the market price of our common shares despite our operating performance. Increases in interest rates may cause the market price of our securities to decline. An increase in interest rates may cause a corresponding decline in demand for equity investments in general. Any such increase in interest rates may result in a reduction in demand for our securities resulting from other relatively more attractive investment opportunities and may cause the trading price of our securities to decline. We are a foreign private issuer under NYSE rules, and as such we are entitled to exemption from certain NYSE corporate governance standards, and you may not have the same protections afforded to shareholders of companies that are subject to all of the NYSE corporate governance requirements. We are a foreign private issuer under the securities laws of the United States and the rules of the NYSE. Under the securities laws of the United States, foreign private issuers are subject to different disclosure requirements than U.S. domiciled registrants, as well as different financial reporting requirements. Under the NYSE rules, a foreign private issuer is subject to less stringent corporate governance requirements. Subject to certain exceptions, the rules of the NYSE permit a foreign private issuer to follow its home country practice in lieu of the listing requirements of the NYSE, including (i) the requirement that a majority of the board of directors consist of independent directors, (ii) the requirement that the nominating/corporate governance committee be composed entirely of independent directors and have a written charter addressing the committees purpose and responsibilities, (iii) the requirement that the compensation committee be composed entirely of independent directors and have a written charter addressing the committees purpose and responsibilities and (iv) the requirement of an annual performance evaluation of the nominating/corporate governance and compensation committees. As permitted by these exemptions, as well as by our bye-laws and the laws of Bermuda, we have one or more non-independent directors serving as committee members on our compensation committee and our corporate governance and nominating committee. As a result, non-independent directors may, among other things, participate in fixing the compensation of our management, making share and option awards and resolving governance issues regarding our Company. Accordingly, in the future you may not have the same protections afforded to shareholders of companies that are subject to all of the NYSE corporate governance requirements. Future sales of our equity securities could cause the market price of our equity securities to decline. Sales of a substantial number of our equity securities in the public market, or the perception that these sales could occur, may depress the market price for our equity securities. These sales could also impair our ability to raise additional capital through the sale of our equity securities in the future. In the future we may issue additional equity securities which may be pari passu with or senior to our common shares. The issuance by us of additional common shares or other equity securities 31 that are contractually or structurally pari passu with or senior to our common shares would have the following effects:  our shareholders proportionate ownership interest in us will decrease;  the dividend amount payable per share on our common shares may be lower;  the relative voting strength of each previously outstanding common share may be diminished; and  the market price of our common shares may decline. Our shareholders also may elect to sell large numbers of equity securities held by them from time to time. The number of our equity securities available for sale in the public market will be limited by restrictions applicable under securities laws. Our Preference Shares are subordinated to our debt obligations and investors interests could be diluted by the issuance of additional preference shares and by other transactions. Our Preference Shares are subordinated to all of our existing and future indebtedness. During the year ended December 31, 2016, we had an average of $2.45 billion of outstanding indebtedness. Our existing indebtedness restricts, and our future indebtedness may include restrictions on, our ability to pay dividends to shareholders. Our memorandum of association and bye-laws currently authorizes the issuance of an unlimited number of preference shares out of the 500,000,000 shares of share capital in one or more classes or series. The issuance of additional preference shares on a parity with or senior to our Preference Shares would dilute the interests of the holders of our Preference Shares, and any issuance of preference shares senior to or on a parity with our Preference Shares or of additional indebtedness could affect our ability to pay dividends on, redeem or pay the liquidation preference on our Preference Shares. No provisions relating to our Preference Shares protect the holders of our Preference Shares in the event of a highly leveraged or other transaction, including the sale, lease or conveyance of all or substantially all our assets or business, which might adversely affect the holders of our Preference Shares. Our Preference Shares rank pari passu with any other class or series of shares established after the original issue date of the Preference Shares that is not expressly subordinated or senior to the Preference Shares as to the payment of dividends and amounts payable upon liquidation or reorganization. If less than all dividends payable with respect to the Preference Shares and any parity securities are paid, any partial payment shall be made pro rata with respect to shares of Preference Shares and any parity securities entitled to a dividend payment at such time in proportion to the aggregate amounts remaining due in respect of such shares at such time. Holders of our Preference Shares have extremely limited voting rights. Our common shares are the only class of our shares carrying full voting rights. Holders of the Preference Shares generally have no voting rights. However, if and whenever dividends payable on the Preference Shares are in arrears for six or more quarterly periods, whether or not consecutive, holders of Preference Shares (voting together as a class with all other classes or series of parity securities upon which like voting rights have been conferred and are exercisable) will be entitled to elect one additional director to serve on our board of directors, and the size of our board of directors will be increased as needed to accommodate such change (unless the size of our board of directors already has been increased by reason of the election of a director by holders of parity securities upon which like voting rights have been conferred and with which the Preference Shares voted as a class for the election of such director). The right of such holders of Preference Shares to elect a member of our board of directors will continue until such time as all accumulated and unpaid dividends on the Preference Shares have been paid in full. In addition, holders of Preference Shares are entitled to vote together with holders of common shares on matters related to the approval of an amalgamation or merger. 32 The Preference Shares represent perpetual equity interests and holders have no right to receive any greater payment than the liquidation preference regardless of the circumstances. The Preference Shares represent perpetual equity interests in us and, unlike our indebtedness, will not give rise to a claim for payment of a principal amount at a particular date. As a result, holders of the Preference Shares may be required to bear the financial risks of an investment in the Preference Shares for an indefinite period of time. The payment due to a holder of Preference Shares upon a liquidation is fixed at the redemption preference of $25.00 per share plus accumulated and unpaid dividends to the date of liquidation. If, in the case of our liquidation, there are remaining assets to be distributed after payment of this amount, holders of Preference Shares will have no right to receive or to participate in these amounts. Furthermore, if the market price for Preference Shares is greater than the liquidation preference, holders of Preference Shares will have no right to receive the market price from us upon our liquidation. Entities controlled by members of the Livanos family are our principal shareholders and can effectively control the outcome of most matters on which our shareholders are entitled to vote; their interests may be different from yours. Entities controlled by members of the Livanos family, including our Chairman, may be deemed to beneficially own approximately 40% of our issued and outstanding common shares. As a result of shareholding, Mr. Livanos can effectively control the outcome of most matters on which our shareholders are entitled to vote, including the election of our entire board of directors and other significant corporate actions. The interests of these shareholders may be different from yours. Provisions in our organizational documents may have anti-takeover effects. Our bye-laws contain provisions that could make it more difficult for a third party to acquire us without the consent of our board of directors. These provisions require an affirmative vote of a majority of the votes attaching to all issued and outstanding shares to approve any merger, consolidation, amalgamation or similar transactions. Our bye-laws also provide for restrictions on the time period in which directors may be nominated. These provisions could make it difficult for our shareholders to replace or remove our current board of directors or could have the effect of discouraging, delaying or preventing an offer by a third party to acquire us, even if the third partys offer may be considered beneficial by many shareholders. As a result, shareholders may be limited in their ability to obtain a premium for their shares. Tax Risks In addition to the following risk factors, you should read Item 10. Additional InformationE. Tax Considerations for a more complete discussion of the material Bermuda and U.S. Federal income tax considerations relating to us and the ownership and disposition of our common shares and Preference Shares. We will have to pay tax on U.S.-source income, which would reduce our earnings. Under the United States Internal Revenue Code of 1986, as amended, or the Code, the U.S. source gross transportation income of a ship-owning or chartering corporation, such as ourselves, is subject to a 4% U.S. Federal income tax without allowance for deduction, unless that corporation qualifies for exemption from tax under a tax treaty or Section 883 of the Code and the Treasury Regulations promulgated thereunder. U.S. source gross transportation income consists of 50% of the gross shipping income that is attributable to transportation that begins or ends, but that does not both begin and end, in the United States. We do not currently qualify for a tax treaty exemption or a statutory tax exemption, and therefore we are subject to the 4% U.S. Federal income tax described above. We do not expect any 33 resulting U.S. tax liability to be material or materially reduce the earnings available for distribution to our shareholders for the fiscal years ended December 31, 2016 and December 31, 2017. For 2016, the U.S. source gross transportation tax was $0.30 million. Changes to our business could change this expectation and in such circumstances we may attempt to qualify for the exemption from tax under Section 883. For a more detailed discussion, see the section entitled Item 10. Additional InformationE. Tax ConsiderationsUnited States Federal Income Tax ConsiderationsU.S. Taxation of Our Operating Income. If we were treated as a passive foreign investment company, certain adverse U.S. Federal income tax consequences could result to U.S. shareholders. A foreign corporation will be treated as a passive foreign investment company, or PFIC, for U.S. Federal income tax purposes if at least 75% of its gross income for any tax year consists of certain types of passive income, or at least 50% of the average value of the corporations assets produce or are held for the production of those types of passive income. For purposes of these tests, passive income includes dividends, interest, gains from the sale or exchange of investment property and rents and royalties other than rents and royalties that are received from unrelated parties in connection with the active conduct of a trade or business. For purposes of these tests, income derived from the performance of services does not constitute passive income. U.S. shareholders of a PFIC are subject to a disadvantageous U.S. Federal income tax regime with respect to the income derived by the PFIC, the distributions they receive from the PFIC and the gain, if any, they derive from the sale or other disposition of their shares in the PFIC. If we are treated as a PFIC for any tax year, we will provide information to U.S. shareholders who request such information to enable them to make certain elections to alleviate certain of the adverse U.S. Federal income tax consequences that would arise as a result of holding an interest in a PFIC. Based on our method of operation, we do not believe that we are a PFIC for this tax year. In this regard, we intend to treat the gross income we derive or are deemed to derive from our time chartering activities as services income, rather than rental income. Accordingly, we believe that our income from our time chartering activities does not constitute passive income, and the assets that we own and operate in connection with the production of that income do not constitute passive assets. There is, however, no legal authority under the PFIC rules addressing our proposed method of operation. Accordingly, the U.S. Internal Revenue Service, or the IRS, or a court of law may not accept our position, and there is a risk that the IRS or a court of law could determine that we are a PFIC. Moreover, we could constitute a PFIC for a future tax year if there were to be changes in the nature and extent of our operations. If the IRS were to find that we are or have been a PFIC for any tax year, U.S. shareholders would face adverse tax consequences. Under the PFIC rules, unless those shareholders make certain elections available under the Code, such shareholders would be liable to pay U.S. Federal income tax at the then prevailing income tax rates on ordinary income plus interest upon excess distributions and upon any gain from the disposition of our common shares or Preference Shares, as if the excess distribution or gain had been recognized ratably over the shareholders holding period. Please read Item 10. Additional InformationE. Tax ConsiderationsUnited States Federal Income Tax ConsiderationsTaxation of United States HoldersPFIC Status and Significant Tax Consequences for a more detailed discussion of the U.S. Federal income tax consequences to U.S. shareholders if we are treated as a PFIC. ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company GasLog was incorporated in Bermuda on July 16, 2003. GasLog and its subsidiaries are primarily engaged in the ownership, operation and management of vessels in the LNG market, providing maritime services for the transportation of LNG on a worldwide basis and LNG vessel 34 management services. The Group conducts its operations through its vessel-owning subsidiaries and through its vessel management services subsidiary. Our company and its founders have a long history in shipping and in LNG carriers. Our largest shareholder is Ceres Shipping, whose founding familys shipping activities commenced more than 100years ago and who is currently controlled by our Chairman, Peter G. Livanos. The late Mr.George P. Livanos, father of our current Chairman, established the predecessor to Ceres Shipping. Ceres Shipping also has interests in tankers, dry bulk carriers and containerships. Ceres Shipping entered the LNG sector in 2001 by undertaking the management of BG Groups owned fleet of LNG carriers through our subsidiary GasLog LNG Services, and in 2003 GasLog Ltd. was incorporated. Until 2010, when we took delivery of the GasLog Savannah and the GasLog Singapore , our business principally consisted of providing technical ship management services, as well as plan approval and construction supervision services for newbuilding LNG carriers. As a result, we have had a longer presence in LNG shipping than many other independent owners currently operating in the sector. For a description of our historical and current capital expenditures, see Item 5. Operating and Financial Review and ProspectsB. Liquidity and Capital ResourcesCapital Expenditures. On April 4, 2012, we completed our initial public offering, or IPO, and our common shares began trading on the NYSE on March 30, 2012 under the ticker symbol GLOG. On January 22, 2014, GasLog completed a follow-on public offering of 10,925,000 common shares (including 1,425,000 common shares in relation to the over-allotment option exercised in full by the underwriters) and a concurrent private placement of 2,317,460 common shares at the public offering price to certain of its directors and officers and one of its major shareholders. The offering and private placement resulted in net proceeds of $199.02 million, which were used to partially finance the acquisition of the first three ships acquired from MSL in 2014. On April 16, 2014, GasLog completed a second follow-on public offering of 4,887,500 common shares (including 637,500 common shares in relation to the over-allotment option exercised in full by the underwriters). The offering resulted in net proceeds of $109.94 million, which were used to partially finance the acquisition of the additional three ships acquired from MSL in 2014. On May 12, 2014, our subsidiary GasLog Partners completed an IPO of 9,660,000 common units (including 1,260,000 units in relation to the over-allotment option exercised in full by the underwriters), resulting in net proceeds of $186.03 million. GasLog Partners is a Marshall Islands master limited partnership formed by us to own and operate LNG carriers under long-term charters. Its common units representing limited partner interests are traded on the NYSE under the ticker symbol GLOP. Concurrently with the initial public offering, GasLog Partners acquired a 100.0% ownership interest in GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd., the entities that owned the GasLog Shanghai , the GasLog Santiago and the GasLog Sydney , from GasLog, in exchange for (i)162,358 common units and 9,822,358 subordinated units issued to GasLog representing a 49.8% ownership interest and all of the incentive distribution rights that entitle GasLog to increasing percentages of the cash that the Partnership distributes in excess of $0.43125 per unit per quarter, (ii) 400,913 general partner units issued to GasLog Partners GP LLC, a wholly owned subsidiary of GasLog, representing a 2.0% general partner interest and (iii) $65.70 million of cash consideration paid directly to us from the offering proceeds. In addition to the cash consideration of $65.70 million paid to us, GasLog Partners used the $186.03 million net proceeds of its IPO to (a) prepay $82.63million of debt plus accrued interest of $0.42 million and (b) make a payment of $2.28million (including $0.27 million accrued interest) to settle the mark-to-market loss on termination of one interest rate swap and reduction of a second interest rate swap in connection with the aforementioned debt prepayment. The balance of $35.0 million was retained by GasLog Partners for general corporate purposes. On September 29, 2014, GasLog Partners completed a follow-on public offering of 4,500,000common units at an offering price of $31.00 per unit. The total net proceeds after deducting underwriting discounts and other offering expenses were $133.0 million. GasLog Partners used the proceeds to partially finance the acquisition from GasLog of the 100.0% ownership interests in GAS-sixteen Ltd. and GAS-seventeen Ltd., the entities that owned the Methane Rita 35 Andrea and the Methane Jane Elizabeth , respectively, and to prepay $25.0 million of debt secured by those carriers in October 2014. On April 7, 2015, GasLog completed a public offering of 4,600,000 Preference Shares, par value $0.01 per share, liquidation preference $25.00 per share and priced at $25.00 per share, including 600,000 shares issued upon the exercise in full by the underwriters of their option to purchase additional Preference Shares. The net proceeds from the offering after deducting underwriting discounts, commissions and other offering expenses were $110.65 million to be used for general corporate purposes. The Preference Shares are listed on the New York Stock Exchange under the symbol GLOG PR A. On June 26, 2015, GasLog Partners completed a follow-on public offering of 7,500,000 common units at an offering price of $23.90 per unit. The total net proceeds after deducting underwriting discounts and other offering expenses were $171.83 million. The Partnership used the proceeds from the public offering to partially finance the acquisition from GasLog of 100.0% of the ownership interests in GAS-nineteen Ltd., GAS-twenty Ltd. and GAS-twenty one Ltd., the entities that own the Methane Alison Victoria , the Methane Shirley Elisabeth and the Methane Heather Sally , respectively. The acquisition closed on July 1, 2015. On August 5, 2016, GasLog Partners completed a follow-on public offering of 2,750,000common units at an offering price of $19.50 per unit. The total net proceeds after deducting underwriting discounts and other offering expenses were $52.30 million. The Partnership used the proceeds from the public offering to partially finance the acquisition from GasLog of 100.0% of the ownership interests in GAS-seven Ltd., the entity that owns the GasLog Seattle. The acquisition closed on November 1, 2016. On January 27, 2017, GasLog Partners completed a follow-on public offering of 3,750,000common units at an offering price of $20.50 per unit. The total net proceeds after deducting underwriting discounts and other offering expenses were $75.49 million. On February 24, 2017, GasLog Partners issued additional 120,000 common units in relation to the exercise of the underwriters overallotment option resulting in additional net proceeds of $2.44 million. The Partnership plans to use the net proceeds from the public offering for general partnership purposes, which may include future acquisitions, debt repayment, capital expenditures and additions to working capital. As of February 27, 2017, GasLog holds a 27.57% interest in the Partnership and, as a result of its ownership of the general partner and the fact that the general partner elects the majority of the Partnerships directors in accordance with the Partnerships partnership agreement, or the Partnership Agreement, GasLog, has the ability to control the Partnerships affairs and policies. Consequently, GasLog Partners is consolidated in the Groups financial statements. The Groups control of the general partner and consequently of the Partnership could be challenged with a 66.67% vote by other unitholders. However, as the Partnership Agreement limits any single unitholder to a maximum of 4.9% of the vote, it is highly unlikely that a coordinated vote of widely held unitholders will be organized to change the Groups control of the general partner. As a result, the Group continues to assume that control of the general partner is a relevant basis on which to conclude control of the Partnership. As described elsewhere herein, GasLog Partners holds options to acquire from GasLog an additional seven vessels and GAS-twenty six Ltd. with its long-term bareboat charter of (and right to acquire) the Methane Julia Louise (which is subject to a multi-year charter to MSL). In general, we would expect the exercise of these options to be beneficial to GasLog, as it can be expected to reduce our consolidated indebtedness and, if GasLog Partners increases its per unit distributions, increase the return on our incentive distribution rights (although our common unit interest will be diluted by any GasLog Partners equity issuance). GasLog Partners will determine whether, and when, to exercise any of the options and rights that it holds. The timing of those decisions will depend in part on the price and availability of debt and equity financing to GasLog Partners. See Item 7. Major Shareholders and Related Party TransactionsB. Related Party TransactionsRelationship with GasLog PartnersOmnibus Agreement. 36 On October 1, 2015, GasLog, Dynagas and Golar established the Cool Pool to market their vessels, which are currently operating in the LNG shipping spot market. The Cool Pool allows the participating owners to optimize the operation of the pool vessels through improved scheduling ability, cost efficiencies and common marketing. The objective of the Cool Pool is to serve the transportation requirements of a rapidly growing LNG shipping market by providing customers with reliable, yet flexible, and innovative solutions to meet their increasingly complex shipping requirements. As of February 27, 2017, the Cool Pool consists of 18 modern high quality and essentially equivalent vessels powered by tri-fuel diesel electric (TFDE) propulsion technology. The three owners vessels eligible for participation in the Cool Pool are as follows: GasLog: five vessels; Dynagas: three vessels; and Golar: ten vessels. Each vessel owner continues to be fully responsible for the manning and technical management of its respective vessels. The Cool Pool focuses on charters of 12 months duration or less. The scheduling of employment opportunities in excess of 12months will remain the mandate of the respective vessel owner. If a Cool Pool vessel is scheduled by an owner for a charter that exceeds 12 months in duration, such vessel will cease to be part of the Cool Pool. We maintain our principal executive offices at Gildo Pastor Center, 7 Rue du Gabian, MC98000, Monaco. Our telephone number at that address is +e are registered with the Registrar of Companies in Bermuda under registration number 33928. We maintain a registered office in Bermuda at Clarendon House, 2 Church Street, Hamilton, HM 11, Bermuda. B. Business Overview Overview We are an international owner, operator and manager of LNG carriers providing support to international energy companies as part of their LNG logistics chain. Our owned fleet consists of 27owned LNG carriers, including 22 ships on the water and five LNG carriers on order at two of the worlds leading LNG shipbuilders, Samsung and Hyundai. This includes nine LNG carriers in operation that are owned by our NYSE-listed subsidiary GasLog Partners, with which we have entered into certain agreements governing our relationship, including purchase options for certain of our ships. We currently manage and operate 24 LNG carriers including 12 of our wholly owned ships in operation (one is managed by a subsidiary of Shell), the nine ships contributed or sold to the Partnership, one ship owned by Shell, one additional LNG carrier in which we have a 25.0% interest and a vessel secured under a long-term bareboat charter from Lepta Shipping, a subsidiary of Mitsui. We are also supervising the construction of our newbuildings. We have secured multi-year time and seasonal time charter contracts for eight of our owned ships, the nine ships owned by the Partnership, our five newbuildings on order and the one vessel secured under a long-term bareboat charter with Lepta Shipping. As of December 31, 2016, these contracts are expected to provide total contracted revenues of $3.57 billion during their initial terms, which expire between 2018 and 2029. We also have a 25.0% interest in an additional ship, the Methane Nile Eagle , a 2007-built LNG carrier technically managed by us that is currently operating under a 20-year time charter to MSL. Our current time charters have initial terms of up to ten years and include options that permit the charterers to extend the terms for successive periods under hire rate provisions. We will continue to evaluate the attractiveness of longer and shorter-term chartering opportunities as the commercial characteristics of the LNG carrier industry evolve. We have structured our order book of new LNG carriers to have staggered delivery dates, facilitating a smooth integration of the ships into our fleet as well as significant annual growth through 2019. This has the additional advantage of spreading our exposure to the re-employment of these ships over several years upon expiration of their current charters. Each of our 27 owned LNG carriers is designed with a capacity of between approximately 145,000 cbm and 180,000 cbm. We believe this size range maximizes their operational flexibility, as these ships are compatible with most existing LNG terminals around the world. All but three of the LNG carriers in our owned fleet are of the same specifications (in groups of ten, eight and six 37 ships), which allows us to benefit from economies of scale and operating efficiencies in ship construction, crew training, crew rotation and shared spare parts. Upon delivery of the last of our five contracted newbuildings, our owned fleet will have an average age of 6.3 years, making it one of the youngest in the industry. By comparison, as of December 31, 2016, the average age for the global fleet of LNG carriers, including LNG carriers of all sizes, was 11.9 years. Our wholly owned subsidiary, GasLog LNG Services, exclusively handles the technical management of our fleet, including plan approval for new ship orders, supervision of ship construction and planning and supervision of dry-dockings, as well as technical operations, crewing, training, maintenance, regulatory and classification compliance and health, safety, security and environmental, or HSSE, management and reporting. As the sole technical manager of BG Groups owned fleet of LNG carriers for over 15 years, we have established a track record for the efficient, safe and reliable operation of LNG carriers, which is evidenced by our safety performance and the limited off-hire days of the 24 ships currently operating under our management. In 2015 we began to develop a floating LNG storage and regasification unit (FSRU) strategy and signed two front-end engineering design (FEED) studies with Keppel Offshore and Marine Ltd. for the potential conversion of both a Steam and TFDE vessel from our existing fleet. On December 5, 2016 we announced that Keppel Shipyard Limited had begun ordering the long lead items required for the conversion of a GasLog or Gaslog Partners LNG carrier to a FSRU. In addition, on December 22, 2016 we announced that a wholly owned subsidiary of GasLog has entered into a sale and purchase agreement to acquire a 20% shareholding in Gastrade S.A (Gastrade). Gastrade is licensed to develop an independent natural gas system offshore Alexandroupolis in Northern Greece utilizing a FSRU along with other fixed infrastructure. The acquisition of the 20% shareholding in Gastrade closed on February 9, 2017. Our Fleet Owned Fleet The following table presents information about our wholly owned vessels and their associated time charters as of February 27, 2017: Vessel Name YearBuilt CargoCapacity(cbm) Charterer Propulsion CharterExpiration OptionalPeriod 1 GasLog Savannah 2010 155,000 Spot Market TFDE N/A N/A 2 GasLog Singapore 2010 155,000 Spot Market TFDE N/A N/A 3 GasLog Skagen 2013 155,000 Shell TFDE April 2021 2026-2031 4 GasLog Chelsea 2010 153,600 Spot Market TFDE N/A N/A 5 Solaris 2014 155,000 Shell TFDE June 2021 2026-2031 6 GasLog Saratoga 2014 155,000 Spot Market TFDE N/A N/A 7 Methane Lydon Volney 2006 145,000 Shell Steam October 2020 2023-2025 8 Methane Becki Anne 2010 170,000 Shell TFDE March 2024 2027-2029 9 GasLog Salem 2015 155,000 Spot Market TFDE N/A N/A 10 GasLog Greece 2016 174,000 Shell TFDE March 2026 2031 11 GasLog Glasgow 2016 174,000 Shell TFDE June 2026 2031 12 GasLog Geneva 2016 174,000 Shell TFDE September 2023 2028-2031 13 GasLog Gibraltar 2016 174,000 Shell TFDE October 2023 2028-2031 38 The following table presents information about GasLog Partners fleet and their associated time charters as of February 27, 2017: Vessel Name YearBuilt CargoCapacity(cbm) Charterer Propulsion CharterExpiration OptionalPeriod 1 GasLog Shanghai 2013 155,000 Shell TFDE May 2018  2 GasLog Santiago 2013 155,000 Shell TFDE July 2018  3 GasLog Sydney 2013 155,000 Shell TFDE September 2018 2021-2026 4 GasLog Seattle 2013 155,000 Shell TFDE December 2020 2025-2030 5 Methane Rita Andrea 2006 145,000 Shell Steam April 2020 2023-2025 6 Methane Jane Elizabeth 2006 145,000 Shell Steam October 2019 2022-2024 7 Methane Shirley Elisabeth 2007 145,000 Shell Steam June 2020 2023-2025 8 Methane Alison Victoria 2007 145,000 Shell Steam December 2019 2022-2024 9 Methane Heather Sally 2007 145,000 Shell Steam December 2020 2023-2025 Bareboat Vessel Vessel Name YearBuilt CargoCapacity(cbm) Charterer Propulsion CharterExpiration OptionalPeriod 1 Methane Julia Louise 2010 170,000 Shell TFDE March 2026 2029-2031 (1) Indicates the expiration of the initial term. (2) The period shown reflects the expiration of the minimum optional period and the maximum optional period. The charterer of the GasLog Skagen has unilateral options to extend the term of the charter for up to ten years, on a seasonal charter basis. The charterer of the GasLog Seattle and the Solaris has unilateral options to extend the term of the time charter for periods ranging from five to ten years, provided that the charterer provides us with advance notice of declaration of any option in accordance with the terms of the applicable charter. The charterer of the Methane Lydon Volney has a unilateral option to extend the term for a period of either three or five years at its election. In addition, the charterer of the Methane Shirley Elisabeth , the Methane Heather Sally and the Methane Alison Victoria has a unilateral option to extend the term of two of the related time charters for a period of either three or five years at its election. The charterers of the GasLog Shanghai, the GasLog Santiago and the GasLog Sydney have the option to extend the charters for two consecutive periods of three or four years each plus or minus 30 days, and each charter extension and the length thereof is to be nominated by charterers at least 18 months before the end of each current charter period and shall follow in direct continuation of the then preceding period. No such nominations have been made in respect of the GasLog Shanghai and the GasLog Santiago. The charterer of the Methane Rita Andrea and the Methane Jane Elizabeth may extend either or both of these charters for one extension period of three or five years, and each charter requires that the charterer provide us with advance notice of its exercise of any extension option. The charterer of the Methane Becki Anne and the Methane Julia Louise has a unilateral option to extend the term of the time charters for a period of either three or five years at its election. The charterer of the GasLog Greece and the GasLog Glasgow has the right to extend the charters for a period of five years at the charterers option. The charterer of the GasLog Geneva has the right to extend the charter by two additional periods of five and three years, respectively, provided that the charterer provides us with advance notice of declaration. (3) Vessels operating in the spot market that participate in the Cool Pool. See Item 4. Information of the CompanyA. History and Development of the Company. (4) Time charter provides for full employment for three years and a subsequent five year seasonal charter under which the ship is employed for seven months and available to accept other charters for five months. (5) Pursuant to the agreement signed with MSL on April 21, 2015, with respect to the GasLog Sydney , whose charter was shortened by eight months under such agreement, if MSL does not exercise the charter extension options for the GasLog Sydney , and GasLog Partners does not enter into a third-party charter for the GasLog Sydney , GasLog and GasLog Partners intend to enter into a bareboat or time charter arrangement that is designed to guarantee the total cash distribution from the vessel for any period of charter shortening. (6) On February 24, 2016, GasLogs subsidiary, GAS-twenty six Ltd., completed the sale and leaseback of the Methane Julia Louise with Lepta Shipping. Lepta Shipping has the right to on-sell and lease back the vessel. The vessel was sold to Lepta Shipping for a total consideration approximately equivalent to its current book value. GasLog has leased back the vessel under a bareboat charter from Lepta Shipping for a period of up to 20 years. GasLog has the option to re-purchase the vessel on pre-agreed terms no earlier than the end of year ten and no later than the end of year 17 of the bareboat charter. The vessel remains on its eleven-year- charter with MSL, a subsidiary of Shell. 39 Newbuilds Vessel Name ExpectedDelivery CargoCapacity(cbm) Charterer Propulsion CharterExpiration OptionalPeriod 1 Hull No. 2130 Q1 2018 174,000 Shell LP-2S 2027 2030-2033 2 Hull No. 2131 Q1 2019 174,000 Shell LP-2S 2029 2032-2035 3 Hull No. 2800 Q1 2018 174,000 Shell LP-2S 2028 2031-2034 4 Hull No. 2801 Q1 2018 174,000 Total LP-2S 2025 2028 5 Hull No. 2212 Q2 2019 180,000 Centrica LP-2S 2026 2028-2032 (1) Expected delivery quarters are presented. (2) References to LP-2S refer to dual-fuel two-stroke engine propulsion. (3) Indicates the expiration of the initial term. (4) The charterer of Hulls No. 2130, No. 2131 and No. 2800 has the right to extend each of the charters by two consecutive periods of three years each, provided that the charterer provides us with advance notice of declaration. The charterer of Hull No. 2801 has the right to extend the charter by a three-year period. The charterer of Hull No. 2212 has the right to extend the charter by three consecutive periods of two years each at the charterers option. Under the omnibus agreement entered into with GasLog Partners and certain of its subsidiaries in connection with the Partnerships initial public offering, GasLog Partners has the option to purchase from us: (i) the Solaris, the GasLog Greece , the GasLog Glasgow , the GasLog Geneva and the GasLog Gibraltar within 36 months after we notify the Partnerships board of directors of the vessels acceptance by her charterer, (ii) the Methane Lydon Volney within 36 months after the closing of GasLog Partners IPO on May 12, 2014 which option will expire in May 2017 if not extended, and (iii) the Methane Becki Anne and the right to acquire GAS-twenty six Ltd. with its long-term bareboat charter of (and the right to acquire) the Methane Julia Louise (which is subject to a multi-year charter to MSL) within 36 months after the completion of its acquisition by GasLog on March 31, 2015. In each case, GasLog Partners option to purchase is at fair market value as determined pursuant to the omnibus agreement. The key characteristics of our current owned fleet include the following:  each ship is sized at between approximately 145,000 cbm and 180,000 cbm capacity, which places our ships in the medium- to large-size class of LNG carriers; we believe this size range maximizes their operational flexibility, as these ships are compatible with most existing LNG terminals around the world, and minimizes excess LNG boil-off;  each ship is double-hulled, which is standard in the LNG industry;  each ship has a membrane containment system incorporating current industry construction standards, including guidelines and recommendations from Gaztransport and Technigaz (the designer of the membrane system) as well as updated standards from our classification society;  each of our ships is modern steam powered or has TFDE or dual-fuel two-stroke engine propulsion technology;  Bermuda is the flag state of each ship;  each of our delivered ships has received, and each of our newbuildings is expected to receive, an ENVIRO+ notation from our classification society, which denotes compliance with its published guidelines concerning the most stringent criteria for environmental protection related to design characteristics, management and support systems, sea discharges and air emissions; and  upon delivery of the last of our five contracted newbuildings in 2019, our owned fleet will have an average age of 6.3 years, making it one of the youngest in the industry, compared to a current average age of 11.9 years for the global LNG carrier fleet including LNG carriers of all sizes as of December 31, 2016. In addition to our owned fleet, we have a 25.0% ownership interest in Egypt LNG, an entity whose principal asset is the Methane Nile Eagle. The Methane Nile Eagle is a 145,000 cbm LNG carrier that was built in 2007. It is currently chartered to MSL under a 20-year time charter, which 40 is subject to extension for up to 10 years at the charterers option. On October 29, 2015, Egypt LNG and BG Group mutually agreed to lay up the Methane Nile Eagle for a period of approximately one year. The charterer continued to pay charter hire costs adjusted for net savings in operating expenses and insurance as a result of the vessel being laid up. The Methane Nile Eagle was re-activated on October 15, 2016. We continually evaluate short and long-term charter opportunities for our vessels, including the newbuildings for which we do not currently have charters fixed. Our discussions with potential charterers are at various stages of advancement; however, we cannot provide assurance that we will conclude any particular charter or, if concluded, the charter rate that will apply. Managed Fleet Through GasLog LNG Services, we provide technical ship management services for three LNG carriers owned by third parties (including the bareboat vessel) in addition to management of the 21LNG carriers currently operating in our owned fleet (the Solaris is managed by a subsidiary of Shell). We supervised the construction by Samsung of each LNG carrier in our managed fleet, and each ship has operated under our technical management since its delivery from the shipyard with the exception of the Solaris. The following table provides information about our managed ships: Vessel Name YearBuilt CargoCapacity(cbm) Propulsion GasLogOwnership Ship Owner 1 Methane Kari Elin 2004 138,000 Steam  MSL 2 Methane Nile Eagle 2007 145,000 Steam 25.0 % Egypt LNG 3 Methane Julia Louise 2010 170,000 TFDE  Lepta Shipping (1) The Methane Nile Eagle is owned by Egypt LNG in which we indirectly hold a 25.0% equity interest. BG Asia Pacific Pte. Limited, a subsidiary of Shell, and Eagle Gas Shipping Co. E.S.A., an entity affiliated with the government of Egypt, have 25.0% and 50.0% equity interests, respectively, in Egypt LNG. Ship Time Charters We provide the services of our ships under time charters. A time charter is a contract for the use of the ship for a specified term at a daily hire rate. Under a time charter, the ship owner provides crewing and other services related to the ships operation, the cost of which is covered by the hire rate, and the customer is responsible for substantially all of the ship voyage costs (including bunker fuel, port charges and canal fees and LNG boil-off). We entered into four master time charters with MSL that established the general terms under which the GasLog Shanghai , the GasLog Santiago , the GasLog Sydney , the GasLog Skagen, the GasLog Greece, the Gaslog Glasgow, the GasLog Geneva and the GasLog Gibraltar and the three newbuildings identified by Hull numbers 2130, 2131 and 2800 will be chartered to MSL. We enter into separate confirmation memorandums for each ship in order to supplement the master time charter and specify the charter term, extension options (if any), hire rate and other provisions applicable to each ships charter. For the six vessels acquired from MSL in 2014, the two vessels acquired in 2015 and the GasLog Savannah we entered into separate time charters for each vessel. We have entered into maiden voyage time charter agreements and time charter agreements with a subsidiary of Shell, establishing the terms under which the GasLog Seattle and the Solaris will be chartered to Shell. The GasLog Chelsea , the GasLog Saratoga, the GasLog Salem, the GasLog Singapore and the GasLog Savannah are operating in the Cool Pool and from time to time enter into short-term time charters. We have entered into time charter agreements with Total establishing the terms under which Hull No. 2801 will be chartered to Total; and with Centrica establishing the terms under which HullNo. 2212 will be chartered to Centrica. 41 The following discussion describes the material terms of the time charters for our owned ships. Initial Term, Extensions and Redelivery The initial terms of the time charters for the the GasLog Shanghai , the GasLog Santiago , the GasLog Sydney and the GasLog Skagen began upon delivery of the ships and will terminate in 2018, 2018, 2018 and 2021, respectively. The charter for the GasLog Skagen provides for full employment for three years and a subsequent five year seasonal charter under which the ship is employed for seven months and available to accept other charters for five months. The charterer has options to extend the terms of the charters as follows: for the GasLog Shanghai , the GasLog Santiago and the GasLog Sydney , for up to eight years; for the GasLog Skagen for up to 10 years (on the seasonal charter basis); in each case at specified hire rates. The options to extend have not been exercised by the charterer with respect to the GasLog Shanghai and the GasLog Santiago. The initial term of the time charters for the Methane Lydon Volney, the Methane Rita Andrea, the Methane Jane Elizabeth, the Methane Shirley Elisabeth , the Methane Alison Victoria and the Methane Heather Sally began upon delivery to GasLog following their acquisition from MSL in 2014, and will terminate on various dates in 2019 and 2020. For the Methane Lydon Volney , the Methane Rita Andrea and the Methane Jane Elizabeth, MSL has the option to extend the term of two of the time charters for a period of either three or five years beyond the initial charter expiration date. For the other vessels, MSL has the option to extend the term of the time charters for two of the ships for an additional period of either three or five years beyond the initial charter expiration date. The initial term of the time charter for the GasLog Greece , the GasLog Glasgow , the GasLog Geneva and the GasLog Gibraltar began upon delivery of the ships and will terminate in 2026, 2026, 2023 and 2023 respectively. For the GasLog Greece and the GasLog Glasgow MSL has option to extend the terms of the charters for up to five years and for the GasLog Geneva and the GasLog Gibraltar MSL has the option to extend the terms of the charters for up to 8 years. Our time charters to MSL for Hull No. 2130 and Hull No. 2800 will begin three and 14 months, respectively, after the delivery of the vessels in 2018 and for Hull No. 2131 will begin five months after the delivery of the vessel in 2019. The initial charter terms for the ships will terminate for one ship in 2027, one ship in 2028 and one ship in 2029. MSL has options to extend terms of the charters for Hulls No. 2130, 2131 and 2800 for two consecutive periods of three years each, all at specified hire rates. The initial term of the time charter for the GasLog Seattle and the Solaris began upon delivery of the ships following an initial period during which the ships operated under maiden voyage time charters, the purpose of which was to facilitate completion by Shell of an operational discharge inspection of the ships. The time charters for the GasLog Seattle and the Solaris will terminate in 2020 and 2021, respectively. In each case, Shell has options to extend the charter terms for periods ranging from five to ten years at specified hire rates. The initial term of the time charters for the Methane Becki Anne and the Methane Julia Louise began upon delivery to GasLog and will terminate in 2024 and 2026. MSL will have options to extend the term of the time charter for the Methane Becki Anne and the long-term bareboat charter of the Methane Julia Louise which is now owned by Lepta Shipping and leased back to GasLog, for an additional period of either three or five years beyond the initial charter expiration date. Our time charter to Total for Hull No. 2801 will begin upon delivery of the vessel in 2018. The initial charter term will terminate in 2025. Total has the option to extend the term of the charter by a three-year period at the charterers option at a specified hire rate. Our time charter to Centrica for Hull No. 2212 will begin upon delivery of the vessel in 2019. The initial charter term will terminate in 2026. Centrica has the option to extend the term of the charter by three consecutive periods of two years each at the charterers option. The terms and period for fixtures of the GasLog Singapore , the GasLog Savannah , the GasLog Chelsea , the GasLog Saratoga and the GasLog Salem vary from charter to charter, as is the nature of trading in the spot market. 42 Our time charters provide for redelivery of the ship to us at the expiration of the term, as such term may be extended upon the charterers exercise of its extension options, or upon earlier termination of the charter (as described below) plus or minus 30 days. Under all of our charters, the charterer has the right to extend the term for most periods in which the ship is off-hire. Our charter contracts do not provide the charterers with options to purchase our ships during or upon expiration of the charter term. Hire Rate Provisions Hire rate refers to the basic payment from the customer for use of the ship. Under all of our time charters, the hire rate is payable to us monthly in advance in U.S. dollars. Depending on the time charter contract, there are three methods by which the daily hire rate for our owned ships is determined:  Under the first method, the hire rate includes two componentsa capital cost component and an operating cost component. The capital cost component relates to the cost of the ships purchase and is a fixed daily amount that is structured to provide a return on our invested capital. Some of the charters provide for the capital cost component to increase by a specified amount during any option period. The operating cost component is a fixed daily amount that increases annually at a fixed percentage. Although the daily amount of the operating cost component is fixed (subject to a specified annual increase), it is intended to correspond to the costs of operating the ship and related expenses. In the event of a material increase or decrease in the actual costs we incur in operating the ship, a clause in the charter provides each party the right in certain circumstances to seek a review and potential adjustment of the operating cost component. Under one of our time charters, the hire rate for an initial period of three years is as discussed above and the subsequent five years are a seasonal charter under which the ship is committed for seven consecutive months at a fixed monthly charter hire (one component) and available to accept other charters for the remaining five months.  Under the second method, the hire rate includes only one component that is a fixed daily amount that will either remain the same, increase or decrease by a specified amount during any option period as compared to the firm period.  Under the third method, the hire rate for an initial period of up to two years, at the charterers option, will be set at the prevailing market rate for a comparable ship, subject to a cap and a floor. Following such initial period, the hire rate will be calculated based on three componentsa capital cost component, an operating cost component and a ship management fee. The capital cost component is a fixed daily amount, which will increase by a specified amount during any option period. The daily amount of the operating cost component, which is intended to fully pass-through to the charterer the costs of operating the ship, is set annually and adjusted at the end of each year to compensate us for the actual costs we incur in operating the ship. Dry-docking expenses are budgeted in advance and are reimbursed by the charterers immediately following a dry-docking. The ship management fee is a daily amount set in line with industry practice for fees charged by ship managers and is intended to compensate us for management of the ship. The hire rates for each of our ships may be reduced if the ship does not perform to certain of its specifications or if we breach our obligations under the charter. We have had no instances of hire rate reductions since the first two of our owned ships commenced operations in 2010. Off-Hire When a ship is off-hireor not available for servicea time charterer generally is not required to pay the hire rate, and we remain responsible for all costs, including the cost of any LNG cargo lost as boil-off during such off-hire periods. Our time charters provide an annual allowance period for us to schedule preventative maintenance work on the ship. A ship generally will be deemed off-hire under our time charters if there is a specified time outside of the annual allowance period when the ship is not available for the charterers use due to, among other things, operational 43 deficiencies (including the failure to maintain a certain guaranteed speed), dry-docking for repairs, maintenance or inspection, equipment breakdowns, deficiency of personnel or neglect of duty by the ships officers or crew, deviation from course, or delays due to accidents, quarantines, ship detentions or similar problems. We have obtained loss of hire insurance to protect us against loss of income as a result of a ship being off-hire. See Risk of Loss, Insurance and Risk ManagementLoss of Hire Insurance. All ships are dry-docked at least once every five years as required by the ships classification society for a special survey. Our ships are considered to be off-hire under our time charters during such periods. Termination and Cancellation Under our existing time charters, each party has certain termination rights which include, among other things, the automatic termination of a charter upon loss of the relevant ship. Either party may elect to terminate a charter upon the occurrence of specified defaults or upon the outbreak of war or hostilities involving two or more major nations, such as the United States or the Peoples Republic of China, if such war or hostilities materially and adversely affect the trading of the ship for a period of at least 30 days. In addition, our charterers have the option to terminate a charter if the relevant ship is off-hire for any reason other than scheduled dry-docking for a period exceeding 90 consecutive days, or for more than 90 days or 110 days, depending on the charter, in any one-year period. Certain of our charters give the charterer a termination option for shorter periods of off-hire, if such off-hire is due to an uncured breach of our obligations to maintain the applicable ship. In addition to its termination rights, Shell has the right to convert the time charter with respect to the relevant ship into a bareboat charter upon the occurrence of specified defaults or in the event that Shells quality assurance review is not successfully completed upon delivery of the ship. All of the time charters applicable to our newbuildings permit the charterer to cancel the charter in the event of a prolonged delay in the delivery of the ship from the shipyard, and in certain circumstances obligate us to pay liquidated damages to the charterer in the event of a less significant delivery delay. However, the cancellation and liquidated damages provisions in our charters are structured to mirror the provisions of our contracts with the shipyard, giving us the right to receive liquidated damages from the shipyard or cancel the shipbuilding contract in the same circumstances that would trigger the charterers right to cancel the charter contract or receive liquidated damages because of delivery delays. The Cool Pool Five of our vessels are operating as part of the Cool Pool established in October 2015, with Dynagas and Golar. The Cool Pool was established to market certain of each companys vessels which are currently operating in the LNG shipping spot market. The Cool Pool allows the participating owners to optimize the operation of the pool vessels through improved scheduling ability, cost efficiencies and common marketing. The objective of the Cool Pool is to serve the transportation requirements of a rapidly growing LNG shipping market by providing customers with reliable, yet flexible, and innovative solutions to meet their increasingly complex shipping requirements. As of February 27, 2017, the Cool Pool consists of 18 modern high quality and essentially equivalent vessels powered by fuel efficient TFDE propulsion technology. The three owners vessels eligible for participation in the Cool Pool are as follows: GasLog: five vessels; Dynagas: three vessels; and Golar: ten vessels. Each vessel owner continues to be fully responsible for the manning and technical management of its respective vessels. The Cool Pool focuses on charters of 12 months duration or less. The scheduling of employment opportunities in excess of 12 months will remain the mandate of the respective vessel owner. If a Cool Pool vessel is scheduled by an owner for a charter that exceeds 12 months in duration, such vessel will cease to be part of the Cool Pool. 44 Gross pool revenues represent time charter revenues earned by GasLog vessels participating in the pool under charter agreements where GasLog contracts directly with charterers. Revenue is recognised on a monthly basis, when the vessel is made available and services are provided to the charterer during the period, the amount can be estimated reliably and collection of the related revenue is reasonably assured. Voyage expenses and commissions include the net allocation from the pool which represents GasLogs share of the net revenues earned from the other pool participants vessels less the other participants share of the net revenues earned by GasLogs vessels included in the pool. Each participants share of the net pool revenues is based on the number of pool points attributable to its vessels and the number of days such vessels participated in the pool. The Bareboat Charter On February 24, 2016, GasLogs subsidiary, GAS-twenty six Ltd., completed the sale and leaseback of the Methane Julia Louise with Lepta Shipping. Lepta Shipping has the right to on-sell and lease back the vessel. The vessel was sold to Lepta Shipping for a total consideration approximately equivalent to its current book value. GasLog has leased back the vessel under a bareboat charter from Lepta Shipping for a period of up to 20 years. GasLog has the option to re-purchase the vessel on pre-agreed terms no earlier than the end of year ten and no later than the end of year 17 of the bareboat charter. The vessel remains on its 11 year charter with MSL. Shipbuilding Contracts We have entered into shipbuilding contracts with Samsung and Hyundai in respect of three and two newbuildings, respectively, which have an aggregate contract price of approximately $1.04 billion. As of December 31, 2016, the outstanding balance in the aggregate was $0.95 billion, which will be paid in installments upon steel cutting, keel laying and launching of the ship, with the largest portion of the purchase price for each ship coming due upon its delivery. All of our obligations under the shipbuilding contracts are payable in U.S. dollars. As of December 31, 2016, our remaining payment obligations under the shipbuilding contracts were as follows: As ofDecember 31, 2016 (in thousands of U.S. dollars) Amounts due in less than one year $ 63,656 Amounts due in one to three years 883,276 Total $ 946,932 (1) Amounts do not reflect installments of $10.36 million paid in 2017. The shipbuilding contracts provide for the five newbuildings to be delivered and ready for immediate operation on various dates in 2018 through 2019. The shipbuilding contracts require Samsung and Hyundai to pay us liquidated damages in the event of certain delays in the delivery of a ship unless such delays are attributable to a force majeure event, and in the event of a prolonged delay we would have the right to cancel the contract and receive a refund of any installment payments previously made on the ship. In the event that we fail to meet our payment obligations under a shipbuilding contract, we would be in default under the applicable contract and would be obligated to pay interest under the contract. If such a default by us were to continue for more than five business days, the delivery date of the applicable ship would be delayed by one day for each day that we remain in default, and if a default by us were to continue for more than 15 business days, Samsung and Hyundai would have the option of cancelling the applicable shipbuilding contract and retaining any installment payments previously funded by us under the contract. 45 Ship Management Services and Construction Supervision Management of our owned fleet, which includes plan approval for new ship orders, supervision of ship construction and planning and supervision of dry-dockings, as well as technical operations, crewing, training, maintenance, regulatory and classification compliance and HSSE management and reporting, is provided in-house by our wholly owned subsidiary, GasLog LNG Services, an entity incorporated in Bermuda with an office in Piraeus, Greece. In addition to management of our owned fleet, through GasLog LNG Services we provide technical ship management services for a fleet of three ships, which consists of one ship we manage on behalf of MSL, the Methane Nile Eagle , a ship in which we have a 25.0% ownership interest and the Methane Julia Louise , which we lease from Lepta Shipping. During the year ended December 31, 2016, ship management services provided to external customers accounted for approximately 0.40% of our consolidated revenues. Construction Supervision We supervise and manage the construction of our newbuildings through GasLog LNG Services. We have employees on-site in South Korea whose responsibilities include inspecting the ships under construction for non-conformities, attending trials of the ship and its machinery and equipment, consulting with the shipyard in the event of any modifications to the ships specifications, reviewing the shipyards choice of suppliers and sub-contractors and keeping our management informed of the progress of the construction. Through GasLog LNG Services, we also supervised the construction of the three LNG carriers in Shells owned fleet and the Methane Nile Eagle , all of which were constructed at Samsung. Technical and Operational Management Pursuant to ship management agreements, through GasLog LNG Services we manage the day-to-day aspects of ship operations, including crewing, training, employing armed guards for transport in certain high-risk areas, insurance, maintenance and repair, procurement of supplies and equipment, regulatory and classification compliance and HSSE management and reporting, as well as dry-docking under certain charters, for our owned fleet (with the exception of the Solaris ) and for the three ships in our managed fleet not owned by us. We utilize certain third-party sub-contractors and suppliers in carrying out our technical management responsibilities. In the case of ships owned by Shell, Egypt LNG and Lepta Shipping, the crewing and other operational costs are fully passed-through to the ship owner, and for our technical management services the customers pay us a management fee per ship per month. In connection with our ship management services, we also enter into consultant service agreements pursuant to which we provide specialized services relating to the management of LNG carriers. These services include the development and installation of a ships ship management system, which includes installing onboard hardware and software systems and providing related training to the ships personnel. The terms of our ship management agreements and related contracts permit the customer to terminate our services for any reason upon a short period of advance notice, and both parties have termination rights upon the occurrence of specified defaults. In the event of the loss of a ship, or the owners sale of a ship to a third party, the ship management agreement in respect of the ship would terminate automatically. Under our ship management agreements with Shell, in some circumstances Shell would be obligated to reimburse us for certain crew support and severance costs incurred as a result of a termination of the ship management agreement by Shell. Competition We operate in markets that are highly competitive and based primarily on supply and demand. Generally, competition for LNG time charters is based primarily on price, ship availability, size, age, technical specifications and condition, LNG shipping experience, quality and efficiency of ship operations, shipping industry relationships and reputation for customer service, and technical ability and reputation for operation of highly specialized ships. In addition, through the GasLog Singapore , 46 the GasLog Chelsea , the GasLog Savannah , the GasLog Saratoga and the GasLog Salem we operate in the spot market that covers short-term charters of one year or less. Although we believe that we are one of the few independent owners that focus on newly-built, technically advanced LNG carriers and provide in-house technical management of the fleet, other independent shipping companies also own and operate, and in some cases manage, LNG carriers and have new ships under construction. There are other ship owners and managers who may also attempt to participate in the LNG market in the future. We believe that our strategy of focusing on charter contracts with initial terms of five to ten years, as well as the scale of our technical ship management operations, differentiates us to some extent from other independent owners. In addition to independent owners, some of the major oil and gas producers own LNG carriers and in the recent past they have contracted for the construction of new LNG carriers. National gas and shipping companies also have large fleets of LNG carriers that have expanded and may continue to expand. Some of these companies may compete with independent owners by using their fleets to carry LNG for third parties. Seagoing and Shore-Based Employees As of December 31, 2016 we had 173 full-time employees and contractors based in our offices in Greece, Monaco, London, New York, Singapore or the newbuildings site in South Korea. In addition to our shore-based employees and contractors, we had approximately 1,340 seafaring staff serving on our owned and managed ships. These seafarers are retained through crewing agencies based in Ukraine, the Philippines and Spain or, in the case of Greek seafarers, through direct hire. As we take delivery of our newbuildings, we expect to retain a significant number of additional seafarers qualified to man and operate our new ships, as well as additional shore-based personnel. We intend to focus our seafaring hiring efforts in the Ukrainian, Philippine and Spanish markets, where we have crewing agency agreements in place, and in Greece. LNG marine transportation is a specialized area requiring technically skilled officers and personnel with specialized training. We regard attracting and retaining motivated, well-qualified seagoing and shore-based personnel as a top priority, and we offer our people competitive compensation packages and training and development opportunities. In addition, we provide intensive onboard training for our officers and crews to instill a culture of the highest operational and safety standards. As a result, we have historically enjoyed high retention rates. In 2016, our retention rate was 95% for senior seagoing officers, 98% for other seagoing officers and 99% for shore staff. Although we have historically experienced high employee retention rates, the demand for technically skilled officers and crews to serve on LNG carriers has been increasing as the global fleet of LNG carriers continues to grow. This increased demand has and may continue to put inflationary cost pressure on ensuring qualified and well trained crew are available to GasLog. However, we expect that the impact of cost increases would be mitigated to some extent by certain provisions in our time charters, including automatic periodic adjustment provisions and cost review provisions. Classification, Inspection and Maintenance Every large, commercial seagoing ship must be classed by a classification society. The classification society certifies that the ship is in class, signifying that the ship has been built and maintained in accordance with the rules of the classification society and complies with applicable rules and regulations of the ships country of registry and the international conventions of which that country is a member. In addition, where surveys are required by international conventions and corresponding laws and ordinances of a flag state, the classification society will undertake them on application or by official order, acting on behalf of the authorities concerned. The classification society also undertakes on request other surveys and checks that are required by regulations and requirements of the flag state. These surveys are subject to agreements made in each individual case and/or to the regulations of the country concerned. To ensure each ship is maintained in accordance with classification society standards and for maintenance of the class certificate, regular and extraordinary surveys of hull and machinery, 47 including the electrical plant, and any special equipment classes are required to be performed periodically. Surveys are based on a five-year cycle that consists of annual surveys, intermediate surveys that are typically completed between the second and third years of every five-year cycle, and comprehensive special surveys (also known as class renewal surveys) that are completed at each fifth anniversary of the ships delivery. All areas subject to surveys as defined by the classification society are required to be surveyed at least once per five-year class cycle, unless shorter intervals between surveys are otherwise prescribed. All ships are also required to be dry-docked at least once during every five-year class cycle for inspection of their underwater parts and for repairs related to inspections. If any defects are found, the classification surveyor will issue a recommendation which must be rectified by the ship owner within prescribed time limits. We intend to dry-dock our ships at five-year intervals that coincide with the completion of the ships special survey. Most insurance underwriters make it a condition for insurance coverage that a ship be certified as in class by a classification society that is a member of the International Association of Classification Societies. All but one of our delivered ships is certified by the American Bureau of Shipping, or ABS; the other delivered ship is certified by the Det Norske Veritas. Each ship has been awarded International Safety Management (ISM) certification and is currently in class. Under our shipbuilding contracts, all of our contracted newbuildings must be certified prior to delivery to us. The following table lists the years in which we expect to carry out the next or initial dry-dockings and special surveys for our owned fleet and the bareboat vessel as of December 31, 2016: Ship Name Dry-docking andSpecial Survey GasLog Shanghai 2017 GasLog Skagen 2018 GasLog Seattle 2018 GasLog Santiago 2018 GasLog Sydney 2018 Solaris 2019 Methane Lydon Volney 2019 GasLog Saratoga 2019 GasLog Savannah 2020 Methane Shirley Elisabeth 2020 Methane Heather Sally 2020 Methane Julia Louise 2020 GasLog Chelsea 2020 Methane Alison Victoria 2020 GasLog Singapore 2020 Methane Becki Anne 2020 GasLog Salem 2020 Methane Rita Andrea (*) 2021 Methane Jane Elizabeth (*) 2021 GasLog Greece 2021 GasLog Glasgow 2021 GasLog Geneva 2021 GasLog Gibraltar 2021 Hull No. 2130 2023 Hull No. 2800 2023 Hull No. 2801 2023 Hull No. 2131 2024 Hull No. 2212 2024 (*) The Methane Rita Andrea and the Methane Jane Elizabeth carried out their initial dry-dockings in our fleet in April 2016 and March 2016, respectively. 48 Risk of Loss, Insurance and Risk Management The operation of any ship has inherent risks. These risks include mechanical failure, personal injury, collision, property loss or damage, ship or cargo loss or damage and business interruption due to a number of reasons, including mechanical failure, political circumstances in foreign countries, hostilities and labor strikes. In addition, there is always an inherent possibility of marine disaster, including explosion, spills and other environmental mishaps, and the liabilities arising from owning and operating ships in international trade. We maintain hull and machinery insurance on all our owned ships against marine and war risks in amounts that we believe to be prudent to cover such risks, as well as loss of hire insurance against loss of income as a result of a ship being off-hire or otherwise suffering a loss of operational time for events falling under our hull and machinery insurance. In addition, we maintain protection and indemnity insurance on all our owned ships up to the maximum insurable limit available at any given time. We also maintain ship manager insurance in respect of our managed fleet. While we believe that our insurance coverage will be adequate, not all risks can be insured, and there can be no guarantee that we will always be able to obtain adequate insurance coverage at reasonable rates or at all, or that any specific claim we may make under our insurance coverage will be paid. Hull & Machinery Marine Risks Insurance and Hull & Machinery War Risks Insurance We maintain hull and machinery marine risks insurance and hull and machinery war risks insurance on our owned ships, which cover loss of or damage to a ship due to marine perils such as collisions, fire or lightning, and loss of or damage to a ship due to war perils such as acts of war, terrorism or piracy. Each of our ships is insured under these policies for a total amount that exceeds what we believe to be its fair market value. We also maintain hull disbursements and increased value insurance policies covering each of our owned ships, which provide additional coverage in the event of the total or constructive loss of a ship. Our marine risks insurance policies contain deductible amounts for which we will be responsible, but there are no deductible amounts under our war risks policies or our total loss policies. Loss of Hire Insurance/Delay Insurance We maintain loss of hire insurance to protect us against loss of income as a result of a ship being off-hire or otherwise suffering a loss of operational time for events falling under the terms of our hull and machinery insurance or hull and machinery/war risks insurance. Under our loss of hire policy, our insurer will pay us the hire rate agreed in respect of each ship for each day, in excess of a certain number of deductible days, for the time that the ship is out of service as a result of damage, for a maximum of 180 days. The number of deductible days for the ships in our fleet is 14days per ship. In addition to the loss of hire insurance, we also have in place delay insurance which, like loss of hire, covers all of our owned vessels for time lost due to events falling under the terms of our hull and machinery insurance, plus additional protection and indemnity related incidents. The policy has a deductible of two days with a maximum of 12 days (which brings it in line with the loss of hire deductible of 14 days) and a daily rate per vessel of $40,000 for our wholly owned vessels or the hire rate agreed as per the loss of hire insurance policy for the Partnerships vessels. Additionally, we buy piracy loss of hire and kidnap and ransom insurance when our ships are ordered to sail through the Indian Ocean to insure against potential losses relating to the hijacking of a ship and its crew by pirates. Protection and Indemnity Insurance Protection and indemnity insurance is typically provided by a protection and indemnity association, or P&I association, and covers third-party liability, crew liability and other related expenses resulting from injury to or death of crew, passengers and other third parties, loss of or damage to cargo, third-party claims arising from collisions with other ships (to the extent not recovered by the hull and machinery policies), damage to other third-party property, pollution arising from oil or other substances and salvage, towing and other related costs, including wreck removal. 49 Our protection and indemnity insurance covering our owned ships is provided by P&I associations that are members of the International Group of Protection and Indemnity Clubs, or International Group. The thirteen P&I associations that comprise the International Group insure approximately 90.0% of the worlds commercial tonnage and have entered into a pooling agreement to reinsure each associations liabilities. Insurance provided by a P&I association is a form of mutual indemnity insurance. Our protection and indemnity insurance is currently subject to limits of $3 billion per ship per event in respect of liability to passengers and seamen, $2 billion per ship per event in respect of liability to passengers, and $1 billion per ship per event in respect of liability for oil pollution. As a member of a P&I association, we will be subject to calls payable to the P&I association based on the International Groups claim records as well as the claim records of all other members of the P&I association of which we are a member. Safety Performance We provide intensive onboard training for our officers and crews to instill a culture of the highest operational and safety standards. During 2016, GasLogs fleet experienced one lost time injury. Permits and Authorizations We are required by various governmental and quasi-governmental agencies to obtain certain permits, licenses, financial assurances and certificates with respect to our ships. The kinds of permits, licenses, financial assurances and certificates required will depend upon several factors, including the waters in which the ship operates, the nationality of the ships crew and the age of the ship. We have obtained all permits, licenses, financial assurances and certificates currently required to operate our ships. Additional laws and regulations, environmental or otherwise, may be adopted which could limit our ability to do business or increase the cost of our doing business. Environmental and Other Regulation The carriage, handling, storage and regasification of LNG are subject to extensive laws and regulations relating to the protection of the environment, health and safety and other matters. These laws and regulations include international conventions and national, state and local laws and regulations in the countries where our ships now or in the future will operate, or where our ships are registered. Compliance with these laws and regulations may entail significant expenses and may impact the resale value or useful lives of our ships. Our ships may be subject to both scheduled and unscheduled inspections by a variety of governmental, quasi-governmental and private organizations, including the local port authorities, national authorities, harbor masters or equivalent, classification societies, flag state administrations (countries of registry) and charterers. Failure to maintain permits, licenses, certificates or other authorizations required by some of these entities could require us to incur substantial costs or result in the temporary suspension of the operation of one or more of our ships or lead to the invalidation of our insurance coverage reduction. We believe that our ships operate in material compliance with applicable environmental laws and regulations and that our ships in operation have all material permits, licenses, certificates or other authorizations necessary for the conduct of our operations. In fact, each of our ships have an ENVIRO, an ENVIRO+ or a CLEAN notation from our classification societies, which denote compliance with their published guidelines concerning stringent criteria for environmental protection related to design characteristics, management and support systems, sea discharges and air emissions. Because environmental laws and regulations are frequently changed and may impose increasingly stricter requirements, however, it is difficult to accurately predict the ultimate cost of complying with these requirements or the impact of these requirements on the resale value or useful lives of our ships. Moreover, additional legislation or regulation applicable to the operation of our ships that may be implemented in the future could negatively affect our profitability. 50 International Maritime Regulations The IMO, the United Nations agency for maritime safety and the prevention of pollution by ships, has adopted several international conventions that regulate the international shipping industry, including the SOLAS Convention, the International Convention on Civil Liability for Oil Pollution Damage, the International Convention on Civil Liability for Bunker Oil Pollution Damage, and the MARPOL Convention. Ships that transport gas, including LNG carriers, are also subject to regulations under amendments to SOLAS implementing the International Code for Construction and Equipment of Ships Carrying Liquefied Gases in Bulk, or the IGC Code, and the International Safety Management Code for the Safe Operation of Ships and for Pollution Prevention, or the ISM Code. The ISM Code requires, among other things, that the party with operational control of a ship develop an extensive safety management system, including the adoption of a policy for safety and environmental protection setting forth instructions and procedures for operating its ships safely and also describing procedures for responding to emergencies. Through GasLog LNG Services, we have developed a safety management system for our ships that meets these requirements. The IGC Code prescribes design and construction standards for ships involved in the transport of gas. Compliance with the IGC Code must be evidenced by a Certificate of Fitness for the Carriage of Liquefied Gases of Bulk. Each of our ships is in compliance with the IGC Code and each of our newbuilding contracts requires that the ship receive certification that it is in compliance with applicable regulations before it is delivered. Non-compliance with the IGC Code or other applicable IMO regulations may subject a ship owner or a bareboat charterer to increased liability, may lead to decreases in available insurance coverage for affected ships and may result in the denial of access to, or detention in, some ports. The MARPOL Convention establishes environmental standards relating to oil leakage or spilling, garbage management, sewage, air emissions, handling and disposal of noxious liquids and the handling of harmful substances in packaged form. In September 1997, the IMO adopted Annex VI to MARPOL to address air pollution from ships. Annex VI came into force on May 19, 2005. It sets limits on sulfur oxide and nitrogen oxide emissions from ship exhausts and prohibits deliberate emissions of ozone depleting substances, such as chlorofluorocarbons. Annex VI also includes a global cap on the sulfur content of fuel oil and allows for special areas to be established with more stringent controls on sulfur emissions. Annex VI has been ratified by many, but not all, IMO member states. In October 2008, the Marine Environment Protection Committee, or MEPC, of the IMO approved amendments to Annex VI regarding particulate matter, nitrogen oxide and sulfur oxide emissions standards. These amendments became effective in July 2010. These requirements establish a series of progressive standards to further limit the sulfur content in fuel oil, which are being phased in between 2012 and 2020, and by establishing new tiers of nitrogen oxide emission standards for new marine diesel engines, depending on their date of installation. Additionally, more stringent emission standards could apply in coastal areas designated as Emission Control Areas, or ECAs. For example, Tier III emission standards apply in North American and U.S. Caribbean Sea ECAs to all marine diesel engines installed on a ship constructed after January 1, 2016. The European Union Directive 2005/EC/33, which became effective on January 1, 2010, parallels Annex VI and requires ships to use reduced sulfur content fuel for their main and auxiliary engines. Our owned ships currently in operation comply with the relevant legislation and have the relevant certificates including certificates evidencing compliance with Annex VI of the MARPOL Convention. Although the United States is not a party, many countries have ratified the International Convention on Civil Liability for Oil Pollution Damage, 1969, as amended, or the CLC. Under this convention a ships registered owner is strictly liable for pollution damage caused in the territorial waters of a contracting state by discharge of persistent oil, subject under certain circumstances to certain defenses and limitations. Ships carrying more than 2,000 gross tons of oil, and trading to states that are parties to this convention, must maintain evidence of insurance in an amount covering the liability of the owner. In jurisdictions where the CLC has not been adopted, various legislative schemes or common law impose liability either on the basis of fault or in a manner similar to the CLC. 51 The IMO also has adopted the International Convention on Civil Liability for Bunker Oil Pollution Damage, or the Bunker Convention, which imposes liability on ship owners for pollution damage in jurisdictional waters of ratifying states caused by discharges of bunker fuel and requires registered owners of ships over 1,000 gross tons to maintain insurance for pollution damage in an amount equal to the limits of liability under the applicable national or international limitation regime. We maintain insurance in respect of our owned ships that satisfies these requirements. Noncompliance with the ISM Code or with other IMO regulations may subject a ship owner or bareboat charterer to increased liability, may lead to decreases in available insurance coverage for affected ships and may result in the denial of access to, or detention in, some ports, including United States and European Union ports. United States Oil Pollution Act and CERCLA Because our ships could trade with the United States or its territories or possessions and/or operate in U.S. waters, our operations could be impacted by OPA, which establishes an extensive regulatory and liability regime for environmental protection and cleanup of oil spills, and the Comprehensive Environmental Response, Compensation and Liability Act, or CERCLA, which imposes liability on owners and operators of ships for cleanup and natural resource damage from the release of hazardous substances (other than oil). Under OPA, ship owners, operators and bareboat charterers are responsible parties who are jointly, severally and strictly liable (unless the spill results solely from the act or omission of a third party, an act of God or an act of war) for all containment and clean-up costs and other damages arising from oil spills from their ships. OPA currently limits the liability of responsible parties with respect to ships over 3,000 gross tons to the greater of $2,000per gross ton or $17,088,000 per double hull ship and permits individual states to impose their own liability regimes with regard to oil pollution incidents occurring within their boundaries. Some states have enacted legislation providing for unlimited liability for discharge of pollutants within their waters. Liability under CERCLA is limited to the greater of $300 per gross ton or $5.0 million for ships carrying a hazardous substance as cargo and the greater of $300 per gross ton or $0.5million for any other ship. These limits of liability do not apply under certain circumstances, however, such as where the incident is caused by violation of applicable U.S. Federal safety, construction or operating regulations, or by the responsible partys gross negligence or willful misconduct. In addition, a marine incident that results in significant damage to the environment could result in amendments to these limitations or other regulatory changes in the future. We maintain the maximum pollution liability coverage amount of $1 billion per incident for our owned ships. We also believe that we will be in substantial compliance with OPA, CERCLA and all applicable state regulations in the ports where our ships will call. OPA also requires owners and operators of ships to establish and maintain with the National Pollution Fund Center of the U.S. Coast Guard evidence of financial responsibility sufficient to meet the limit of their potential strict liability under the act. Such financial responsibility can be demonstrated by providing a guarantee from an appropriate guarantor, who can release the required guarantee to the National Pollution Fund Center against payment of the requested premium. We have purchased such a guarantee in order to provide evidence of financial responsibility and have received the mandatory certificates of financial responsibility from the U.S. Coast Guard in respect of all of our delivered ships, we intend to obtain such certificates in the future for each of our vessels, if required to have them. Clean Water Act The U.S. Clean Water Act of 1972, or CWA, prohibits the discharge of oil, hazardous substances and ballast water in U.S. navigable waters unless authorized by a duly-issued permit or exemption, and imposes strict liability in the form of penalties for any unauthorized discharges. The CWA also imposes substantial liability for the costs of removal, remediation and damages and 52 complements the remedies available under OPA and CERCLA. Furthermore, most U.S. states that border a navigable waterway have enacted environmental pollution laws that impose strict liability on a person for removal costs and damages resulting from a discharge of oil or a release of a hazardous substance. These laws may be more stringent than U.S. Federal law. The United States Environmental Protection Agency, or EPA, has enacted rules requiring ballast water discharges and other discharges incidental to the normal operation of certain ships within United States waters to be authorized under the Ship General Permit for Discharges Incidental to the Normal Operation of Ships, or the VGP. To be covered by the VGP, owners of certain ships must submit a Notice of Intent, or NOI, at least 30 days before the ship operates in United States waters. Compliance with the VGP could require the installation of equipment on our ships to treat ballast water before it is discharged or the implementation of other disposal arrangements, and/or otherwise restrict our ships from entering United States waters. In March 2013, the EPA published a VGP that includes numeric effluent limits for ballast water expressed as the maximum concentration of living organisms in ballast water. These VGP requirements also are the subject of litigation by certain environmental groups seeking more stringent ballast water requirements. In addition, the VGP also imposes a variety of changes for non-ballast water discharges including more stringent Best Management Practices for discharges of oil-to-sea interfaces in an effort to reduce the toxicity of oil leaked into U.S. water. We have submitted NOIs for all of our delivered ships and intend to submit NOIs for our ships in the future, where required, and do not believe that the costs associated with obtaining and complying with the VGP will have a significant impact on our operations. Clean Air Act The U.S. Clean Air Act of 1970, as amended by the Clean Air Act Amendments of 1977 and 1990, or the CAA, requires the EPA to promulgate standards applicable to emissions of volatile organic compounds and other air contaminants. Our ships may be subject to vapor control and recovery requirements for certain cargoes when loading, unloading, ballasting, cleaning and conducting other operations in regulated port areas and emission standards for so-called Category 3 marine diesel engines operating in U.S. waters. The marine diesel engine emission standards are currently limited to new engines beginning with the 2004 model year. On April 30, 2010, the EPA adopted final emission standards for Category 3 marine diesel engines equivalent to those adopted in the amendments to Annex VI to MARPOL. However, our tri-fuel diesel electric LNG carriers have the ability to burn natural gas as fuel to power the ship, which can significantly reduce relevant emissions compared with steam-powered ships. The CAA also requires states to adopt State Implementation Plans, or SIPs, designed to attain national health-based air quality standards in primarily major metropolitan and/or industrial areas. Several SIPs regulate emissions resulting from ship loading and unloading operations by requiring the installation of vapor control equipment. The MEPC has designated as an ECA the area extending 200 miles from the territorial sea baseline adjacent to the Atlantic/Gulf and Pacific coasts and the eight main Hawaiian Islands and the Baltic Sea, North Sea and Caribbean Sea, under the Annex VI amendments. Fuel used by vessels operating in the ECA cannot exceed 0.10% sulfur. As of January 1, 2016, NOx after-treatment requirements also apply. Our vessels can store and burn low-sulfur fuel oil or alternatively burn natural gas which contains no sulfur. Additionally, burning natural gas will ensure compliance with IMO Tier III NOx emission limitations without the need for after-treatment. Charterers must supply compliant fuel for the vessels before ordering vessels to trade in areas where restrictions apply. As a result, we do not expect such restrictions to have a materially adverse impact on our operations or costs. Other Environmental Initiatives U.S. Coast Guard regulations adopted under the U.S. National Invasive Species Act, or NISA, impose mandatory ballast water management practices for all ships equipped with ballast water tanks entering U.S. waters, which could require the installation of equipment on our ships to treat ballast water before it is discharged or the implementation of other port facility disposal 53 arrangements or procedures, and/or otherwise restrict our ships from entering U.S. waters. In June 2012, the U.S. Coast Guard rule establishing standards for the allowable concentration of living organisms in ballast water discharged in U.S. waters and requiring the phase-in of Coast Guard approved ballast water management systems, or BWMS, became effective. The rule requires installation of Coast Guard approved BWMS (none of which have received full approval by the Coast Guard to date) by new vessels constructed on or after December 1, 2013 and existing vessels as of their first dry-docking after January 1, 2016. Several states have adopted legislation and regulations relating to the permitting and management of ballast water discharges. At the international level, the IMO adopted an International Convention for the Control and Management of Ships Ballast Water and Sediments in February 2004, or the BWM Convention. The BWM Conventions implementing regulations call for a phased introduction of mandatory ballast water exchange requirements, to be replaced in time with mandatory concentration limits. The threshold ratification requirements for the convention to enter into force were met earlier in 2016, and the convention will become effective on September 8, 2017. While we believe that our delivered ships comply with existing requirements, when these new ballast water treatment requirements are instituted, the cost of compliance could increase for ocean carriers. It is difficult to accurately predict the overall impact of such a requirement on our operations. Our vessels may also become subject to the International Convention on Liability and Compensation for Damage in Connection with the Carriage of Hazardous and Noxious Substances by Sea, 1996 as amended by the Protocol to the HNS Convention, adopted in April 2010, or HNS Convention, if it is entered into force. The HNS Convention creates a regime of liability and compensation for damage from hazardous and noxious substances, or HNS, including a two-tier system of compensation composed of compulsory insurance taken out by shipowners and HNS Fund which comes into play when the insurance is insufficient to satisfy a claim or does not cover the incident. To date, the HNS Convention has not been ratified by a sufficient number of countries to enter into force. Greenhouse Gas Regulations The MEPC of IMO adopted two new sets of mandatory requirements to address greenhouse gas emissions from ships at its July 2011 meeting. The Energy Efficiency Design Index requires a minimum energy efficiency level per capacity mile and is applicable to new vessels, and the Ship Energy Efficiency Management Plan is applicable to currently operating vessels. The requirements, which entered into force in January 2013, were fully implemented by GasLog as of December 31, 2012. The IMO is also considering the development of a market-based mechanism for greenhouse gas emissions from ships, but it is impossible to predict the likelihood that such a standard might be adopted or its potential impact on our operations at this time. The European Union has indicated that it intends to propose an expansion of the existing European Union emissions trading scheme to include emissions of greenhouse gases from marine ships. Requirements to monitor, report and verify carbon dioxide emissions from vessels calling to EU ports are under contemplation for adoption by the European Parliament. In the United States, the EPA has issued a finding that greenhouse gases endanger the public health and safety and has adopted regulations under the CAA to limit greenhouse gas emissions from certain mobile sources and large stationary sources. Although the mobile source emissions do not apply to greenhouse gas emissions from ships, the EPA is considering a petition from the California Attorney General and environmental groups to regulate greenhouse gas emissions from ocean-going ships. Any passage of climate control legislation or other regulatory initiatives by the IMO, the European Union, the United States or other countries where we operate, or any new treaty adopted at the international level, that restrict emissions of greenhouse gases could require us to make significant financial expenditures that we cannot predict with certainty at this time. We believe that LNG carriers, which have the inherent ability to burn natural gas to power the ship, and in particular LNG carriers like ours that utilize fuel-efficient diesel electric propulsion, can be considered among the cleanest of large ships in terms of emissions. 54 Ship Security Regulations A number of initiatives have been introduced in recent years intended to enhance ship security. On November 25, 2002, the Maritime Transportation Security Act of 2002, or MTSA, was signed into law. To implement certain portions of the MTSA, the U.S. Coast Guard issued regulations in July 2003 requiring the implementation of certain security requirements aboard ships operating in waters subject to the jurisdiction of the United States. Similarly, in December 2002, amendments to SOLAS created a new chapter of the convention dealing specifically with maritime security. This new chapter came into effect in July 2004 and imposes various detailed security obligations on ships and port authorities, most of which are contained in the newly created International Ship and Port Facilities Security Code, or ISPS Code. Among the various requirements are:  on-board installation of automatic information systems to enhance ship-to-ship and ship-to-shore communications;  on-board installation of ship security alert systems;  the development of ship security plans; and  compliance with flag state security certification requirements. The U.S. Coast Guard regulations, intended to align with international maritime security standards, exempt non-U.S. ships from MTSA ship security measures, provided such ships have on board a valid International Ship Security Certificate that attests to the ships compliance with SOLAS security requirements and the ISPS Code. We have implemented the various security measures required by the IMO, SOLAS and the ISPS Code and have approved ISPS certificates and plans certified by the applicable flag state on board all our ships. C. Organizational Structure GasLog is a holding company incorporated in Bermuda. As of February 27, 2017, it has 42subsidiaries which are incorporated in the British Virgin Islands, Monaco, Bermuda, the Marshall Islands, the United States, Singapore, Cyprus and England and Wales. Of our subsidiaries, 27 either own vessels in our fleet or are parties to contracts to obtain newbuild vessels. Of our subsidiaries, 31 are wholly owned by us and 11 are 27.57% owned by us. A list of our subsidiaries is set forth in Exhibit 8.1 to this annual report. D. Property, Plant and Equipment Other than our ships, we do not own any material property. Our vessels are subject to priority mortgages, which secure our obligations under our various credit facilities. For information on our vessels, see Item 4. Information on the CompanyB. Business OverviewOur Fleet. For further details regarding our credit facilities, refer to Item 5. Operating and Financial Review and ProspectsB. Liquidity and Capital ResourcesCredit Facilities. We occupy office space at 7 Rue du Gabian, MC 98000, Monaco, which is provided pursuant to a lease agreement between our subsidiary, GasLog Monaco S.A.M., and a third-party property owner. We also occupy office space at: (i) 69 Akti Miaouli, Piraeus, GR 185 37, Greece, which we lease through our subsidiary GasLog LNG Services from an entity controlled by Ceres Shipping; the lease agreement is disclosed and filed with the Greek authorities, and has been entered into on market rates; (ii) at 81 Kings Road, London SW3 4NX, United Kingdom, which we lease through our subsidiary GasLog Services UK Ltd.; (iii) at ~24-02B Asia Square Tower 2, Singapore, which we lease through our subsidiary, GasLog Asia PTE. Ltd.; and (iv) at 885 Third Avenue, New York, New York 10022, United States, which we lease through our subsidiary, GasLog Services U.S. Inc. For more information about the contractual arrangements for our office space in Piraeus, see Item 7. Major Shareholders and Related Party TransactionsB. Related Party Transactions. ITEM 4.A. UNRESOLVED STAFF COMMENTS Not applicable. 55 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and the notes to those statements included elsewhere in this annual report. This discussion includes forward-looking statements that involve risks and uncertainties. As a result of many factors, such as those set forth under Item 3. Key InformationD. Risk Factors and elsewhere in this annual report, our actual results may differ materially from those anticipated in these forward-looking statements. Please see the section Forward-Looking Statements at the beginning of this annual report. We are an international owner, operator and manager of LNG carriers. Our wholly owned fleet consists of 18 LNG carriers, including 13 ships in operation, three LNG carriers on order at Samsung and two LNG carriers on order at Hyundai. GasLog is also the general and controlling partner in GasLog Partners, which owns nine LNG carriers, and GasLog has leased back one vessel sold to Lepta Shipping in February 2016, for a period of up to 20 years. We currently manage and operate 24 LNG carriers including 12 of our wholly owned vessels in operation (one is managed by a subsidiary of Shell), the nine ships contributed or sold to the Partnership, the bareboat vessel, one ship owned by MSL and one additional LNG carrier in which we have a 25.0% interest. We are also supervising the construction of our newbuildings. We have secured multi-year and seasonal time charter contracts for eight of our operating ships, the nine ships owned by the Partnership, the bareboat vessel and our five newbuildings on order, while five of our ships are operating in the spot/short-term market. As of December 31, 2016 these contracts are expected to provide total contracted revenue of $3.6 billion during their initial terms, which expire between 2018 and 2029. We also have a 25.0% interest in an additional ship, the Methane Nile Eagle , a 2007-built LNG carrier owned by Egypt LNG and technically managed by us. It is currently operating under a 20-year time charter to a subsidiary of Shell. The information about our owned fleet presented in this report does not include our ownership interest in the Methane Nile Eagle. We generate revenues by chartering our ships to customers on multi-year time charters, seasonal time charters and spot/short-term charters and by providing technical ship management services, including crewing, training, maintenance, regulatory and classification compliance and HSSE management and reporting through our wholly owned subsidiary GasLog LNG Services. The Groups chief operating decision maker (the CODM) being the Chief Executive Officer, reviews the Groups operating results on a consolidated basis as one operating segment. Known Trends As referenced in the Risk Factors above, global crude oil prices have been depressed since 2014. This has in turn applied downward pressure on natural gas prices and led to a narrowing of the gap in pricing in different geographic regions, which has adversely affected the length of voyages in the spot LNG shipping market and the spot rates and medium term charter rates for charters which commence in the near future. In the shorter-term shipping market in the fourth quarter 2016, brokers reported that spot rates in the Atlantic Basin increased to approximately $45,000 per day, with one end of year fixture reported above $50,000. The catalyst was greater ton-mile demand with many cargoes going from the U.S. to Asia through the Panama Canal. Spot charter terms have also improved with round trip economics now seen on some short term voyages. In the Pacific Basin, reported rates were lower at around $38,000 per day than the Atlantic, largely due to the greater availability of vessels during the period. During the fourth quarter of 2016, U.S. natural gas prices increased 30% to $4 per million British thermal units (mmbtu). However, Northeast Asian LNG prices rose by 60% to approximately $10 per mmbtu due to a cold start to winter in key demand centers such as Japan, China and Korea. Destination flexibility allowed offtakers to send more LNG cargos to Asia, which increased ton-mile demand. For 2016 in total, there were approximately 275 short term fixtures, an increase of more than 50% over 2015. Whilst it is too early to predict a sustained recovery we believe that fundamentals continue to point to a recovery, through 2017 and beyond. 56 In the longer term, there remain uncertainties in the legacy of several years of low oil prices: oil may undermine natural gas as a fuel for power generation, although natural gas may in turn become more attractive than coal, nuclear and renewables. Amidst this uncertainty, some production companies have announced delays or cancellations of previously-announced LNG projects that, unless offset by new projects coming on stream, could adversely affect demand for LNG charters over the next few years. And although there is broad market consensus that LNG ship demand is expected to outstrip ship supply over the next few years, delays to start up or unexpected downtime of LNG supply projects may reduce demand and increase supply. Reduced demand for LNG or LNG shipping, or any reduction or limitation in LNG production capacity, could have a material adverse effect on our ability to secure future time charters at attractive rates and durations upon expiration or early termination of our current charter arrangements, for any ships for which we have not yet secured charters or for any new ships we acquire, which could harm our business, financial condition, results of operations and cash flows, including cash available for dividends to shareholders. Depending on prevailing LNG charter market conditions, we may have difficulty in securing renewed or new charters at attractive rates and durations on ships when their multi-year charters expire. Such a failure could adversely affect our future liquidity, results of operations and cash flows, including cash available for dividends to shareholders, as well as our ability to meet certain of our debt covenants. A sustained decline in charter rates could also adversely affect the market value of our ships, on which certain of the ratios and financial covenants we are required to comply with are based. However, in 2017, we expect projects coming onstream will add approximately 25 million tonnes (annualized, mtpa) of new liquefaction capacity in both Australia and the U.S., and a further ~100 mtpa from 2018 to 2020. Although much of the shipping required to transport this additional volume has been contracted and is currently under construction, encouraging levels of tendering activity are being noted and we continue to see a future shortfall of vessels that will be required for the Australian and U.S. projects that have taken final investment decision (FID). In the fourth quarter 2016, there were several announcements which highlighted continued growth of LNG supply and shipping demand. BP committed to purchase 100% of the LNG produced by ENIs Coral South Floating LNG (FLNG) facility. The facility is expected to be installed offshore Mozambique and to have a capacity of approximately 3.3 million tonnes per annum (mtpa). This commitment allowed ENI to authorize development of the project. BP also announced an investment of approximately $1 billion to develop gas reserves offshore Mauritania and Senegal and to create a new LNG hub in Africa. PETRONAS 1.2 mtpa Malaysian FLNG facility was one of eight LNG liquefaction projects that successfully came online in 2016 (others include Sabine Pass, Australia Pacific, Gladstone and Gorgon). Total announced a $207 million investment in Tellurians Driftwood LNG project. Finally, the rising LNG supply in the quarter was slightly offset by a supply outage at Chevrons Gorgon facility where Train 1 was shut down for maintenance. During the quarter, there were also several announcements for new FSRUs. These projects continue the trend of new and existing importing nations selecting FSRUs, which are typically quicker to market and more flexible than land-based terminals. Global Energy Infrastructure Limited signed a 20-year FSRU charter for its LNG import project in Port Qasim, Pakistan. This will be the third FSRU in Port Qasim, demonstrating the growing demand in the region. The CI-GNL (Ivory Coast LNG) consortium led by Total was awarded the rights to build and operate a 3 mtpa FSRU in the Ivory Coast. The Brazilian gas-to-power Porto de Sergipe Project took FID. In connection with the FID, the projects sponsor entered into a 25-year FSRU charter agreement. Also in the quarter, Turkey chartered its first FSRU, the GDF Suez Neptune, from the French utility company Engie. There were seven new FSRU awards during the year, a significant increase on previous years, demonstrating the growing demand for offshore re-gasification infrastructure. This compares to around 20 existing FSRU projects in operation around the world today. 57 A. Operating Results Factors Affecting Our Results of Operations We believe the principal factors that will affect our future results of operations include:  the number of LNG carriers in our owned and managed fleets;  the timely delivery of our ships under construction;  our ability to maintain good working relationships with our existing customers and our ability to increase the number of our customers through the development of new working relationships;  the performance of our charterers;  the supply-demand relationship for LNG shipping services;  our ability to successfully re-employ the ships we own, including our LNG carriers on order, at economically attractive rates;  the effective and efficient technical management of the ships under our management;  our ability to obtain acceptable debt financing in respect of our capital commitments;  our ability to obtain and maintain regulatory approvals and to satisfy technical, health, safety and compliance standards that meet our customers requirements; and  economic, regulatory, political and governmental conditions that affect shipping and the LNG industry, which include changes in the number of new LNG importing countries and regions, as well as structural LNG market changes impacting LNG supply that may allow greater flexibility and competition of other energy sources with global LNG use. In addition to the general factors discussed above, we believe certain specific factors have impacted, or will impact, our results of operations. These factors include:  the hire rate earned by our owned ships;  unscheduled off-hire days;  the fees we receive for construction supervision and technical ship management services;  the level of our ship operating expenses, including crewing costs, insurance and maintenance costs;  our access to capital required to acquire additional ships and/or to implement our business strategy;  our level of debt, the related interest expense and the timing of required payments of principal;  mark-to-market changes in interest rate swaps and foreign currency fluctuations; and  the level of our general and administrative expenses, including salaries and costs of consultants. Principal Components of Revenues and Expenses Revenues Our revenues are driven primarily by the number of LNG carriers in our owned fleet, the amount of daily charter hire that they earn under time charters and the number of operating days during which they generate revenues. These factors, in turn, are affected by our decisions relating to ship acquisitions and disposals, the amount of time that our ships spend in dry-dock undergoing repairs, maintenance and upgrade work, the age, condition and technical specifications of our ships as well as the relative levels of supply and demand in the LNG carrier charter market. Under the terms of some of our time charter arrangements, the operating cost component of the daily hire rate is intended to correspond to the costs of operating the ship. Accordingly, we will receive additional revenue under certain of our time charters through an annual escalation of the operating cost 58 component of the daily hire rate and, in the event of more material increases in a ships operating costs, we may be entitled to receive additional revenues under those charters. Under some of the other time charter arrangements, most of our operating costs are passed-through to the charterer in the form of an adjustment to the operating cost component of the daily hire rate. We believe these adjustment provisions provide substantial protection against significant cost increases. See Item 4. Information on the CompanyB. Business OverviewShip Time ChartersHire Rate Provisions for a more detailed discussion of the hire rate provisions of our charter contracts. Our LNG carriers are employed through time charter contracts. Revenues under our time charters are recognized when services are performed, revenue is earned and the collection of the revenue is reasonably assured. The charter hire revenue is recognized on a straight-line basis over the term of the relevant time charter. We do not recognize revenue during days when the ship is off-hire, unless it is recoverable from insurers. Advance payments under time charter contracts are classified as liabilities until such time as the criteria for recognizing the revenue are met. The table below provides additional information about our contracted charter revenues based on contracts in effect as of December 31, 2016 for (a) the eight ships in our wholly owned fleet, the nine ships in the GasLog Partners fleet and the bareboat vessel for which we have secured time charters and (b) our five newbuildings on order. Other than the assumptions reflected in the footnotes to the table, including our assumption that our newbuildings are delivered on schedule, the table does not reflect events occurring after December 31, 2016. The table reflects only our contracted charter revenues for the ships in our owned fleet for which we have secured time charters, and it does not reflect the costs or expenses we will incur in fulfilling our obligations under the charters, nor does it include other revenues we may earn, such as revenues for technical management of customer-owned ships. In particular, the table does not reflect any revenues from the GasLog Singapore , the GasLog Chelsea , the GasLog Savannah , the GasLog Saratoga and the GasLog Salem that are operating in the Cool Pool, any additional ships we may acquire in the future, nor does it reflect the options under our time charters that permit our charterers to extend the time charter terms for successive multi-year periods. The entry into time charter contracts for the GasLog Singapore , the GasLog Chelsea , the GasLog Savannah , the GasLog Saratoga, the GasLog Salem and any additional ships we may acquire or the exercise of options extending the terms of our existing charters, would result in an increase in the number of contracted days and the contracted revenue for our fleet in the future. Although the contracted charter revenues are based on contracted charter hire rate provisions, they reflect certain assumptions, including assumptions relating to future ship operating costs. We consider the assumptions to be reasonable as of the date of this report, but if these assumptions prove to be incorrect, our actual time charter revenues could differ from those reflected in the table. Furthermore, any contract is subject to various risks, including performance by the counterparties or an early termination of the contract pursuant to its terms. If the charterers are unable or unwilling to make charter payments to us, or if we agree to renegotiate charter terms at the request of a charterer or if contracts are prematurely terminated for any reason, we would be exposed to prevailing market conditions at the time, and our results of operations and financial condition may be materially adversely affected. Please see Item 3. Key InformationD. Risk Factors. For these reasons, the contracted charter revenue information presented below is not fact and should not be relied upon as being necessarily indicative of future results, and readers are cautioned not to place undue reliance on this information. Neither the Companys independent auditors, nor any other independent accountants, have compiled, examined or performed any procedures with respect to the information presented in the table, nor have they expressed any opinion or any other form of assurance on such information or its achievability, and assume no responsibility for, and disclaim any association with, the information in the table. 59 Contracted Charter Revenues and Days from Time Charters as of December 31, 2016 For the Year Ending December 31, 2017 2018 2019 2020 2021-2029 Total (in millions of U.S. dollars, except days and percentages) Contracted time charter revenues $ 474.70 $ 465.83 $ 486.50 $ 444.43 $ 1,699.98 $ 3,571.44 Total contracted days 6,387 6,258 6,463 5,738 20,805 45,651 Total available days 8,365 9,216 9,918 9,978 90,625 128,102 Total unfixed days 1,978 2,958 3,455 4,240 69,820 82,451 Percentage of total contracted days/total available days 76.35 % 67.90 % 65.16 % 57.51 % 22.96 % 35.64 % (1) Reflects time charter revenues and contracted days for eight of our wholly owned ships, the nine ships owned by the Partnership, the bareboat vessel, and our five newbuildings on order for which we have secured time charters. Does not include charter revenues for the vessels operating in the spot/short-term market under the Cool Pool agreement and the Methane Nile Eagle , in which we hold a 25.0% minority interest. Contracted revenue calculations assume: (a) 365 revenue days per annum, with 30 off-hire days when the ship undergoes scheduled dry-docking (every five years); (b) all LNG carriers on order are delivered on schedule; and (c) no exercise of any option to extend the terms of charters. For time charters that include a fixed operating cost component subject to annual escalation, revenue calculations include that fixed annual escalation. For time charters that give the charterer the option to set the charter hire rate at prevailing market rates during an initial portion of the time charters term, revenue calculations assume that the charterer does not elect such option. Revenue calculations for such charters include an estimate of the amount of the operating cost component and the management fee component. (2) Available days represent total calendar days after deducting 30 off-hire days when the ship undergoes scheduled dry-docking. The available days for the vessels operating in the spot/short-term market are included. (3) Represents available days for ships after the expiration of existing charters (assuming charterers do not exercise any option to extend the terms of the charters) and the available days for the vessels operating in the spot/short-term market. The revenues of GasLog LNG Services, our wholly owned subsidiary, are driven primarily by the number of ships operating under our technical management and the amount of the fees we earn for each of these ships as well as the amount of fees that we may earn for plan approval and construction supervision of newbuilding LNG carriers. In addition to revenues from external customers, GasLog LNG Services receives revenues for technical management, plan approval and construction supervision services provided to our owned fleet, which are eliminated on consolidation. Revenue from ship management and ship construction project supervision contracts is recognized in the statement of profit or loss when earned and when it is probable that future economic benefits will flow to us and such benefits can be measured reliably. Vessel Operating and Supervision Costs We are generally responsible for ship operating expenses, which include costs for crewing, insurance, repairs, modifications and maintenance, including dry-docking, lubricants, spare parts and consumable stores and other miscellaneous expenses, as well as the associated cost of providing these items and services. However, as described above, the hire rate provisions of our time charters are intended to reflect the operating costs borne by us. Our charters contain provisions that significantly reduce our exposure to increases in operating costs, including review provisions and cost pass-through provisions. Ship operating expenses are recognized as expenses when incurred. In addition, we pay fees to GasLog LNG Services in connection with our own newbuildings on order for plan approval and construction supervision services provided by GasLog LNG Services and to cover third-party expenses incurred by GasLog LNG Services in respect of the newbuildings. These fees, other than any inter-segment profit, are capitalized as part of the asset value of our ships. The fees paid for technical ship management services, which are considered vessel operating and supervision costs of our owned fleet (and corresponding revenues of GasLog LNG Services), are eliminated on consolidation. Vessel operating and supervision costs of GasLog LNG Services include staff costs, such as salaries, social security and training for the technical management team and project specialists, and project-related expenses. 60 Voyage Expenses and Commissions Under our time charter arrangements, charterers bear substantially all voyage expenses, including bunker fuel, port charges and canal tolls, but not commissions, which we have historically paid to unaffiliated ship brokers based on a flat fee per ship. Commissions are recognized as expenses on a pro rata basis over the duration of the period of the time charter. Vessel operating costs and voyage expenses and commissions are expensed as incurred, with the exception of commissions, which are recognized on a pro-rata basis over the duration of the period of the time charter. Bunkers consumption represents mainly bunkers consumed during vessels unemployment and off-hire. Furthermore, in relation to the vessels participating in the Cool Pool, voyage expenses and commissions include the net allocation from the pool which represents GasLogs share of the net revenues earned from the other pool participants vessels less the other participants share of the net revenues earned by GasLogs vessels included in the pool. Each participants share of the net pool revenues is based on the number of pool points attributable to its vessels and the number of days such vessels participated in the pool. Depreciation The majority of our consolidated depreciation expenses relate to the cost of our ships. We depreciate the cost of our ships on the basis of two components: a vessel component and a dry-docking component. The vessel component is depreciated on a straight-line basis over the expected useful life of each ship, based on the cost of the ship less its estimated residual value. We estimate the useful lives of our ships to be 35 years from the date of delivery from the shipyard. Secondhand vessels are depreciated from the date of their acquisition through their remaining estimated useful life. Management estimates residual value of its vessels to be equal to the product of its lightweight tonnage (LWT), and an estimated scrap rate per LWT, which represents our estimate of the market value of the ship at the end of its useful life. We review scrap rates on an annual basis. We must periodically dry-dock each of our ships for inspection, repairs and maintenance and any modifications to comply with industry certification or governmental requirements. All our ships are required to be dry-docked for these inspections at least once every five years. At the time of delivery of a ship, we estimate the dry-docking component of the cost of the ship, which represents the estimated cost of the ships first dry-docking based on our historical experience with similar types of ships. The dry-docking component of the ships cost is depreciated over five years, in case of new ships, and until the next dry-docking for secondhand ships, unless we determine to dry-dock the ships at an earlier date. In the event a ship is dry-docked at an earlier date, the unamortized dry-docking component is written off immediately. General and Administrative Expenses General and administrative expenses consist principally of personnel costs for administrative and support staff, board of directors fees, expense recognized in connection with share-based compensation, rent, utilities, travel expenses, legal expenses, other professional services and consultants, training for crew familiarization and other advisor costs. Financial Costs We incur interest expense on the outstanding indebtedness under our existing credit facilities, Bonds and our swap arrangements that qualify for treatment as cash flow hedges for financial reporting purposes, which we include in our financial costs. Financial costs also include amortization of other loan issuance costs incurred in connection with establishing our credit facilities. We will incur additional interest expense and other borrowing costs in the future on our outstanding borrowings and under the undrawn or future borrowings and commitments. For a description of our credit facilities, including our loan agreements, see Item 5. Operating and Financial Review and ProspectsB. Liquidity and Capital ResourcesCredit Facilities. 61 Interest expense and the amortization of loan issuance costs that relate directly to a specific loan to finance a LNG carrier under construction and are incurred during the construction period are capitalized as part of the cost of the ship. Otherwise, interest expense and amortization of loan issuance costs are expensed as incurred. Financial Income Financial income consists of interest income, which will depend on the level of our cash deposits, investments and prevailing interest rates. Interest income is recognized on an accrual basis. Gain/(Loss) on Interest Rate Swaps Any gain or loss derived from the fair value of the swaps at their inception, the ineffective portion of changes in the fair value of the swaps that meet hedge accounting criteria, net interest on interest rate swaps held for trading, the movement in the fair value of the interest rate swaps that have not been designated as hedges and the amortization of the cumulative unrealized loss for the interest rate swaps that hedge accounting was discontinued are presented as gain or loss on interest rate swaps in our consolidated statements of profit or loss. Share of Profit of Associate The share of profit of associate consists of our share of profits from our 25.0% ownership interest in Egypt LNG, a Bermuda exempted company whose principal asset is the LNG carrier Methane Nile Eagle. Results of Operations Year Ended December 31, 2015 Compared to Year Ended December 31, 2016 Year ended December 31, 2015 2016 Change Amounts are in thousands of U.S. Dollars Revenues $ 415,078 $ 466,059 $ 50,981 Vessel operating and supervision costs (98,552 ) (112,632 ) (14,080 ) Voyage expenses and commissions (14,290 ) (15,184 ) (894 ) Depreciation (106,641 ) (122,957 ) (16,316 ) General and administrative expenses. (41,282 ) (38,642 ) 2,640 Profit from operations 154,313 176,644 22,331 Financial costs (91,956 ) (137,316 ) (45,360 ) Financial income 427 720 293 Loss on swaps (10,332 ) (13,419 ) (3,087 ) Share of profit of associate 1,216 1,422 206 Total other expenses, net (100,645 ) (148,593 ) (47,948 ) Profit for the year 53,668 28,051 (25,617 ) Non-controlling interest 42,839 49,537 6,698 Profit/(loss) attributable to owners of the Group $ 10,829 $ (21,486 ) $ (32,315 ) During the year ended December 31, 2016, we had an average of 20.7 ships operating in our owned and bareboat fleet (including ships owned by the Partnership), having 7,439 operating days and an average of 23.6 ships operating under our technical management (including 19.7 of our owned and bareboat ships). During the year ended December 31, 2015, we had an average of 18.2 ships operating in our owned fleet having 6,097 operating days and an average of 21.7 ships operating under our technical management (including 17.2 of our owned ships). Revenues: Revenues increased by 12.28%, or $50.98 million, from $415.08 million during the year ended December 31, 2015 to $466.06 million during the year ended December 31, 2016. The 62 increase is mainly attributable to an increase in revenues of $66.08 million due to the full operation of the Methane Becki Anne and the Methane Julia Louise which were both acquired from BG Group on March 31, 2015 and the deliveries of the GasLog Greece , the GasLog Glasgow , the GasLog Geneva and the GasLog Gibraltar on March 29, 2016, June 30, 2016, September 30, 2016 and October 31, 2016, respectively. These acquisitions and deliveries resulted in an increase in operating days. There was also an increase in revenues of $8.97 million caused mainly by the fewer off-hire days due to scheduled dry-dockings of our vessels in 2016 as compared to 2015. These increases in revenues were partially offset by a decrease of $24.68 million due to the expiration of two charter party agreements in 2016 and a decrease of $1.25 million in earnings from our vessels operating in the spot market, mitigated by a net increase of $2.62 million in revenues from the remaining vessels. The daily hire rate for the year ended December 31, 2015 was $67,650 as compared to $62,400 for the year ended December 31, 2016 affected by the decline in the spot market. There was also a decrease of $0.76 million in revenues from technical management services mainly due to the decrease in the average number of the managed vessels owned by third parties following the acquisition of the two vessels from BG Group. Vessel Operating and Supervision Costs: Vessel operating and supervision costs increased by 14.29%, or $14.08 million, from $98.55 million during the year ended December 31, 2015, to $112.63million during the year ended December 31, 2016. The increase is primarily attributable to the increase in our fleet in the year ended December 31, 2016 compared to 2015, as described above, combined with an increase in scheduled technical maintenance expenses such as scheduled main engine overhaulings, various planned repairs, as well as other regulatory periodical certifications, partially offset by decreased vessels tax and crew social contributions. As a result, the average daily operating cost per vessel increased from $14,847 per day in 2015 to $15,253 per day in 2016. Voyage Expenses and Commissions: Voyage and commission expenses increased by 6.23%, or $0.89 million, from $14.29 million during the year ended December 31, 2015, to $15.18 million during the year ended December 31, 2016. The increase was mainly attributable to the increased operating days in the year ended December 31, 2016 affecting the commissions on revenue. Depreciation: Depreciation increased by 15.30%, or $16.32 million, from $106.64 million during the year ended December 31, 2015, to $122.96 million during the year ended December 31, 2016. The increase in depreciation resulted mainly from the increase in the average number of vessels in our fleet in the year ended December 31, 2016, compared to 2015. General and Administrative Expenses: General and administrative expenses decreased by 6.40%, or $2.64 million, from $41.28 million during the year ended December 31, 2015, to $38.64million during the year ended December 31, 2016. The decrease is mainly attributable to a decrease of $4.21 million in legal fees and other professional services relating mainly to consultancy fees recorded in 2015, which was partially offset by an increase of $1.00 million in non-cash share-based compensation expense and an increase of $0.55 million in net foreign exchange losses. Financial Costs: Financial costs increased by 49.33%, or $45.36 million, from $91.96 million during the year ended December 31, 2015, to $137.32 million during the year ended December 31, 2016. The increase is attributable to (a) an increase of $23.79 million in the amortization of deferred loan fees, mainly driven by (i) a write-off of $18.21 million of unamortized loan fees associated with the six legacy facilities that were refinanced by the Legacy Facility Refinancing, (ii) a $1.84 million write-off of unamortized bond fees and premium as a result of the re-purchase and cancellation of NOK 588 million of bonds in June 2016, (iii) an increase of $2.51 million in the refinanced loan facilities and Bonds and (iv) an increase of $1.23 million in the facilities drawn during 2016, (b) an increase of $8.63 million in interest expense on loans, Bonds and cash flow hedges, (c) an increase of $9.37 million due to finance lease charges in 2016, (d) a loss of $2.12 million arising upon the re-purchase of the NOK 588 million of bonds at a premium in June 2016 and (e) an increase of $1.45million in other financial costs. During the year ended December 31, 2016, we had an average of $2,452.88 million of outstanding indebtedness, with a weighted average interest rate of 3.54%, while during the year ended December 31, 2015, we had an average of $2,362.58 million of outstanding indebtedness having an aggregate weighted average interest rate of 3.32%. These 63 weighted average interest rates include interest expense on loans and cash flow hedges and interest expense on Bonds and CCSs. Loss on Swaps: Loss on swaps increased by 29.91%, or $3.09 million, from $10.33 million for the year ended December 31, 2015, to $13.42 million for the year ended December 31, 2016. The increase in loss is mainly attributable to an increase of $22.22 million in loss that was reclassified from equity to the statement of profit or loss related to the interest rate swaps which were terminated in 2016, offset by a decrease of $18.68 million in loss from mark-to-market valuation of our interest rate swaps carried at fair value through profit or loss, which reflected a gain of $18.53 million for the year ended December 31, 2016 as compared to a loss of $0.15 million for the year ended December 31, 2015 and a decrease of $0.47 million in realized loss from interest rate swaps held for trading. Profit for the Year: Profit decreased by 47.74%, or $25.62 million, from $53.67 million for the year ended December 31, 2015, to $28.05 million for the year ended December 31, 2016 as a result of the aforementioned factors. Profit/(Loss) Attributable to Owners of the Group: Profit attributable to owners of the Group decreased by $32.32 million, from a profit of $10.83 million for the year ended December 31, 2015, to a loss of $21.49 million for the year ended December 31, 2016. The decrease in profit attributable to owners of the Group was a result of the aforementioned factors and was also affected by the increase in profit attributable to the non-controlling interest (non-controlling unitholders of GasLog Partners) pursuant to the dropdowns of three vessels to GasLog Partners in July 2015 and one more vessel in November 2016. Year Ended December 31, 2014 Compared to Year Ended December 31, 2015 Year ended December 31, 2014 2015 Change Amounts are in thousands of U.S. Dollars Revenues $ 328,679 $ 415,078 $ 86,399 Vessel operating and supervision costs (70,732 ) (98,552 ) (27,820 ) Voyage expenses and commissions (7,738 ) (14,290 ) (6,552 ) Depreciation (70,695 ) (106,641 ) (35,946 ) General and administrative expenses (34,154 ) (41,282 ) (7,128 ) Profit from operations 145,360 154,313 8,953 Financial costs (71,579 ) (91,956 ) (20,377 ) Financial income 274 427 153 Loss on swaps (24,787 ) (10,332 ) 14,455 Share of profit of associate 1,497 1,216 (281 ) Total other expenses, net (94,595 ) (100,645 ) (6,050 ) Profit for the year 50,765 53,668 2,903 Non-controlling interest 8,604 42,839 34,235 Profit attributable to owners of the Group $ 42,161 $ 10,829 $ (31,332 ) During the year ended December 31, 2015, we had an average of 18.2 ships operating in our owned fleet having 6,097 operating days and an average of 21.7 ships operating under our technical management (including 17.2 of our owned ships). During the year ended December 31, 2014, we had an average of 12.4 ships operating in our owned fleet having 4,392 operating days and an average of 20.0 ships operating under our technical management (including our 11.9 owned ships). Revenues: Revenues increased by 26.29%, or $86.40 million, from $328.68 million during the year ended December 31, 2014 to $415.08 million during the year ended December 31, 2015. The increase is mainly attributable to an increase in revenues by $122.02 million due to the full operation of the Methane Rita Andrea , the Methane Jane Elizabeth , the Methane Lydon Volney , the Methane Shirley Elisabeth , the Methane Heather Sally and the Methane Alison Victoria which were acquired 64 from BG Group in April 2014 and June 2014, the acquisition of the Methane Becki Anne and the Methane Julia Louise which were both acquired from BG Group on March 31, 2015 and the deliveries of the Solaris , the GasLog Saratoga , and the GasLog Salem on June 30, 2014, December 16, 2014 and April 30, 2015, respectively. These acquisitions and deliveries resulted in an increase in operating days. The increase in revenues was partially offset by a decrease of $13.61 million in earnings of a vessel operating in the spot market and a decrease of $6.71 million in revenues from all other vessels, as well as a decrease in revenues of $10.20 million caused mainly by the off-hire days due to the dry-dockings of our vessels in 2015, as opposed to only one in 2014. The daily hire rate for the year ended December 31, 2014 was $73,081 as compared to $67,650 for the year ended December 31, 2015 affected by the decline in the spot market. There was also a decrease of $5.10million in revenues from technical management services mainly due to the decrease in the average number of the managed vessels owned by third parties following the acquisition of the eight vessels from BG Group and the termination of a project with another customer. Vessel Operating and Supervision Costs: Vessel operating and supervision costs increased by 39.33%, or $27.82 million, from $70.73 million during the year ended December 31, 2014, to $98.55million during the year ended December 31, 2015. The increase is primarily attributable to the increase in our fleet in the year ended December 31, 2015 compared to 2014, as described above and increased technical maintenance expenses mainly due to repairs undertaken during eight dry-dockings in 2015, as opposed to only one in 2014, partially offset by the decreased average daily operating cost per vessel from $15,649 per day in 2014 to $14,847 per day in 2015, reflecting the favorable movement of the EUR/USD exchange rate affecting mainly crew wages. Voyage Expenses and Commissions: Voyage and commission expenses increased by 84.63%, or $6.55 million, from $7.74 million during the year ended December 31, 2014, to $14.29 million during the year ended December 31, 2015. The increase was mainly attributable to the increased operating days in the year ended December 31, 2015 affecting the commissions on revenue and increased voyage expenses from the vessels operating in the spot market. Depreciation: Depreciation increased by 50.83%, or $35.94 million, from $70.70 million during the year ended December 31, 2014, to $106.64 million during the year ended December 31, 2015. The increase in depreciation resulted mainly from the increase in the average number of vessels in our fleet in the year ended December 31, 2015, compared to 2014. General and Administrative Expenses: General and administrative expenses increased by 20.88%, or $7.13 million, from $34.15 million during the year ended December 31, 2014, to $41.28million during the year ended December 31, 2015. The increase is mainly attributable to a $3.44 million increase in legal fees and other professional services including those related to the Partnerships listing requirements, an increase of $0.93 million in personnel related expenses related to the growth of the Group, an increase of $1.02 million in share-based compensation expense, an increase of $0.51 million in board of directors fees, an increase of $0.40 million in rent and utilities related to the new offices in London, New York and Singapore and an increase of $0.96 million in net foreign exchange losses. The above increases were partially offset by a decrease of $0.13 million in various other expenses. Financial Costs: Financial costs increased by 28.47%, or $20.38 million, from $71.58 million during the year ended December 31, 2014, to $91.96 million during the year ended December 31, 2015. The increase is mainly attributable to an increase of $26.31 million in interest expense on loans, Bonds and realized loss on cash flow hedges. During the year ended December 31, 2015, we had an average of $2,362.58 million of outstanding indebtedness, including the Bonds, having an aggregate weighted average interest rate of 3.32%, and during the year ended December 31, 2014, we had an average of $1,613.50 million of outstanding indebtedness with a weighted average interest rate of 3.26%. These weighted average interest rates include interest expense on loans and cash flow hedges and interest expense on Bonds and CCSs. Loss on Swaps: Loss on swaps decreased by $14.46 million, from $24.79 million for the year ended December 31, 2014, to $10.33 million for the year ended December 31, 2015. The decrease in loss is mainly attributable to a decrease of $7.72 million in loss from mark-to-market valuation of our interest rate swaps carried at fair value through profit or loss, which reflected a loss of 65 $0.15million for the year ended December 31, 2015 as compared to a loss of $7.87 million for the year ended December 31, 2014, a decrease of $1.41 million in realized loss from interest rate swaps held for trading and a decrease of $5.35 million in loss that was reclassified from equity to the statement of profit or loss related to the interest rate swaps for which hedge accounting was discontinued. In 2015, the loss derived from the fact that the LIBOR yield curve, which was used to calculate the present value of the estimated future cash flows, was lower than the agreed fixed interest rates resulting in an increase in derivative liabilities from interest rate swaps held for trading as compared to December 31, 2014. Profit for the Year: Profit increased by 5.71%, or $2.90 million, from $50.77 million for the year ended December 31, 2014, to $53.67 million for the year ended December 31, 2015 as a result of the aforementioned factors. Profit Attributable to Owners of the Group: Profit attributable to owners of the Group decreased by 74.31%, or $31.33 million, from $42.16 million for the year ended December 31, 2014, to $10.83 million for the year ended December 31, 2015. The decrease in profit attributable to owners of the Group was affected by the increase in profit attributable to the non-controlling interest (non-controlling unitholders of GasLog Partners) which reflects GasLog Partners having been operational for the full financial year in 2015 following its IPO in May 2014. Customers For the year ended December 31, 2016, we received 94.97% of our revenues from Shell, 4.98% of our revenues from various charterers in the spot/short-term market and 0.05% of our revenues from Egypt LNG. For the year ended December 31, 2015, we received 83.14% of our revenues from BG Group, 11.76% of our revenues from Shell, 4.96% of our revenues from the spot/short-term market and 0.14% of our revenues from Egypt LNG. BG Group was acquired by Shell on February 15, 2016. Seasonality Since our owned ships are mainly employed under multi-year, fixed-rate charter arrangements, seasonal trends do not materially impact the revenues earned by our vessels during the year. Seasonality also does not have a significant impact on revenues earned by our management services, as we provide technical ship management and ship construction supervision services under fixed-rate agreements. Additionally, our business is not subject to seasonal borrowing requirements. B. Liquidity and Capital Resources As of December 31, 2016, GasLog has financed its capital requirements with contributions from its pre-IPO shareholders, proceeds from our IPO and the GasLog Partners IPO, proceeds from the 2014, 2015 and 2016 follow-on equity offerings and the private placements, operating cash flows and long-term financings including bank loans and bond offerings. Our primary liquidity needs are to fund our ship-operating expenses, finance the purchase and construction of our newbuildings, purchase secondhand vessels, service our existing debt and pay dividends. In monitoring our working capital needs, we project our charter hire income and ships maintenance and running expenses, as well as debt service obligations, and seek to maintain adequate cash reserves in order to address any budget overruns, if any. We anticipate that our primary sources of funds will be available cash, cash from operations and borrowings under existing and new loan agreements. We may seek to raise additional common or other forms of equity, subject in each case to market conditions. We believe that these sources of funds will be sufficient to meet our liquidity needs, although there can be no assurance that we will be able to obtain future debt and equity financing on terms acceptable to us. Our funding and treasury activities are intended to balance investment returns in order to maintain appropriate liquidity. Cash and cash equivalents are held primarily in U.S. dollars. We have 66 entered into six CCSs to exchange interest payments and principal on maturity on the same terms as the Bonds and designated the CCSs as hedges of the variability of the USD functional currency equivalent cash flows on the Bonds. Refer to Note 25 to our audited consolidated financial statements included elsewhere in this annual report for details on our swap arrangements. As of December 31, 2016, we had $227.02 million of cash and cash equivalents, of which $58.25million was held in time deposits and $0.84 million was held in ship management client accounts. The funds in the ship management client accounts were held on behalf of customers of GasLog LNG Services in order to cover obligations of third party vessels under management. Moreover, as of December 31, 2016, we had $18.0 million held in time deposits with an initial duration of more than three months but less than a year that have been classified as short-term investments. As of December 31, 2016, we had an aggregate of $2.65 billion of indebtedness outstanding under our credit agreements and Bonds, of which $147.45 million was repayable within one year, and a $220.40 million finance lease liability related to the sale and leaseback of the Methane Julia Louise , of which $5.95 million was repayable within one year. As of December 31, 2016, we had available amounts not yet drawn of $664.03 million under our debt financing agreement signed in October 2015 to partially finance the delivery of eight newbuildings, since the relevant funds shall be drawn upon the deliveries of four of our remaining newbuildings, expected in 2018 and 2019. Additionally, there was an undrawn amount of $88.36million under the revolving facility of the Legacy Facility Refinancing, which is available to be drawn and repaid at any time until January 2021 and July 2021, respectively. The total contract price for our five newbuildings on order as of December 31, 2016, is approximately $1.04 billion, of which $91.38 million was paid as of December 31, 2016. The balance is payable under each shipbuilding contract in installments upon the attainment of certain specified milestones, with the largest portion of the purchase price for each ship coming due upon its delivery. We are scheduled to take delivery of the five newbuildings on various dates in 2018 and 2019. As of December 31, 2016, the total remaining balance of the contract prices for the five newbuildings was $0.95 billion of which $63.66 million is due within 12 months that will be funded with existing undrawn debt, available cash, cash from operations and other financings we may enter into. As our fleet expands, we will evaluate changes to the quarterly dividend consistent with our cash flow and liquidity position. Our policy is to pay dividends in amounts that will allow us to retain sufficient liquidity to fund our obligations as well as execute our business plan going forward. Our board of directors will determine the timing and amount of all dividend payments, based on various factors, including our earnings, financial condition, cash requirements and availability, restrictions in our credit facilities and the provisions of Bermuda law. Accordingly, we cannot guarantee that we will be able to pay quarterly dividends. See Item 3. Key InformationD. Risk Factors and Item 8. Financial InformationA. Consolidated Financial Statements and Other Financial InformationDividend Policy for a discussion of risks related to our ability to pay dividends. Working Capital Position We anticipate that our primary sources of funds will be available cash, cash from operations and borrowings under existing and new loan agreements. We may seek to raise additional common or other forms of equity. We believe that these sources of funds will be sufficient to fund our operations, including our working capital requirements, and to make the required principal and interest payments on our indebtedness during the next 12 months; however, there can be no assurance that we will be able to obtain future debt and equity financing on terms acceptable to us. As of December 31, 2016, our current assets totaled $270.26 million while current liabilities totaled $262.84 million, resulting in a positive working capital position of $7.42 million. 67 Cash Flows Year ended December 31, 2015 compared to the year ended December 31, 2016 The following table summarizes our net cash flows from operating, investing and financing activities for the periods indicated: Year ended December 31, 2015 2016 (in thousands ofU.S. dollars) Net cash provided by operating activities $ 161,579 $ 256,532 Net cash used in investing activities (704,052 ) (771,242 ) Net cash provided by financing activities 634,317 439,766 Net Cash Provided By Operating Activities Net cash provided by operating activities increased by $94.95 million, from $161.58 million during the year ended December 31, 2015, to $256.53 million during the year ended December 31, 2016. The increase was due to an increase of $57.14 million in revenue collections, a decrease of $50.08 million in payments for cash collaterals, a decrease of $0.13 million in cash paid for interest and a decrease of $0.47 million in realized losses on interest rate swaps held for trading, which were partially offset by an increase of $7.94 million in payments for general and administrative expenses, operating expenses and inventories and an increase of $4.93 million in payments to ship management creditors. Net Cash Used In Investing Activities Net cash used in investing activities increased by $67.19 million, from $704.05 million during the year ended December 31, 2015, to $771.24 million during the year ended December 31, 2016. The increase is mainly attributable to an increase of $33.07 million in payments for the construction costs of newbuildings, the acquisition of secondhand vessels and other fixed assets, a net decrease of $34.42 million in short-term investments and a decrease of $0.12 million in dividends and return of contributed capital received from Egypt LNG, which were partially offset by an increase of $0.36 million in cash from interest income. Net Cash Provided By Financing Activities Net cash provided by financing activities decreased by $194.55 million, from $634.32 million during the year ended December 31, 2015, to $439.77 million during the year ended December 31, 2016. The decrease is mainly attributable to an increase in bank loan repayments of $1,879.87million, a decrease of $231.52 million in proceeds from equity offerings (the net proceeds from GasLog Partners public offerings decreased by $120.14 million, while in 2015 we also received $111.38 million net proceeds from GasLogs Preference Shares issuance), payments of $34.11 million for CCS termination/modification and the re-purchase of NOK 588 million of bonds in June 2016, an increase of $18.16 million in payments of loan issuance costs, an increase of $14.68 million in dividend payments and net payments of $4.83 million related to the termination of our interest rate swap agreements and entering into new agreements in 2016, which were partially offset by an increase of $1,668.32 million in proceeds from our borrowings, proceeds of $217.00 million from the sale and leaseback of the Methane Julia Louise , an increase of $102.61 million from the release of restricted cash and a decrease of $1.40 million in payments of equity raising costs. 68 Year ended December 31, 2014 compared to the year ended December 31, 2015 The following table summarizes our net cash flows from operating, investing and financing activities for the periods indicated: Year ended December 31, 2014 2015 (in thousands ofU.S. dollars) Net cash provided by operating activities $ 148,288 $ 161,579 Net cash used in investing activities (1,386,656 ) (704,052 ) Net cash provided by financing activities. 1,346,762 634,317 Net Cash Provided By Operating Activities Net cash provided by operating activities increased by $13.29 million, from $148.29 million during the year ended December 31, 2014, to $161.58 million during the year ended December 31, 2015. The increase was due to an increase of $85.69 million in revenue collections, a decrease of $1.41 million in realized losses on interest rate swaps held for trading and a decrease in cash from ship management creditors amounting to $9.10 million, partially offset by an increase of $46.88million in payments for general and administrative expenses, operating expenses and inventories, an increase of $14.91 million in cash paid for interest and an increase of $21.12 million in cash collaterals. Net Cash Used In Investing Activities Net cash used in investing activities decreased by $682.61 million, from $1,386.66 million during the year ended December 31, 2014, to $704.05 million during the year ended December 31, 2015. The decrease is mainly attributable to a $637.16 million decrease in payments for the construction costs of newbuildings and the acquisition of secondhand vessels, the net decrease in payments for short-term investments of $46.02 million and a $0.71 million increase in dividends received from Egypt LNG, partially offset by an increase of $1.32 million in payments for other tangible assets relating mainly to depot spares. Net Cash Provided By Financing Activities Net cash provided by financing activities decreased by $712.44 million, from $1,346.76 million during the year ended December 31, 2014, to $634.32 million during the year ended December 31, 2015. The decrease is mainly attributable to a decrease of $874.47 million in proceeds from our borrowings, a decrease of $349.07 million in proceeds from equity offerings (in 2014, we received net proceeds of $310.24 million from the public offerings and private placement completed in January and April 2014 and $323.09 million from GasLog Partners initial public offering; in 2015, we received net proceeds of $111.38 million from the preference shares issuance and $172.88 million from GasLog Partners public offering), an increase in restricted cash of $17.07 million, an increase of $37.39 million in dividend payments, an increase in payments of loan issuance costs of $3.47million partially offset by a decrease in bank loan repayments of $553.24 million, a $13.22 million decrease in payments of treasury shares and a decrease of $2.84 million in payments of equity raising costs. 69 Credit Facilities The following summarizes certain terms of the five outstanding facilities as of December 31, 2016: Facility Name Lender(s) Subsidiary Party(Collateral Ship) OutstandingPrincipalAmount AvailableUndrawn Amount Interest Rate Maturity Payment of PrincipalsInstallments Schedule GasLog Partners Credit Facility Citibank, N.A., London Branch, Nordea Bank Finland plc, London Branch, DVB Bank America N.V., ABN Amro Bank N.V., Skandinaviska Enskilda Banken AB (publ) and BNP Paribas (GasLog Partners Credit Facility) GAS-three Ltd. (GasLog Shanghai) , GAS-four Ltd. (GasLog Santiago) , GAS-five Ltd. (GasLog Sydney) , GAS-sixteen Ltd. (Methane Rita Andrea) , GAS- seventeen Ltd. (Methane Jane Elizabeth) $405.0 million n/a LIBOR + applicable margin 2019 12 consecutive quarterly installments of $5.63 million and a balloon payment of $337.5 million together with the final quarterly installment in November 2019. October 2015 Facility Citibank, N.A., London Branch, Nordea Bank AB, London Branch, The Export-Import Bank of Korea, Bank of America, National Association, BNP Paribas, Crédit Agricole Corporate and Investment Bank, Credit Suisse AG, HSBC Bank plc, ING Bank N.V., London Branch, KEB HANA Bank, London Branch, KfW IPEX-Bank GmbH, National Australia Bank Limited, Oversea-Chinese Banking Corporation Limited, Société Générale and The Korea Development Bank GAS-eleven Ltd. ( GasLog Greece ), GAS-twelve Ltd. ( GasLog Glasgow ), GAS-thirteen Ltd. ( GasLog Geneva ), GAS-fourteen Ltd. ( GasLog Gibraltar ), GAS-twenty two Ltd. (
